As filed with the Securities and Exchange Commission on February 27, 2013 1933 Act Registration No. 002-85229 1940 Act Registration No. 811-03802 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 97 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 98 [ X ] (Check appropriate box or boxes.) NEUBERGER BERMAN INCOME FUNDS (Exact Name of Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Income Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Name and Address of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) X on February 28, 2013 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Institutional Class shares of Neuberger Berman Core Bond Fund, Neuberger Berman Floating Rate Income Fund, Neuberger Berman High Income Bond Fund, Neuberger Berman Municipal Intermediate Bond Fund, Neuberger Berman Short Duration Bond Fund, Neuberger Berman Short Duration High Income Fund and Neuberger Berman Strategic Income Fund. Investor Class shares of Neuberger Berman Core Bond Fund, Neuberger Berman High Income Bond Fund, Neuberger Berman Municipal Intermediate Bond Fund and Neuberger Berman Short Duration Bond Fund. Class A shares of Neuberger Berman Core Bond Fund, Neuberger Berman Floating Rate Income Fund, Neuberger Berman High Income Bond Fund, Neuberger Berman Municipal Intermediate Bond Fund, Neuberger Berman Short Duration Bond Fund, Neuberger Berman Short Duration High Income Fund and Neuberger Berman Strategic Income Fund. Class C shares of Neuberger Berman Core Bond Fund, Neuberger Berman Floating Rate Income Fund, Neuberger Berman High Income Bond Fund, Neuberger Berman Municipal Intermediate Bond Fund, Neuberger Berman Short Duration Bond Fund, Neuberger Berman Short Duration High Income Fund and Neuberger Berman Strategic Income Fund. Class R3 shares of Neuberger Berman High Income Bond Fund. Trust Class shares of Neuberger Berman Short Duration Bond Fund and Neuberger Berman Strategic Income Fund. NEUBERGER BERMAN INCOME FUNDS CONTENTS OF POST-EFFECTIVE AMENDMENT NO. 97 ON FORM N-1A This Post-Effective Amendment consists of the following papers and documents. Cover Sheet Contents of Post-Effective Amendment No. 97 on Form N-1A Part A -Prospectuses Part B - Statement of Additional Information Part C -Other Information Signature Pages Exhibit Index Exhibits This registration statement does not affect the registration of any series or any class of a series of the Registrant not included herein. Neuberger Berman Income Funds CLASS A, CLASS C AND INSTITUTIONAL CLASS Neuberger Berman Core Bond Fund Class A—NCRAX Class C—NCRCX Institutional Class—NCRLX Neuberger Berman Floating Rate Income Fund Class A—NFIAX Class C—NFICX Institutional Class—NFIIX Neuberger Berman High Income Bond Fund Class A—NHIAX Class C—NHICX Institutional Class—NHILX Neuberger Berman Municipal Intermediate Bond Fund Class A—NMNAX Class C—NMNCX Institutional Class—NMNLX Neuberger Berman Short Duration Bond Fund Class A—NSHAX Class C—NSHCX Institutional Class—NSHLX Neuberger Berman Short Duration High Income Fund Class A—NHSAX Class C—NHSCX Institutional Class—NHSIX Neuberger Berman Strategic Income Fund Class A—NSTAX Class C—NSTCX Institutional Class—NSTLX Prospectus February 28, 2013 These securities, like the securities of all mutual funds, have not been approved or disapproved by the Securities and Exchange Commission, and the Securities and Exchange Commission has not determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Contents NEUBERGER BERMAN INCOME FUNDS Fund Summaries Neuberger Berman Core Bond Fund 2 Neuberger Berman Floating Rate Income Fund 9 Neuberger Berman High Income Bond Fund 15 Neuberger Berman Municipal Intermediate Bond Fund 21 Neuberger Berman Short Duration Bond Fund 27 Neuberger Berman Short Duration High Income Fund 33 Neuberger Berman Strategic Income Fund 38 Descriptions of Certain Practices and Security Types 45 Additional Information about Principal Investment Risks 45 Information about Additional Risks 51 Descriptions of Indices 52 Management of the Funds 52 Financial Highlights 56 YOUR INVESTMENT Choosing a Share Class 77 Maintaining Your Account 78 Share Prices 83 Privileges and Services 84 Sales Charges 85 Sales Charge Reductions and Waivers 86 Distributions and Taxes 88 Direct Investors 90 Buying Shares – Direct Investors 92 Selling Shares – Direct Investors 93 Market Timing Policy 94 Portfolio Holdings Policy 94 Fund Structure 94 Fund Summaries Neuberger Berman Core Bond Fund Class A Shares (NCRAX), Class C Shares (NCRCX), Institutional Class Shares (NCRLX) GOAL The Fund seeks to maximize total return consistent with capital preservation. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy, hold or sell shares of the Fund. You may qualify for initial sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Neuberger Berman funds. More information about these and other discounts is available from your investment provider and in “Sales Charge Reductions andWaivers" on page 86 in the Fund’s prospectus and in “Additional Purchase Information – Sales Charge Reductions and Waivers” on page B-1 in Appendix B in the Fund’s SAI. Class A Class C Institutional Class Shareholder Fees (fees paid directly from your investment) Maximum initial sales charge on purchases (as a % of offering price) None None Maximum contingent deferred sales charge (as a % of the lower of original purchase price or current market value)1 None None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees Distribution (12b-1) fees None Other expenses 0.22 0.21 0.19 Acquired fund fees and expenses Total annual operating expenses 1.01 1.75 0.61 Fee waiver and/or expense reimbursement 0.14 0.13 0.14 Total annual operating expenses after fee waiver and/or expense reimbursement2 Expense Example The expense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that you redeemed all of your shares at the end of those periods, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. For Class A and Institutional Class shares, your costs would be the same whether you sold your shares or continued to hold them at the end of each period. Actual performance and expenses may be higher or lower. 1 Year 3 Years 5 Years 10 Years Class A $510 $691 $887 $1,490 Class C (assuming redemption) $265 $511 $881 $1,956 Class C (assuming no redemption) $165 $511 $881 $1,956 Institutional Class $48 $151 $263 $633 1 For Class A shares, a contingent deferred sales charge (CDSC) of 1.00% applies on certain redemptions made within 18 months following purchases of $1 million or more made without an initial sales charge. For Class C shares, the CDSC is eliminated one year after purchase. 2 Neuberger Berman Management LLC (NBM) has contractually undertaken to waive and/or reimburse certain fees and expenses of Class A, Class C and Institutional Class so that the total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses relating to short sales, and extraordinary expenses, if any) of each class are limited to 0.85%, 1.60% and 0.45% of average net assets, respectively. Each of these undertakings lasts until 10/31/2021 and may not be terminated during its term without the 2 Core Bond Fund consent of the Board of Trustees. The Fund has agreed that each of Class A, Class C and Institutional Class will repay NBM for fees and expenses waived or reimbursed for the class provided that repayment does not cause annual operating expenses to exceed 0.85%, 1.60% and 0.45% of the class’ average net assets, respectively. Any such repayment must be made within three years after the year in which NBM incurred the expense. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 360% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its goal, the Fund normally invests primarily in a diversified mix of fixed rate and floating rate debt securities. The Fund’s investments may include securities issued by domestic and foreign governments, corporate entities, and trust structures. The Fund may invest in a broad array of securities, including: securities issued or guaranteed as to principal or interest by the U.S. government or any of its agencies or instrumentalities; corporate bonds; commercial paper; and mortgage-backed securities and other asset-backed securities. Securities in which the Fund may invest may be structured as fixed rate debt, floating rate debt, and debt that may not pay interest at the time of issuance. The Fund may also engage in when-issued and delayed-delivery transactions (such as to-be-announced mortgage-backed securities), which involve a commitment by the Fund to purchase securities that will be issued at a later date. All of the debt securities in which the Fund invests normally are investment grade. The Fund considers debt securities to be investment grade if, at the time of investment, they are rated within the four highest categories by at least one independent credit rating agency or, if unrated, are determined by the Portfolio Managers to be of comparable quality. The Fund may also invest in derivative instruments as a means of hedging risk and/or for investment purposes, which may include altering the Fund’s exposure to interest rates, sectors and individual issuers. These derivative instruments may include futures, forward foreign currency contracts, and swaps, such as total return swaps, credit default swaps and interest rate swaps. The Fund normally will not invest more than 15% of its total assets in non-U.S. dollar denominated securities and, through hedging strategies, will attempt to limit its exposure to currencies other than the U.S. dollar to 5% of its total assets. Additionally, the Fund may invest in tender option bonds, convertible securities, and preferred securities. The Fund may also invest a significant amount of its assets in U.S. Treasury securities or other money market instruments depending on market conditions. The Fund normally seeks to maintain its target average duration within one year, and generally seeks to maintain its target average duration within a maximum of two years, of the average duration of the bonds in the Barclays U.S. Aggregate Bond Index. In an effort to achieve its goal, the Fund may engage in active and frequent trading. The Fund may change its goal without shareholder approval, although it does not currently intend to do so. The Fund normally invests at least 80% of its net assets in bonds and other debt securities. The Fund will not alter this policy without providing shareholders at least 60 days’ notice. This test is applied at the time the Fund invests; later percentage changes caused by a change in Fund assets, market values or company circumstances will not require the Fund to dispose of a holding. Investment Philosophy and Process The Portfolio Management Team’s investment philosophy is rooted in the belief that positive results can be achieved through a consistently applied, risk-managed approach to portfolio management that leverages the unique strengths of its proprietary 3 Core Bond Fund fundamental research capabilities, decision-making frameworks, and quantitative risk management tools. The Portfolio Management Team employs an integrated investment process in managing the Fund. ■ Portfolio Strategy: The Global Investment Strategy Team, which consists of the Portfolio Management Team and other senior investment professionals, establishes the investment profile for the Fund, which it monitors on an ongoing basis, including exposures to sectors (such as government, structured debt, credit, etc.) and duration/yield curve positioning, utilizing internally generated data that are produced by specialty sector investment teams in conjunction with asset allocation tools. ■ Strategy Implementation: Once the Global Investment Strategy Team establishes the investment profile for the Fund, the research teams and the Portfolio Management Team determine industry/sub-sector weightings and make securities selections within the types of securities that the Fund can purchase, such as investment grade securities and non-U.S. dollar denominated securities. When assessing the value of a particular security, the teams utilize internally generated research and proprietary quantitatively driven tools and frameworks to a) establish an internal outlook, b) evaluate the market’s outlook as it is reflected in asset prices, and c) contrast the two. The goal is to identify and evaluate investment opportunities that others may have missed. PRINCIPAL INVESTMENT RISKS Most of the Fund’s performance depends on what happens in the bond market. The market’s behavior is unpredictable, particularly in the short term. There can be no guarantee that the Fund will achieve its goal. The Fund is a mutual fund, not a bank deposit, and is not guaranteed or insured by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fall, sometimes sharply, and you could lose money by investing in the Fund. The following factors can significantly affect the Fund’s performance: Market Volatility. Markets are volatile and values of individual securities and other investments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market value. Issuer-Specific Risk. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. Interest Rate Risk. The Fund’s yield and share price will fluctuate in response to changes in interest rates. In general, the value of investments with interest rate risk, such as fixed income securities, will move in the direction opposite to movements in interest rates. In general, the longer the maturity or duration of a fixed income security, the greater the effect a change in interest rates could have on the security’s price. Thus, the Fund’s sensitivity to interest rate risk will increase with any increase in the Fund’s overall duration. An increase in interest rates can impact other markets as well. For example, because many investors buy derivatives with borrowed money, an increase in interest rates can cause a decline in those markets. Interest rates have been unusually low in recent years. Floating rate securities can be less sensitive to interest rate changes. Prepayment and Extension Risk. The Fund’s performance could be affected if unexpected interest rate trends cause the Fund’s mortgage- or asset-backed securities to be paid off earlier or later than expected, shortening or lengthening their duration. An increase in market interest rates would likely extend the effective duration of mortgage-backed securities, thereby magnifying the effect of the rate increase on the securities’ price. Call Risk. When interest rates are low, issuers will often repay the obligation underlying a “callable security” early, in which case the Fund may have to reinvest the proceeds in an investment offering a lower yield and may not benefit from any increase in value that might otherwise result from declining interest rates. Credit Risk. A downgrade or default affecting any of the Fund’s securities could affect the Fund’s performance. 4 Core Bond Fund U.S. Government Securities Risk. Although the Fund may hold securities that carry U.S. government guarantees, these guarantees do not extend to shares of the Fund itself and do not guarantee the market price of the securities. Furthermore, not all securities issued by the U.S. government and its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. When-Issued and Delayed-Delivery Securities Risk. When-issued and delayed-delivery securities can have a leverage-like effect on the Fund, which can increase fluctuations in the Fund’s share price; may cause the Fund to liquidate positions when it may not be advantageous to do so, in order to satisfy its purchase obligations; and are subject to the risk that a counterparty may fail to complete the sale of the security, in which case the Fund may lose the opportunity to purchase or sell the security at the agreed upon price. Foreign Risk. Foreign securities, including those issued by foreign governments, involve risks in addition to those associated with comparable U.S. securities. Additional risks include exposure to less developed or less efficient trading markets; social, political or economic instability; fluctuations in foreign currencies or currency redenomination; potential for default on sovereign debt; nationalization or expropriation of assets; settlement, custodial or other operational risks; and less stringent auditing and legal standards. As a result, foreign securities can fluctuate more widely in price and may also be less liquid than comparable U.S. securities. World markets, or those in a particular region, may all react in similar fashion to important economic or political developments. In addition, foreign markets can perform differently than the U.S. market. Following the market turmoil of 2008-2009, some national economies continue to show profound instability, which may in turn affect their international trading and financial partners. Currency Risk. Currency fluctuations could negatively impact investment gains or add to investment losses. Derivatives Risk. Derivatives involve risks different from, and in some respects greater than, those associated with more traditional investments. Derivatives can be highly complex, can create investment leverage and may be highly volatile, and the Fund could lose more than the amount it invests. Derivatives may be difficult to value and may at times be highly illiquid, and the Fund may not be able to close out or sell a derivative position at a particular time or at an anticipated price. The Fund’s investments in derivatives create counterparty risk related to the risk that a futures commission merchant (“FCM” ) would default on an obligation set forth in an agreement between the Fund and the FCM. Recent legislation calls for new regulation of the derivatives markets and could limit the Fund’s ability to pursue its investment strategies. The extent and impact of the regulation are not yet fully known and may not be for some time. New regulation of derivatives may make them more costly, may limit their availability, or may otherwise adversely affect their value or performance. Sector Risk. To the extent the Fund invests more heavily in particular bond market sectors, its performance will be especially sensitive to developments that significantly affect those sectors. Individual sectors may move up and down more than the broader market. The industries that constitute a sector may all react in the same way to economic, political or regulatory events. Illiquid Investments Risk. Illiquid investments may be more difficult to purchase or sell at an advantageous price or time, and there is a greater risk that the investments may not be sold for the price at which the Fund is carrying them. High Portfolio Turnover. The Fund may engage in active and frequent trading and may have a high portfolio turnover rate, which may increase the Fund’s transaction costs, may adversely affect the Fund’s performance and/or may generate a greater amount of capital gain distributions to shareholders than if the Fund had a low portfolio turnover rate. Risk Management. Risk is an essential part of investing. No risk management program can eliminate the Fund’s exposure to adverse events; at best, it can only reduce the possibility that the Fund will be affected by such events, and especially those risks that are not intrinsic to the Fund’s investment program. Recent Market Conditions. The financial crisis in the U.S. and many foreign economies over the past several years, including the European sovereign debt and banking crises, has resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign, and in the net asset values of many mutual funds, including to 5 Core Bond Fund some extent the Fund. Conditions in the U.S. and many foreign economies have resulted, and may continue to result, in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness and ability of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. As a result, the values of many types of debt securities have been reduced. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region. The severity or duration of adverse economic conditions may also be affected by policy changes made by governments or quasi-governmental organizations. Because the situation in the markets is widespread, it may be difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. A decline in the Fund’s average net assets during the current fiscal year due to market volatility or other factors could cause the Fund’s expense ratios for the current fiscal year to be higher than the expense information presented in “Fees and Expenses.” 6 Core Bond Fund PERFORMANCE The bar chart and table below provide an indication of the risks of investing in the Fund. The bar chart shows how the Fund’s performance has varied from year to year, as represented by the performance of the Fund’s Institutional Class. The returns in the bar chart do not reflect any applicable sales charges. If sales charges were reflected, returns would be lower than those shown. The table next to the bar chart shows what the returns would equal if you averaged out actual performance over various lengths of time and compares the returns with the returns of a broad-based market index. The index, which is described in “Descriptions of Indices” in the prospectus, has characteristics relevant to the Fund’s investment strategy. Unlike the returns in the bar chart, the returns in the table reflect the maximum applicable sales charges. The Fund had a different goal, to maximize total return through a combination of income and capital appreciation,and investment strategy, which did not include investments in derivatives and non-U.S. dollar denominated securities, prior to February 28, 2008. Its performance prior to that date might have been different if the current goal and investment strategy had been in effect. Past performance (before and after taxes) is not a prediction of future results. Visit www.nb.com or call 800-366-6264 for updated performance information. YEAR-BY-YEAR % RETURNS AS OF 12/31 EACH YEAR* -3.97 Best quarter: Q2 ‘09, 7.66% Worst quarter: Q3 ‘08, -2.85% AVERAGE ANNUAL TOTAL % RETURNS AS OF 12/31/12* 1 Year 5 Years 10 Years Core Bond Fund Institutional Class Return Before Taxes 6.46 7.06 5.59 Institutional Class Return After Taxes on Distributions 4.84 5.29 3.74 Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 3.68 4.84 3.61 Class A Return Before Taxes 1.44 5.66 4.89 Class C Return Before Taxes 4.16 5.79 4.96 Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 4.21 5.95 5.18 After-tax returns are shown for Institutional Class shares only and after-tax returns for other classes may vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. * The Fund is the successor to Ariel Premier Bond Fund. For each class, the performance prior to 6/13/2005 is that of Ariel Premier Bond Fund Institutional Class, the predecessor of the Fund’s Institutional Class. For Class A and Class C, the performance from 6/13/2005 to 12/20/2007 is that of the Fund’s Institutional Class. Because Institutional Class has lower expenses than Class A and Class C, its performance typically would have been better than that of Class A and Class C. Returns would have been lower if NBM had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods after 6/10/2005. 7 Core Bond Fund INVESTMENT MANAGERS Neuberger Berman Management LLC (NBM) is the Fund’s investment manager. Neuberger Berman Fixed Income LLC (NBFI) is the Fund’s sub-adviser. PORTFOLIO MANAGERS The Fund is managed by Thanos Bardas (Managing Director of NBM and NBFI), David M. Brown (Managing Director of NBM and NBFI), Andrew A. Johnson (Managing Director of NBM and NBFI), Thomas J. Marthaler, CFA (Managing Director of NBM and NBFI), and Bradley C. Tank (Managing Director of NBM; Chairman, Chief Executive Officer, Board Member, Managing Director and Chief Investment Officer of NBFI). Messrs. Bardas and Brown have managed the Fund since February 2008, Messrs. Johnson and Tank have managed the Fund since April 2009, and Mr. Marthaler has managed the Fund since February 2013. BUYING AND SELLING SHARES You may purchase, redeem (sell) or exchange shares of the Fund on any day the New York Stock Exchange is open, at the Fund’s net asset value per share next determined after your order is accepted, subject to any applicable sales charge. Shares of the Fund generally are available only through certain investment providers, such as banks, brokerage firms, workplace retirement programs, and financial advisers. Contact any investment provider authorized to sell the Fund’s shares. See “Maintaining Your Account” in the prospectus for eligibility requirements for purchases of Institutional Class shares. For certain investors, shares of the Fund may be available directly from NBM by regular, first class mail (Neuberger Berman Funds, Boston Service Center, P.O. Box 8403, Boston, MA 02266-8403), by express delivery, registered mail, or certified mail (Neuberger Berman Funds, c/o State Street Bank and Trust Company, 30 Dan Road, Canton, MA 02021), or by wire, fax, telephone, exchange, or systematic investment or withdrawal (call 800-877-9700 (Class A and Class C) or 800-366-6264 (Institutional Class) for instructions). See “Maintaining Your Account” in the prospectus for eligibility requirements for direct purchases of shares and for instructions on buying and redeeming (selling) shares directly. The minimum initial investment in Class A or Class C shares is $1,000. Additional investments can be as little as $100. These minimums may be waived in certain cases. The minimum initial investment in Institutional Class shares is $1 million. This minimum may be waived in certain cases. TAX INFORMATION Except for tax-advantaged retirement plans and accounts and other tax-exempt investors, you will be subject to tax to the extent the Fund makes distributions of ordinary income or net capital gains to you. Although those distributions generally are not taxable to a tax-exempt investor, withdrawals from certain retirement plans and accounts generally are subject to federal income tax. PAYMENTS TO INVESTMENT PROVIDERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through an investment provider or other financial intermediary, such as a bank, brokerage firm, workplace retirement program, or financial adviser (who may be affiliated with Neuberger Berman), the Fund and/or NBM and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the investment provider or other financial intermediary and its employees to recommend the Fund over another investment. Ask your investment provider or visit its website for more information. 8 Core Bond Fund Neuberger Berman Floating Rate Income Fund Class A Shares (NFIAX), Class C Shares (NFICX), Institutional Class Shares (NFIIX) GOAL The Fund seeks high current income. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy, hold or sell shares of the Fund. You may qualify for initial sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Neuberger Berman funds. More information about these and other discounts is available from your investment provider and in “Sales Charge Reductions andWaivers" on page 86in the Fund’s prospectus and in “Additional Purchase Information – Sales Charge Reductions and Waivers” on page B-1 in Appendix B in the Fund’s SAI. Class A Class C Institutional Class Shareholder Fees (fees paid directly from your investment) Maximum initial sales charge on purchases (as a % of offering price) None None Maximum contingent deferred sales charge (as a % of the lower of original purchase price or current market value)1 None None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees Distribution (12b-1) fees None Other expenses 0.27 0.28 0.26 Acquired fund fees and expenses Total annual operating expenses 1.30 2.06 0.92 Fee waiver and/or expense reimbursement 0.21 0.22 0.20 Total annual operating expenses after fee waiver and/or expense reimbursement2 1.09 1.84 0.72 Expense Example The expense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that you redeemed all of your shares at the end of those periods, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. For Class A and Institutional Class shares, your costs would be the same whether you sold your shares or continued to hold them at the end of each period. Actual performance and expenses may be higher or lower. 1 Year 3 Years 5 Years 10 Years Class A $531 $757 $1,000 $1,753 Class C (assuming redemption) $287 $579 $996 $2,216 Class C (assuming no redemption) $187 $579 $996 $2,216 Institutional Class $74 $230 $447 $1,073 1 For Class A shares, a contingent deferred sales charge (CDSC) of 1.00% applies on certain redemptions made within 18 months following purchases of $1 million or more made without an initial sales charge. For Class C shares, the CDSC is eliminated one year after purchase. 2 Neuberger Berman Management LLC (NBM) has contractually undertaken to waive and/or reimburse certain fees and expenses of Class A, Class C and Institutional Class so that the total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses relating to short sales, and extraordinary expenses, if any) of each class are limited to 1.07%, 1.82% and 0.70% of average net assets, respectively. The Class A and Class C undertakings last until 10/31/2021, and the Institutional Class undertaking lasts until 10/31/2016. Each undertaking may not be terminated during its term without the consent of the Board of Trustees. The Fund has agreed that each of Class A, Class C and Institutional Class will repay NBM for fees and expenses waived or reimbursed for the class provided that repayment 9 Floating Rate Income Fund does not cause annual operating expenses to exceed 1.07%, 1.82% and 0.70% of the class’ average net assets, respectively. Any such repayment must be made within three years after the year in which NBM incurred the expense. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 112% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its goal, the Fund invests mainly in floating rate senior secured loans issued in U.S. dollars by U.S. and foreign corporations, partnerships and other business entities (borrowers). These loans are often at the time of investment below investment grade securities (commonly known as “junk bonds”). The Fund considers debt securities to be below investment grade if, at the time of investment, they are rated below the four highest categories by at least one independent credit rating agency or, if unrated, are determined by the Portfolio Managers to be of comparable quality. Floating interest rates vary with and are periodically adjusted to reflect changes in a generally recognized base interest rate such as LIBOR (London Interbank Offered Rate) or the prime rate. The Fund generally seeks to focus on loans of companies that the Portfolio Managers believe have the ability to generate cash flow through a full business cycle, maintain adequate liquidity and have access to both debt and equity capital, but may invest in loans of distressed companies. The Fund may also purchase fixed-rate loans, second lien loans, unsecured loans, investment grade and below investment grade fixed income securities, including investment grade short term debt obligations, convertible securities, money market instruments and repurchase agreements. The Portfolio Managers will seek positive returns by analyzing companies (including their ability to pay principal and interest and their cash flow, balance sheet composition and market position relative to competitors in the same industry) and general and sector-specific economic and market conditions. In addition, the Portfolio Managers seek to manage risk through in-depth credit research utilizing proprietary analytic processes, diversifying across industries, companies and investment size and adjusting sector weightings based on economic and market analysis. The Fund may change its goal without shareholder approval, although it does not currently intend to do so. The Fund normally invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in floating rate securities (including loans). The Fund will not alter this policy without providing shareholders at least 60 days’ notice. This test is applied at the time the Fund invests; later percentage changes caused by a change in Fund assets, market values or company circumstances will not require the Fund to dispose of a holding. PRINCIPAL INVESTMENT RISKS Most of the Fund’s performance depends on what happens in the bond market. The market’s behavior is unpredictable, particularly in the short term. There can be no guarantee that the Fund will achieve its goal. The Fund is a mutual fund, not a bank deposit, and is not guaranteed or insured by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fall, sometimes sharply, and you could lose money by investing in the Fund. The following factors can significantly affect the Fund’s performance: 10 Floating Rate Income Fund Market Volatility. Markets are volatile and values of individual securities and other investments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market value. Issuer-Specific Risk. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. Interest Rate Risk. The Fund’s yield and share price will fluctuate in response to changes in interest rates. In general, the value of investments with interest rate risk, such as fixed income securities, will move in the direction opposite to movements in interest rates. In general, the longer the maturity or duration of a fixed income security, the greater the effect a change in interest rates could have on the security’s price. Thus, the Fund’s sensitivity to interest rate risk will increase with any increase in the Fund’s overall duration. Interest rates have been unusually low in recent years. Floating rate securities (including loans) can be less sensitive to interest rate changes. Prepayment Risk. The Fund’s performance could be affected if unexpected interest rate trends or an excess of cash flow cause borrowers to pay back principal on debt securities before the scheduled due date, shortening their duration. Floating rate securities can be less sensitive to prepayment risk. Credit Risk. A downgrade or default affecting any of the Fund’s securities could affect the Fund’s performance. Lower-Rated Debt Securities Risk. Lower-rated debt securities (commonly known as “junk bonds”) involve greater risks than investment grade debt securities. Lower-rated debt securities may fluctuate more widely in price and yield than investment grade debt securities and may fall in price during times when the economy is weak or is expected to become weak. Lower-rated debt securities carry a greater risk that the issuer of such securities will default in the timely payment of principal and interest. Issuers of securities that are in default may fail to resume principal or interest payments, in which case the Fund may lose its entire investment. Loan Interests Risk. Loans generally are subject to restrictions on transfer, and the Fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at prices that are less than what the Fund regards as their fair market value. Loans may be difficult to value. There is a risk that the value of the collateral securing a loan may decline after the Fund invests and that the collateral may not be sufficient to cover the amount owed to the Fund. In the event the borrower defaults, the Fund’s access to the collateral may be limited or delayed by bankruptcy or other insolvency laws. Further, in the event of a default, second lien secured loans will generally be paid only if the value of the collateral is sufficient to satisfy the borrower’s obligations to the first lien secured lenders and even then, the remaining collateral may not be sufficient to cover the amount owed to the Fund. If the Fund acquires a participation interest in a loan, the Fund may not be able to control the exercise of any remedies that the lender would have under the loan and likely would not have any rights against the borrower directly. Loans made to finance highly leveraged corporate acquisitions may be especially vulnerable to adverse changes in economic or market conditions. Distressed Securities Risk. In certain periods, there may be little or no liquidity in the markets for distressed securities or other instruments. The prices of such securities may be subject to periods of abrupt and erratic market movements and above-average price volatility and it may be more difficult to value such securities. The Fund may lose a substantial portion or all of its investment in distressed securities or it may be required to accept cash or securities with a value less than the Fund’s original investment. Foreign Risk. Foreign securities involve risks in addition to those associated with comparable U.S. securities. Additional risks include exposure to less developed or less efficient trading markets; social, political or economic instability; fluctuations in foreign currencies or currency redenomination; potential for default on sovereign debt; nationalization or expropriation of assets; settlement, custodial or other operational risks; and less stringent auditing and legal standards. As a result, foreign securities can fluctuate more widely in price and may also be less liquid than comparable U.S. securities. World markets, or those in a particular region, may all react in similar fashion to important economic or political developments. In addition, 11 Floating Rate Income Fund foreign markets can perform differently than the U.S. market. Following the market turmoil of 2008-2009, some national economies continue to show profound instability, which may in turn affect their international trading and financial partners. Restricted Securities Risk. Restricted securities are subject to legal restrictions on their sale. Difficulty in selling securities may result in a loss or be costly to the Fund. Illiquid Investments Risk. Illiquid investments may be more difficult to purchase or sell at an advantageous price or time, and there is a greater risk that the investments may not be sold for the price at which the Fund is carrying them. Risk Management. Risk is an essential part of investing. No risk management program can eliminate the Fund’s exposure to adverse events; at best, it can only reduce the possibility that the Fund will be affected by such events, and especially those risks that are not intrinsic to the Fund’s investment program. Recent Market Conditions. The financial crisis in the U.S. and many foreign economies over the past several years, including the European sovereign debt and banking crises, has resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign, and in the net asset values of many mutual funds, including to some extent the Fund. Conditions in the U.S. and many foreign economies have resulted, and may continue to result, in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness and ability of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. As a result, the values of many types of debt securities have been reduced. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region. The severity or duration of adverse economic conditions may also be affected by policy changes made by governments or quasi-governmental organizations. Because the situation in the markets is widespread, it may be difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. A decline in the Fund’s average net assets during the current fiscal year due to market volatility or other factors could cause the Fund’s expense ratios for the current fiscal year to be higher than the expense information presented in “Fees and Expenses.” 12 Floating Rate Income Fund PERFORMANCE The bar chart and table below provide an indication of the risks of investing in the Fund. The bar chart shows how the Fund’s performance has varied from year to year, as represented by the performance of the Fund’s Institutional Class. The returns in the bar chart do not reflect any applicable sales charges. If sales charges were reflected, returns would be lower than those shown. The table next to the bar chart shows what the returns would equal if you averaged out actual performance over various lengths of time and compares the returns with the returns of a broad-based market index. The index, which is described in “Descriptions of Indices” in the prospectus, has characteristics relevant to the Fund’s investment strategy. Unlike the returns in the bar chart, the returns in the table reflect the maximum applicable sales charges. Past performance (before and after taxes) is not a prediction of future results. Visit www.nb.com or call 800-366-6264 for updated performance information. YEAR-BY-YEAR % RETURNS AS OF 12/31 EACH YEAR* Best quarter: Q1 ‘12, 4.27% Worst quarter: Q3 ‘11, -4.18% AVERAGE ANNUAL TOTAL % RETURNS AS OF 12/31/12* 1 Year Since Inception (12/29/2009) Floating Rate Income Fund Institutional Class Return Before Taxes 9.24 6.34 Institutional Class Return After Taxes on Distributions 7.29 4.37 Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 5.96 4.24 Class A Return Before Taxes 4.19 4.42 Class C Return Before Taxes 6.91 5.19 S&P/LSTA Leveraged Loan Index (reflects no deduction for fees, expenses or taxes) 9.67 7.13 After-tax returns are shown for Institutional Class shares only and after-tax returns for other classes may vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. * For Class C and Institutional Class, the performance prior to 12/30/2009 is that of the Fund’s Class A. Because Class A has lower expenses than Class C and has higher expenses than Institutional Class, its performance typically would have been better than that of Class C and lower than that of Institutional Class. Returns would have been lower if NBM had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. INVESTMENT MANAGERS Neuberger Berman Management LLC (NBM) is the Fund’s investment manager. Neuberger Berman Fixed Income LLC (NBFI) is the Fund’s sub-adviser. 13 Floating Rate Income Fund PORTFOLIO MANAGERS The Fund is managed by Ann H. Benjamin (Managing Director of NBM and NBFI), Thomas P. O’Reilly (Managing Director of NBM and NBFI), Joseph P. Lynch (Managing Director of NBM and NBFI) and Stephen Casey (Managing Director of NBM and NBFI). Ms. Benjamin and Messrs. O’Reilly and Lynch have managed the Fund since 2009 and Mr. Casey has managed the Fund since 2010. BUYING AND SELLING SHARES You may purchase, redeem (sell) or exchange shares of the Fund on any day the New York Stock Exchange is open, at the Fund’s net asset value per share next determined after your order is accepted, subject to any applicable sales charge. Shares of the Fund generally are available only through certain investment providers, such as banks, brokerage firms, workplace retirement programs, and financial advisers. Contact any investment provider authorized to sell the Fund’s shares. See “Maintaining Your Account” in the prospectus for eligibility requirements for purchases of Institutional Class shares. For certain investors, Class A and Class C shares of the Fund are also available directly from NBM by regular, first class mail (Neuberger Berman Funds, Boston Service Center, P.O. Box 8403, Boston, MA 02266-8403), by express delivery, registered mail, or certified mail (Neuberger Berman Funds, c/o State Street Bank and Trust Company, 30 Dan Road, Canton, MA 02021), or by wire, fax, telephone, exchange, or systematic investment or withdrawal (call 800-877-9700 for instructions). See “Maintaining Your Account” and “Grandfathered Investors” in the prospectus for eligibility requirements for direct purchases of Class A and Class C shares and for instructions on buying and redeeming (selling) shares directly. The minimum initial investment in Class A or Class C shares is $1,000. Additional investments can be as little as $100. These minimums may be waived in certain cases. The minimum initial investment in Institutional Class shares is $1 million. This minimum may be waived in certain cases. TAX INFORMATION Except for tax-advantaged retirement plans and accounts and other tax-exempt investors, you will be subject to tax to the extent the Fund makes distributions of ordinary income or net capital gains to you. Although those distributions generally are not taxable to a tax-exempt investor, withdrawals from certain retirement plans and accounts generally are subject to federal income tax. PAYMENTS TO INVESTMENT PROVIDERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through an investment provider or other financial intermediary, such as a bank, brokerage firm, workplace retirement program, or financial adviser (who may be affiliated with Neuberger Berman), the Fund and/or NBM and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the investment provider or other financial intermediary and its employees to recommend the Fund over another investment. Ask your investment provider or visit its website for more information. 14 Floating Rate Income Fund Neuberger Berman High Income Bond Fund Class A Shares (NHIAX), Class C Shares (NHICX), Institutional Class Shares (NHILX) GOAL The Fund seeks high total return consistent with capital preservation. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy, hold or sell shares of the Fund. You may qualify for initial sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Neuberger Berman funds. More information about these and other discounts is available from your investment provider and in “Sales Charge Reductions andWaivers" on page 86in the Fund’s prospectus and in “Additional Purchase Information – Sales Charge Reductions and Waivers” on page B-1 in Appendix B in the Fund’s SAI. Class A Class C Institutional Class Shareholder Fees (fees paid directly from your investment) Maximum initial sales charge on purchases (as a % of offering price) None None Maximum contingent deferred sales charge (as a % of the lower of original purchase price or current market value)1 None None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees Distribution (12b-1) fees None Other expenses2 0.09 0.11 0.07 Total annual operating expenses 1.09 1.86 0.70 Expense Example The expense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that you redeemed all of your shares at the end of those periods, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. For Class A and Institutional Class shares, your costs would be the same whether you sold your shares or continued to hold them at the end of each period. Actual performance and expenses may be higher or lower. 1 Year 3 Years 5 Years 10 Years Class A $531 $757 $1,000 $1,697 Class C (assuming redemption) $289 $585 $1,006 $2,180 Class C (assuming no redemption) $189 $585 $1,006 $2,180 Institutional Class $72 $224 $390 $871 1 For Class A shares, a contingent deferred sales charge (CDSC) of 1.00% applies on certain redemptions made within 18 months following purchases of $1 million or more made without an initial sales charge. For Class C shares, the CDSC is eliminated one year after purchase. 2 The Fund has agreed that Class C will repay Neuberger Berman Management LLC (NBM) for fees and expenses waived or reimbursed for the class provided that repayment does not cause annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses relating to short sales, and extraordinary expenses, if any) to exceed 1.87% of the class’ average net assets. Any such repayment must be made within three years after the year in which NBM incurred the expense. “Other expenses” shown above include the following repayment: Class C - 0.01%. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held 15 High Income Bond Fund in a taxable account. These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 82% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its goal, the Fund normally invests mainly in a diversified portfolio of U.S. dollar-denominated, High-Yield Bonds (as defined below), with an emphasis on debt securities rated below investment grade (commonly called “junk bonds”). For purposes of this Fund, High-Yield Bonds are generally defined as those debt securities that, at the time of investment, are rated in the lowest investment grade category (BBB by Standard & Poor’s (“S&P”), Baa by Moody’s Investors Service (“Moody’s”), or comparably rated by at least one independent credit rating agency) or lower or, if unrated, determined by the Portfolio Managers to be of comparable quality. The Fund may invest in floating rate senior secured loans issued in U.S. dollars by U.S. and foreign corporations, partnerships, and other business entities. The Fund considers floating rate senior secured loans to be High-Yield Bonds. The Fund may invest a significant amount of its assets in loans, including in participation interests in loans. The Fund normally expects to have a weighted averaged maturity between five and ten years. The Fund endeavors to manage credit risk through disciplined credit analysis and diversification of credit quality. The Fund intends to opportunistically rotate quality and sector exposures throughout the credit cycle, maintaining a higher quality bias in High-Yield Bonds when the Portfolio Managers believe an economic downturn is underway and increasing lower quality holdings of High-Yield Bonds when the Portfolio Managers believe an economic expansion is underway. With regard to interest rate risk, the Portfolio Managers are sensitive to the overall duration of the portfolio in relation to its benchmark and evaluate the duration of potential new portfolio acquisitions in conjunction with their credit analysis. The Fund invests its assets in a broad range of issuers and industries. The Fund does not normally invest in or continue to hold securities that are in default or have defaulted with respect to the payment of interest or repayment of principal, but may do so depending on market conditions. The Fund may invest in securities whose ratings imply an imminent risk of default with respect to such payments. In an effort to achieve its goal, the Fund may engage in active and frequent trading. The Fund is suitable for investors who seek a total return in excess of the return typically offered by U.S. Treasury securities and who are comfortable with the risks associated with investing in a portfolio made up mainly of intermediate-term, U.S. dollar-denominated, High-Yield Bonds. The Fund may change its goal without shareholder approval, although it does not currently intend to do so. The Fund normally invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in High-Yield Bonds (as defined above). The Fund will not alter this policy without providing shareholders at least 60 days’ notice. This test is applied at the time the Fund invests; later percentage changes caused by a change in Fund assets, market values or company circumstances will not require the Fund to dispose of a holding. PRINCIPAL INVESTMENT RISKS Most of the Fund’s performance depends on what happens in the high-yield bond and loan market. The market’s behavior is unpredictable, particularly in the short term. There can be no guarantee that the Fund will achieve its goal. The Fund is a mutual fund, not a bank deposit, and is not guaranteed or insured by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fall, sometimes sharply, and you could lose money by investing in the Fund. The following factors can significantly affect the Fund’s performance: 16 High Income Bond Fund Market Volatility. Markets are volatile and values of individual securities and other investments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market value. Issuer-Specific Risk. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. Interest Rate Risk. The Fund’s yield and share price will fluctuate in response to changes in interest rates. In general, the value of investments with interest rate risk, such as fixed income securities, will move in the direction opposite to movements in interest rates. In general, the longer the maturity or duration of a fixed income security, the greater the effect a change in interest rates could have on the security’s price. Thus, the Fund’s sensitivity to interest rate risk will increase with any increase in the Fund’s overall duration. Interest rates have been unusually low in recent years. Floating rate securities (including loans) can be less sensitive to interest rate changes. Prepayment and Extension Risk. The Fund’s performance could be affected if unexpected interest rate trends or an excess of cash flow cause borrowers to pay back principal on debt securities before or after the scheduled due date, shortening or lengthening their duration. Floating rate securities can be less sensitive to prepayment risk. Call Risk. When interest rates are low, issuers will often repay the obligation underlying a “callable security” early, in which case the Fund may have to reinvest the proceeds in an investment offering a lower yield and may not benefit from any increase in value that might otherwise result from declining interest rates. Credit Risk. A downgrade or default affecting any of the Fund’s securities could affect the Fund’s performance. Lower-Rated Debt Securities Risk. Lower-rated debt securities (commonly known as “junk bonds”) involve greater risks than investment grade debt securities. Lower-rated debt securities may fluctuate more widely in price and yield than investment grade debt securities and may fall in price during times when the economy is weak or is expected to become weak. Lower-rated debt securities carry a greater risk that the issuer of such securities will default in the timely payment of principal and interest. Issuers of securities that are in default may fail to resume principal or interest payments, in which case the Fund may lose its entire investment. Loan Interests Risk. Loans generally are subject to restrictions on transfer, and the Fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at prices that are less than what the Fund regards as their fair market value. Loans may be difficult to value. Senior secured loans are secured by collateral and generally are subject to restrictive covenants in favor of the lenders or security holders, including the Fund, that invest in them. In most loan agreements there is no formal requirement to pledge additional collateral. Therefore, there is a risk that the value of the collateral securing a loan may decline after the Fund invests and that the collateral may not be sufficient to cover the amount owed to the Fund. In the event the borrower defaults, the Fund’s access to the collateral may be limited or delayed by bankruptcy or other insolvency laws. Further, in the event of a default, second lien secured loans will generally be paid only if the value of the collateral is sufficient to satisfy the borrower’s obligations to the first lien secured lenders and even then, the remaining collateral may not be sufficient to cover the amount owed to the Fund. If the Fund acquires a participation interest in a loan, the Fund may not be able to control the exercise of any remedies that the lender would have under the loan and likely would not have any rights against the borrower directly. Loans made to finance highly leveraged corporate acquisitions may be especially vulnerable to adverse changes in economic or market conditions. Foreign Risk. Foreign securities involve risks in addition to those associated with comparable U.S. securities. Additional risks include exposure to less developed or less efficient trading markets; social, political or economic instability; fluctuations in foreign currencies or currency redenomination; potential for default on sovereign debt; nationalization or expropriation of assets; settlement, custodial or other operational risks; and less stringent auditing and legal standards. As a result, foreign securities can fluctuate more widely in price and may also be less liquid than comparable U.S. securities. World markets, or those in a particular region, may all react in similar fashion to important economic or political developments. In addition, foreign markets can perform differently than the U.S. market. Following the market turmoil of 2008-2009, some national economies continue to show profound instability, which may in turn affect their international trading and financial partners. 17 High Income Bond Fund Sector Risk. To the extent the Fund invests more heavily in particular bond market sectors, its performance will be especially sensitive to developments that significantly affect those sectors. Individual sectors may move up and down more than the broader market. The industries that constitute a sector may all react in the same way to economic, political or regulatory events. Restricted Securities Risk. Restricted securities are subject to legal restrictions on their sale. Difficulty in selling securities may result in a loss or be costly to the Fund. Illiquid Investments Risk. Illiquid investments may be more difficult to purchase or sell at an advantageous price or time, and there is a greater risk that the investments may not be sold for the price at which the Fund is carrying them. High Portfolio Turnover. The Fund may engage in active and frequent trading and may have a high portfolio turnover rate, which may increase the Fund’s transaction costs, may adversely affect the Fund’s performance and/or may generate a greater amount of capital gain distributions to shareholders than if the Fund had a low portfolio turnover rate. Risk Management. Risk is an essential part of investing. No risk management program can eliminate the Fund’s exposure to adverse events; at best, it can only reduce the possibility that the Fund will be affected by such events, and especially those risks that are not intrinsic to the Fund’s investment program. Recent Market Conditions. The financial crisis in the U.S. and many foreign economies over the past several years, including the European sovereign debt and banking crises, has resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign, and in the net asset values of many mutual funds, including to some extent the Fund. Conditions in the U.S. and many foreign economies have resulted, and may continue to result, in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness and ability of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. As a result, the values of many types of debt securities have been reduced. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region. The severity or duration of adverse economic conditions may also be affected by policy changes made by governments or quasi-governmental organizations. Because the situation in the markets is widespread, it may be difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. A decline in the Fund’s average net assets during the current fiscal year due to market volatility or other factors could cause the Fund’s expense ratios for the current fiscal year to be higher than the expense information presented in “Fees and Expenses.” 18 High Income Bond Fund PERFORMANCE The bar chart and table below provide an indication of the risks of investing in the Fund. The bar chart shows how the Fund’s performance has varied from year to year, as represented by the performance of the Fund’s Institutional Class. The returns in the bar chart do not reflect any applicable sales charges. If sales charges were reflected, returns would be lower than those shown. The table next to the bar chart shows what the returns would equal if you averaged out actual performance over various lengths of time and compares the returns with the returns of a broad-based market index. The index, which is described in “Descriptions of Indices” in the prospectus, has characteristics relevant to the Fund’s investment strategy. Unlike the returns in the bar chart, the returns in the table reflect the maximum applicable sales charges. The Fund’s policies limited its ability to invest in bonds rated below “B” prior to July 6, 2006. Its performance prior to that date might have been different if current policies had been in effect. Past performance (before and after taxes) is not a prediction of future results. Visit www.nb.com or call 800-366-6264 for updated performance information. YEAR-BY-YEAR % RETURNS AS OF 12/31 EACH YEAR* -19.09 Best quarter: Q2 ‘09, 18.42% Worst quarter: Q4 ‘08, -13.08% AVERAGE ANNUAL TOTAL % RETURNS AS OF 12/31/12* 1 Year 5 Years 10 Years High Income Bond Fund Institutional Class Return Before Taxes 14.62 10.80 8.42 Institutional Class Return After Taxes on Distributions 11.70 7.64 5.64 Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 9.01 7.24 5.49 Class A Return Before Taxes 9.27 9.50 7.78 Class C Return Before Taxes 12.31 9.88 7.97 BofA Merrill Lynch U.S. High Yield Master II Constrained Index (reflects no deduction for fees, expenses or taxes) 15.55 10.14 10.38 After-tax returns are shown for Institutional Class shares only and after-tax returns for other classes may vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. * For each class, the performance prior to 5/27/2009 is that of the Fund’s Investor Class. Because Investor Class has lower expenses than Class A and Class C and has higher expenses than Institutional Class, its performance typically would have been better than that of Class A and Class C and slightly lower than that of Institutional Class. Returns would have been lower/higher if NBM had not reimbursed/recouped certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. INVESTMENT MANAGERS Neuberger Berman Management LLC (NBM) is the Fund’s investment manager. Neuberger Berman Fixed Income LLC (NBFI) is the Fund’s sub-adviser. 19 High Income Bond Fund PORTFOLIO MANAGERS The Fund is managed by Ann H. Benjamin (Managing Director of NBM and NBFI), Thomas P. O’Reilly (Managing Director of NBM and NBFI) and Russ Covode (Managing Director of NBM and NBFI). Ms. Benjamin and Mr. O’Reilly have co-managed the Fund since October 2005. Mr. Covode has co-managed the Fund since February 2011. BUYING AND SELLING SHARES You may purchase, redeem (sell) or exchange shares of the Fund on any day the New York Stock Exchange is open, at the Fund’s net asset value per share next determined after your order is accepted, subject to any applicable sales charge. Shares of the Fund generally are available only through certain investment providers, such as banks, brokerage firms, workplace retirement programs, and financial advisers. Contact any investment provider authorized to sell the Fund’s shares. See “Maintaining Your Account” in the prospectus for eligibility requirements for purchases of Institutional Class shares. For certain investors, shares of the Fund may be available directly from NBM by regular, first class mail (Neuberger Berman Funds, Boston Service Center, P.O. Box 8403, Boston, MA 02266-8403), by express delivery, registered mail, or certified mail (Neuberger Berman Funds, c/o State Street Bank and Trust Company, 30 Dan Road, Canton, MA 02021), or by wire, fax, telephone, exchange, or systematic investment or withdrawal (call 800-877-9700 (Class A and Class C) or 800-366-6264 (Institutional Class) for instructions). See “Maintaining Your Account” in the prospectus for eligibility requirements for direct purchases of shares and for instructions on buying and redeeming (selling) shares directly. The minimum initial investment in Class A or Class C shares is $1,000. Additional investments can be as little as $100. These minimums may be waived in certain cases. The minimum initial investment in Institutional Class shares is $1 million. This minimum may be waived in certain cases. TAX INFORMATION Except for tax-advantaged retirement plans and accounts and other tax-exempt investors, you will be subject to tax to the extent the Fund makes distributions of ordinary income or net capital gains to you. Although those distributions generally are not taxable to a tax-exempt investor, withdrawals from certain retirement plans and accounts generally are subject to federal income tax. PAYMENTS TO INVESTMENT PROVIDERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through an investment provider or other financial intermediary, such as a bank, brokerage firm, workplace retirement program, or financial adviser (who may be affiliated with Neuberger Berman), the Fund and/or NBM and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the investment provider or other financial intermediary and its employees to recommend the Fund over another investment. Ask your investment provider or visit its website for more information. 20 High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Class A Shares (NMNAX), Class C Shares (NMNCX), Institutional Class Shares (NMNLX) GOAL The Fund seeks high current income exempt from federal income tax that is consistent with low risk to principal and liquidity; total return is a secondary goal. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy, hold or sell shares of the Fund. You may qualify for initial sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Neuberger Berman funds. More information about these and other discounts is available from your investment provider and in “Sales Charge Reductions andWaivers" on page 86in the Fund’s prospectus and in “Additional Purchase Information – Sales Charge Reductions and Waivers” on page B-1 in Appendix B in the Fund’s SAI. Class A Class C Institutional Class Shareholder Fees (fees paid directly from your investment) Maximum initial sales charge on purchases (as a % of offering price) None None Maximum contingent deferred sales charge (as a % of the lower of original purchase price or current market value)1 None None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees Distribution (12b-1) fees None Other expenses 0.38 0.43 0.30 Total annual operating expenses 1.15 1.95 0.70 Fee waiver and/or expense reimbursement 0.28 0.33 0.20 Total annual operating expenses after fee waiver and/or expense reimbursement2 Expense Example Theexpense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that you redeemed all of your shares at the end of those periods, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. For Class A and Institutional Class shares, your costs would be the same whether you sold your shares or continued to hold them at the end of each period. Actual performance and expenses may be higher or lower. 1 Year 3 Years 5 Years 10 Years Class A $510 $691 $949 $1,687 Class C (assuming redemption) $265 $511 $955 $2,190 Class C (assuming no redemption) $165 $511 $955 $2,190 Institutional Class $51 $160 $327 $811 1 For Class A shares, a contingent deferred sales charge (CDSC) of 1.00% applies on certain redemptions made within 18 months following purchases of $1 million or more made without an initial sales charge. For Class C shares, the CDSC is eliminated one year after purchase. 2 Neuberger Berman Management LLC (NBM) has contractually undertaken to waive and/or reimburse certain fees and expenses of Class A, Class C and Institutional Class so that the total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses relating to short sales, and extraordinary expenses, if any) of each class are limited to 0.87%, 1.62% and 0.50% of average net assets, respectively. Each of these undertakings lasts until 10/31/2016 and may not be terminated during its term without the consent of the Board of Trustees. The Fund has agreed that each of Class A, Class C and Institutional Class will repay NBM for fees and expenses 21 Municipal Intermediate Bond Fund waived or reimbursed for the class provided that repayment does not cause annual operating expenses to exceed 0.87%, 1.62% and 0.50% of the class’ average net assets, respectively. Any such repayment must be made within three years after the year in which NBM incurred the expense. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 54% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its goals, the Fund normally invests at least 80% of its total assets in securities of municipal issuers within the U.S. and its territories. The Fund’s dividends are generally exempt from federal income tax, although a portion thereof may be an item of tax preference for purposes of the federal alternative minimum tax (“Tax Preference Item”). A portion of the dividends you receive may also be exempt from state and local income taxes, depending on where you live. All of the debt securities in which the Fund invests normally are investment grade at the time of investment. The Fund considers debt securities to be investment grade if, at the time of investment, they are rated within the four highest categories by at least one independent credit rating agency or, if unrated, are determined by the Portfolio Managers to be of comparable quality. The Fund seeks to minimize its exposure to credit risk by diversifying its assets among many municipal issuers and among the different types and maturities of municipal securities available. The Portfolio Managers monitor national trends in the municipal securities market, as well as a range of economic, financial and political factors. The Portfolio Managers analyze individual issues and look for securities that appear under-priced compared to securities of similar structure and credit quality, and securities that appear likely to have their credit ratings raised. The Fund may sell securities if the Portfolio Managers find an opportunity they believe is more compelling or if the Portfolio Managers’ outlook on the investment or the market changes. Although it may invest in securities of any maturity, the Fund normally seeks to maintain an average weighted portfolio duration of between three and seven years. The Fund may change its goal without shareholder approval, although it does not currently intend to do so. The Fund may not change its fundamental policy of normally investing at least 80% of its total assets in securities of municipal issuers without shareholder approval. This test is applied at the time the Fund invests; later percentage changes caused by a change in Fund assets or market values will not require the Fund to dispose of a holding. The Fund is not an appropriate investment for tax-advantaged retirement accounts, such as 401(k) plan accounts or individual retirement accounts, and may not be beneficial for investors in low tax brackets. PRINCIPAL INVESTMENT RISKS Most of the Fund’s performance depends on what happens in the municipal bond market. The market’s behavior is unpredictable, particularly in the short term. There can be no guarantee that the Fund will achieve its goal. The Fund is a mutual fund, not a bank deposit, and is not guaranteed or insured by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fall, sometimes sharply, and you could lose money by investing in the Fund. The following factors can significantly affect the Fund’s performance: 22 Municipal Intermediate Bond Fund Market Volatility. Markets are volatile and values of individual securities and other investments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market value. Issuer-Specific Risk. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. Interest Rate Risk. The Fund’s yield and share price will fluctuate in response to changes in interest rates. In general, the value of investments with interest rate risk, such as fixed income securities, will move in the direction opposite to movements in interest rates. In general, the longer the maturity or duration of a fixed income security, the greater the effect a change in interest rates could have on the security’s price. Thus, the Fund’s sensitivity to interest rate risk will increase with any increase in the Fund’s overall duration. Interest rates have been unusually low in recent years. Call Risk. When interest rates are low, issuers will often repay the obligation underlying a “callable security” early, in which case the Fund may have to reinvest the proceeds in an investment offering a lower yield and may not benefit from any increase in value that might otherwise result from declining interest rates. Credit Risk. A downgrade or default affecting any of the Fund’s securities could affect the Fund’s performance. Municipal Securities Risk. The municipal securities market could be significantly affected by adverse political and legislative changes, as well as uncertainties in the municipal securities market related to taxation or the rights of security holders. Municipal securities backed by current or anticipated revenues from a specific project or specific asset may be adversely impacted by declines in revenue collection from the project or asset. Because many municipal securities are issued to finance similar projects, especially those related to education, health care, transportation, and utilities, conditions in those sectors can affect the overall municipal market. Changes in the financial health of a municipality may make it difficult for it to make interest and principal payments when due. To the extent that the Fund invests in “private activity bonds,” a part of its dividends will be a Tax Preference Item. In addition, changes in market conditions and the financial condition of the issuers may adversely affect the yield and value of the Fund’s municipal securities investments. Sector Risk. To the extent the Fund invests more heavily in particular bond market sectors, its performance will be especially sensitive to developments that significantly affect those sectors. Individual sectors may move up and down more than the broader market. The industries that constitute a sector may all react in the same way to economic, political or regulatory events. Alternatively, the lack of exposure to one or more sectors may adversely affect performance. Risk Management. Risk is an essential part of investing. No risk management program can eliminate the Fund’s exposure to adverse events; at best, it can only reduce the possibility that the Fund will be affected by such events, and especially those risks that are not intrinsic to the Fund’s investment program. Recent Market Conditions. The financial crisis in the U.S. and many foreign economies over the past several years, including the European sovereign debt and banking crises, has resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign, and in the net asset values of many mutual funds, including to some extent the Fund. Conditions in the U.S. and many foreign economies have resulted, and may continue to result, in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness and ability of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. As a result, the values of many types of debt securities have been reduced. The financial condition of federal, state and local governments may be sensitive to market events, which may, in turn, adversely affect the marketability of notes and bonds they issue. Recent declines in real estate prices and general business activity are reducing tax revenues of many state and local governments and could affect the economic viability of projects that are the sole source of revenue to support various private activity bonds. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region. The severity or duration of adverse economic conditions may also be affected by policy changes made by governments or quasi-governmental organizations. 23 Municipal Intermediate Bond Fund Because the situation in the markets is widespread, it may be difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. A decline in the Fund’s average net assets during the current fiscal year due to market volatility or other factors could cause the Fund’s expense ratios for the current fiscal year to be higher than the expense information presented in “Fees and Expenses.” 24 Municipal Intermediate Bond Fund PERFORMANCE The bar chart and table below provide an indication of the risks of investing in the Fund. The bar chart shows how the Fund’s performance has varied from year to year, as represented by the performance of the Fund’s Institutional Class. The returns in the bar chart do not reflect any applicable sales charges. If sales charges were reflected, returns would be lower than those shown. The table next to the bar chart shows what the returns would equal if you averaged out actual performance over various lengths of time and compares the returns with the returns of a broad-based market index. The index, which is described in “Descriptions of Indices” in the prospectus, has characteristics relevant to the Fund’s investment strategy. Unlike the returns in the bar chart, the returns in the table reflect the maximum applicable sales charges. Past performance (before and after taxes) is not a prediction of future results. Visit www.nb.com or call 800-366-6264 for updated performance information. YEAR-BY-YEAR % RETURNS AS OF 12/31 EACH YEAR* Best quarter: Q3 ‘09, 4.27% Worst quarter: Q4 ‘10, -3.64% AVERAGE ANNUAL TOTAL % RETURNS AS OF 12/31/12* 1 Year 5 Years 10 Years Municipal Intermediate Bond Fund Institutional Class Return Before Taxes 4.86 4.84 3.82 Institutional Class Return After Taxes on Distributions 4.65 4.75 3.74 Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 3.85 4.50 3.68 Class A Return Before Taxes 0.05 3.74 3.27 Class C Return Before Taxes 2.69 4.25 3.52 Barclays 7-Year G.O. Index (reflects no deduction for fees, expenses or taxes) 3.66 6.14 5.07 After-tax returns are shown for Institutional Class shares only and after-tax returns for other classes may vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. * For each class, the above performance prior to 6/21/2010 is that of the Fund’s Investor Class. Because Investor Class has lower expenses than Class A and Class C and has higher expenses than Institutional Class, its performance typically would have been better than that of Class A and Class C and slightly lower than that of Institutional Class. Returns would have been lower if NBM had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. 25 Municipal Intermediate Bond Fund INVESTMENT MANAGERS Neuberger Berman Management LLC (NBM) is the Fund’s investment manager. Neuberger Berman Fixed Income LLC (NBFI) is the Fund’s sub-adviser. PORTFOLIO MANAGERS The Fund is managed by James L. Iselin (Managing Director of NBM and NBFI) and S. Blake Miller (Managing Director of NBM and NBFI). Mr. Iselin has managed the Fund since 2007, and Mr. Miller has managed the Fund since 2010. BUYING AND SELLING SHARES You may purchase, redeem (sell) or exchange shares of the Fund on any day the New York Stock Exchange is open, at the Fund’s net asset value per share next determined after your order is accepted, subject to any applicable sales charge. Shares of the Fund generally are available only through certain investment providers, such as banks, brokerage firms, and financial advisers. Contact any investment provider authorized to sell the Fund’s shares. See “ Maintaining Your Account” in the prospectus for eligibility requirements for purchases of Institutional Class shares. For certain investors, Class A and Class C shares of the Fund are also available directly from NBM by regular, first class mail (Neuberger Berman Funds, Boston Service Center, P.O. Box 8403, Boston, MA 02266-8403), by express delivery, registered mail, or certified mail (Neuberger Berman Funds, c/o State Street Bank and Trust Company, 30 Dan Road, Canton, MA 02021), or by wire, fax, telephone, exchange, or systematic investment or withdrawal (call 800-877-9700 for instructions). See “Maintaining Your Account” and “Grandfathered Investors” in the prospectus for eligibility requirements for direct purchases of Class A and Class C shares and for instructions on buying and redeeming (selling) shares directly. The minimum initial investment in Class A or Class C shares is $1,000. Additional investments can be as little as $100. These minimums may be waived in certain cases. The minimum initial investment in Institutional Class shares is $1 million. This minimum may be waived in certain cases. TAX INFORMATION The part of the Fund’s dividends that it designates as “exempt-interest dividends” will be excludable from your gross income for federal income tax purposes. (Accordingly, investment in the Fund’s shares is not appropriate for tax-exempt investors, which will not benefit from that exclusion.) Distributions of the Fund’s taxable net investment income and net capital gains, if any, will be taxable to you. Exempt-interest dividends the Fund pays may be subject to state and local income taxes. In addition, a portion of those dividends is expected to be attributable to interest on private activity bonds that you must treat as a tax preference item for purposes of calculating your liability, if any, for the federal alternative minimum tax. PAYMENTS TO INVESTMENT PROVIDERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through an investment provider or other financial intermediary, such as a bank, brokerage firm, or financial adviser (who may be affiliated with Neuberger Berman), the Fund and/or NBM and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the investment provider or other financial intermediary and its employees to recommend the Fund over another investment. Ask your investment provider or visit its website for more information. 26 Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund Class A Shares (NSHAX), Class C Shares (NSHCX), Institutional Class Shares (NSHLX) GOAL The Fund seeks the highest available current income consistent with liquidity and low risk to principal; total return is a secondary goal. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy, hold or sell shares of the Fund. You may qualify for initial sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Neuberger Berman funds. More information about these and other discounts is available from your investment provider and in “Sales Charge Reductions and Waivers" on page 86in the Fund’s prospectus and in “Additional Purchase Information – Sales Charge Reductions and Waivers” on page B-1 in Appendix B in the Fund’s SAI. Class A Class C Institutional Class Shareholder Fees (fees paid directly from your investment) Maximum initial sales charge on purchases (as a % of offering price) None None Maximum contingent deferred sales charge (as a % of the lower of original purchase price or current market value)1 None None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees Distribution (12b-1) fees None Other expenses 0.64 0.61 0.58 Total annual operating expenses 1.41 2.13 0.98 Fee waiver and/or expense reimbursement 0.52 0.50 0.47 Total annual operating expenses after fee waiver and/or expense reimbursement2 0.89 1.63 0.51 Expense Example The expense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that you redeemed all of your shares at the end of those periods, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. For Class A and Institutional Class shares, your costs would be the same whether you sold your shares or continued to hold them at the end of each period. Actual performance and expenses may be higher or lower. 1 Year 3 Years 5 Years 10 Years Class A $339 $527 $848 $1,759 Class C (assuming redemption) $266 $514 $998 $2,336 Class C (assuming no redemption) $166 $514 $998 $2,336 Institutional Class $52 $164 $396 $1,065 1 For Class A shares, a contingent deferred sales charge (CDSC) of 1.00% applies on certain redemptions made within 18 months following purchases of $1 million or more made without an initial sales charge. For Class C shares, the CDSC is eliminated one year after purchase. 2 Neuberger Berman Management LLC (NBM) has contractually undertaken to waive and/or reimburse certain fees and expenses of Class A, Class C and Institutional Class so that the total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses relating to short sales, and extraordinary expenses, if any) of each class are limited to 0.87%, 1.62% and 0.50% of average net assets, respectively. Each of these undertakings lasts until 10/31/2016 and may not be terminated during its term without the consent of the Board of Trustees.The Fund has agreed that each of Class A, Class C and Institutional Class will repay NBM for fees and expenses 27 Short Duration Bond Fund waived or reimbursed for the class provided that repayment does not cause annual operating expenses to exceed 0.87%, 1.62% and 0.50% of the class’ average net assets, respectively. Any such repayment must be made within three years after the year in which NBM incurred the expense. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 74% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its goals, the Fund invests mainly in investment-grade bonds and other debt securities from U.S. government and corporate issuers. These may include mortgage- and asset-backed securities. The Fund considers debt securities to be investment grade if, at the time of investment, they are rated within the four highest categories by at least one independent credit rating agency or, if unrated, are determined by the Portfolio Managers to be of comparable quality. The Portfolio Managers monitor national trends in the corporate and government securities markets, as well as a range of economic and financial factors. If particular sectors of the bond market appear relatively inexpensive, the Portfolio Managers may increase the Fund’s exposure in those sectors and decrease exposure in other sectors. The Portfolio Managers look for securities that appear under-priced compared to securities of similar structure and credit quality. The Fund may sell securities if the Portfolio Managers find an opportunity they believe is more compelling or if the Portfolio Managers’ outlook on the investment or the market changes. To enhance yield and add diversification, the Fund may invest up to 10% of its net assets in securities that are below investment grade, provided that, at the time of investment, they are rated at least B by Standard & Poor’s (S& P) or Moody’s Investors Service (Moody’s) (or comparably rated by at least one independent credit rating agency) or, if unrated, determined by the Portfolio Managers to be of comparable quality. In choosing lower-rated securities, the Portfolio Managers generally look for bonds from issuers whose financial health appears comparatively strong, and that may have their credit ratings raised. The Fund does not normally continue to hold securities that are in default or have defaulted with respect to the payment of interest or repayment of principal, but may do so depending on market conditions. The Fund may also invest a significant amount of its assets in U.S. Treasury securities or other money market instruments depending on market conditions. The Fund seeks to reduce credit risk by diversifying among many issuers and different types of securities. Although it may invest in securities of any maturity, the Fund normally seeks to maintain an average portfolio duration of two years or less. The Fund may change its goal without shareholder approval, although it does not currently intend to do so. The Fund normally invests at least 80% of its net assets in bonds and other debt securities. The Fund will not alter this policy without providing shareholders at least 60 days’ notice. This test is applied at the time the Fund invests; later percentage changes caused by a change in Fund assets, market values or company circumstances will not require the Fund to dispose of a holding. PRINCIPAL INVESTMENT RISKS Most of the Fund’s performance depends on what happens in the bond market. The market’s behavior is unpredictable, particularly in the short term. There can be no guarantee that the Fund will achieve its goal. The Fund is a mutual fund, not a bank deposit, and is not guaranteed or insured by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fall, sometimes sharply, and you could lose money by investing in the Fund. While this Fund may have a shorter duration than many other income funds, this Fund is not intended to operate like a money market fund. 28 Short Duration Bond Fund The following factors can significantly affect the Fund’s performance: Market Volatility. Markets are volatile and values of individual securities and other investments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market value. Issuer-Specific Risk. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. Interest Rate Risk. The Fund’s yield and share price will fluctuate in response to changes in interest rates. In general, the value of investments with interest rate risk, such as fixed income securities, will move in the direction opposite to movements in interest rates. In general, the longer the maturity or duration of a fixed income security, the greater the effect a change in interest rates could have on the security’s price. Thus, the Fund’s sensitivity to interest rate risk will increase with any increase in the Fund’s overall duration. Interest rates have been unusually low in recent years. Prepayment and Extension Risk. The Fund’s performance could be affected if unexpected interest rate trends cause the Fund’s mortgage- or asset-backed securities to be paid off earlier or later than expected, shortening or lengthening their duration. An increase in market interest rates would likely extend the effective duration of mortgage-backed securities, thereby magnifying the effect of the rate increase on the securities’ price. Call Risk. When interest rates are low, issuers will often repay the obligation underlying a “callable security” early, in which case the Fund may have to reinvest the proceeds in an investment offering a lower yield and may not benefit from any increase in value that might otherwise result from declining interest rates. Credit Risk. A downgrade or default affecting any of the Fund’s securities could affect the Fund’s performance. U.S. Government Securities Risk. Although the Fund may hold securities that carry U.S. government guarantees, these guarantees do not extend to shares of the Fund itself and do not guarantee the market price of the securities. Furthermore, not all securities issued by the U.S. government and its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Lower-Rated Debt Securities Risk. Lower-rated debt securities (commonly known as “junk bonds”) involve greater risks than investment grade debt securities. Lower-rated debt securities may fluctuate more widely in price and yield than investment grade debt securities and may fall in price during times when the economy is weak or is expected to become weak. Lower-rated debt securities carry a greater risk that the issuer of such securities will default in the timely payment of principal and interest. Issuers of securities that are in default may fail to resume principal or interest payments, in which case the Fund may lose its entire investment. Sector Risk. To the extent the Fund invests more heavily in particular bond market sectors, its performance will be especially sensitive to developments that significantly affect those sectors. Individual sectors may move up and down more than the broader market. The industries that constitute a sector may all react in the same way to economic, political or regulatory events. Restricted Securities Risk. Restricted securities are subject to legal restrictions on their sale. Difficulty in selling securities may result in a loss or be costly to the Fund. Illiquid Investments Risk. Illiquid investments may be more difficult to purchase or sell at an advantageous price or time, and there is a greater risk that the investments may not be sold for the price at which the Fund is carrying them. Risk Management. Risk is an essential part of investing. No risk management program can eliminate the Fund’s exposure to adverse events; at best, it can only reduce the possibility that the Fund will be affected by such events, and especially those risks that are not intrinsic to the Fund’s investment program. 29 Short Duration Bond Fund Recent Market Conditions. The financial crisis in the U.S. and many foreign economies over the past several years, including the European sovereign debt and banking crises, has resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign, and in the net asset values of many mutual funds, including to some extent the Fund. Conditions in the U.S. and many foreign economies have resulted, and may continue to result, in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness and ability of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. As a result, the values of many types of debt securities have been reduced. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region. The severity or duration of adverse economic conditions may also be affected by policy changes made by governments or quasi-governmental organizations. Because the situation in the markets is widespread, it may be difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. A decline in the Fund’s average net assets during the current fiscal year due to market volatility or other factors could cause the Fund’s expense ratios for the current fiscal year to be higher than the expense information presented in “Fees and Expenses.” 30 Short Duration Bond Fund PERFORMANCE The bar chart and table below provide an indication of the risks of investing in the Fund. The bar chart shows how the Fund’s performance has varied from year to year, as represented by the performance of the Fund’s Institutional Class. The returns in the bar chart do not reflect any applicable sales charges. If sales charges were reflected, returns would be lower than those shown. The table next to the bar chart shows what the returns would equal if you averaged out actual performance over various lengths of time and compares the returns with the returns of a broad-based market index. The index, which is described in “Descriptions of Indices” in the prospectus, has characteristics relevant to the Fund’s investment strategy. Unlike the returns in the bar chart, the returns in the table reflect the maximum applicable sales charges. Past performance (before and after taxes) is not a prediction of future results. Visit www.nb.com or call 800-366-6264 for updated performance information. YEAR-BY-YEAR % RETURNS AS OF 12/31 EACH YEAR* -16.03 Best quarter: Q2 ‘09, 5.10% Worst quarter: Q4 ‘08, -10.26% AVERAGE ANNUAL TOTAL % RETURNS AS OF 12/31/12* 1 Year 5 Years 10 Years Short Duration Bond Fund Institutional Class Return Before Taxes 4.35 1.23 2.06 Institutional Class Return After Taxes on Distributions 3.54 -0.09 0.67 Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 2.82 0.27 0.93 Class A Return Before Taxes 1.49 0.54 1.71 Class C Return Before Taxes 2.16 0.67 1.78 Barclays 1-3 Year U.S. Government/Credit Index (reflects no deduction for fees, expenses or taxes) 1.26 2.88 3.13 After-tax returns are shown for Institutional Class shares only and after-tax returns for other classes may vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Return After Taxes on Distributions and Sale of Fund Shares may be higher than other returns for the same period due to a tax benefit of realizing a capital loss upon the sale of Fund shares. * For each class, the above performance prior to 6/21/2010 is that of the Fund’s Investor Class. Because Investor Class has lower expenses than Class A and Class C and has higher expenses than Institutional Class, its performance typically would have been better than that of Class A and Class C and slightly lower than that of Institutional Class. Returns would have been lower if NBM had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. INVESTMENT MANAGERS Neuberger Berman Management LLC (NBM) is the Fund’s investment manager. Neuberger Berman Fixed Income LLC (NBFI) is the Fund’s sub-adviser. 31 Short Duration Bond Fund PORTFOLIO MANAGERS The Fund is managed by Thomas Sontag (Managing Director of NBM and NBFI), Michael Foster (Senior Vice President of NBM and NBFI) and Richard Grau (Senior Vice President of NBM and NBFI). Mr. Sontag has managed the Fund since 2006, and Messrs. Foster and Grau have managed the Fund since 2008. BUYING AND SELLING SHARES You may purchase, redeem (sell) or exchange shares of the Fund on any day the New York Stock Exchange is open, at the Fund’s net asset value per share next determined after your order is accepted, subject to any applicable sales charge. Shares of the Fund generally are available only through certain investment providers, such as banks, brokerage firms, workplace retirement programs, and financial advisers. Contact any investment provider authorized to sell the Fund’s shares. See “Maintaining Your Account” in the prospectus for eligibility requirements for purchases of Institutional Class shares. For certain investors, Class A and Class C shares of the Fund are also available directly from NBM by regular, first class mail (Neuberger Berman Funds, Boston Service Center, P.O. Box 8403, Boston, MA 02266-8403), by express delivery, registered mail, or certified mail (Neuberger Berman Funds, c/o State Street Bank and Trust Company, 30 Dan Road, Canton, MA 02021), or by wire, fax, telephone, exchange, or systematic investment or withdrawal (call 800-877-9700 for instructions). See “Maintaining Your Account” and “Grandfathered Investors” in the prospectus for eligibility requirements for direct purchases of Class A and Class C shares and for instructions on buying and redeeming (selling) shares directly. The minimum initial investment in Class A or Class C shares is $1,000. Additional investments can be as little as $100. These minimums may be waived in certain cases. The minimum initial investment in Institutional Class shares is $1 million. This minimum may be waived in certain cases. TAX INFORMATION Except for tax-advantaged retirement plans and accounts and other tax-exempt investors, you will be subject to tax to the extent the Fund makes distributions of ordinary income or net capital gains to you. Although those distributions generally are not taxable to a tax-exempt investor, withdrawals from certain retirement plans and accounts generally are subject to federal income tax. PAYMENTS TO INVESTMENT PROVIDERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through an investment provider or other financial intermediary, such as a bank, brokerage firm, workplace retirement program, or financial adviser (who may be affiliated with Neuberger Berman), the Fund and/or NBM and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the investment provider or other financial intermediary and its employees to recommend the Fund over another investment. Ask your investment provider or visit its website for more information. 32 Short Duration Bond Fund Neuberger Berman Short Duration High Income Fund Class A Shares (NHSAX), Class C Shares (NHSCX), Institutional Class Shares (NHSIX) GOAL The Fund seeks a high level of current income consistent with capital preservation. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy, hold or sell shares of the Fund. You may qualify for initial sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Neuberger Berman funds. More information about these and other discounts is available from your investment provider and in “Sales Charge Reductions andWaivers" on page 86 in the Fund’s prospectus and in “Additional Purchase Information – Sales Charge Reductions and Waivers” on page B-1 In Appendix B in the Fund’s SAI. Class A Class C Institutional Class Shareholder Fees (fees paid directly from your investment) Maximum initial sales charge on purchases (as a % of offering price) 4.25 None None Maximum contingent deferred sales charge (as a % of the lower of original purchase price or current market value)1 None 1.00 None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.72 0.72 0.60 Distribution (12b-1) fees 0.25 1.00 None Other expenses2 0.60 0.60 0.60 Total annual operating expenses 1.57 2.32 1.20 Fee waiver and/or expense reimbursement 0.45 0.45 0.45 Total annual operating expenses after fee waiver and/or expense reimbursement3 1.12 1.87 0.75 Expense Example The expense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that you redeemed all of your shares at the end of those periods, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. For Class A and Institutional Class shares, your costs would be the same whether you sold your shares or continued to hold them at the end of each period. Actual performance and expenses may be higher or lower. 1 Year 3 Years Class A $534 $766 Class C (assuming redemption) $290 $588 Class C (assuming no redemption) $190 $588 Institutional Class $77 $240 1 For Class A shares, a contingent deferred sales charge (CDSC) of 1.00% applies on certain redemptions made within 18 months following purchases of $1 million or more made without an initial sales charge. For Class C shares, the CDSC is eliminated one year after purchase. 2 “Other expenses” are based on estimated expenses for the current fiscal year.Actual expenses may vary. 3 Neuberger Berman Management LLC (NBM) has contractually undertaken to waive and/or reimburse certain fees and expenses of Class A, Class C and Institutional Class so that the total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses relating to short sales, and extraordinary expenses, if any) of each class are limited to 1.12%, 1.87% and 0.75% of average net assets, respectively. Each of these undertakings lasts until 10/31/2016 and may not be terminated during its term without the consent of the Board of Trustees. The Fund has agreed that each of Class A, Class C and Institutional Class will repay NBM for fees and expenses 33 Short Duration High Income Fund waived or reimbursed for the class provided that repayment does not cause annual operating expenses to exceed 1.12%, 1.87% and 0.75% of the class’ average net assets, respectively. Any such repayment must be made within three years after the year in which NBM incurred the expense. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance. For the period from September 28, 2012 (commencement of operations) through October 31, 2012, the Fund’s portfolio turnover rate was 35% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its goal, the Fund normally invests at least 80% of its net assets in a diversified portfolio of U.S. dollar-denominated, below investment grade debt securities (commonly called “junk bonds”) and floating rate senior secured loans issued by U.S. and foreign corporations, partnerships, and other business entities (“High Yield Securities”). For purposes of this Fund, High Yield Securities are generally defined as those debt securities and loans that, at the time of investment, are rated below the lowest investment grade category (BBB- by Standard & Poor’s (“S&P”), Baa3 by Moody’s Investors Service (“ Moody’s”), or comparably rated by at least one independent credit rating agency) or, if unrated, determined by the Portfolio Managers to be of comparable quality. The Fund may also invest in participation interests in loans that are generally deemed to be High Yield Securities. Although it may invest in securities of any maturity, the Fund normally seeks to maintain a weighted average portfolio duration of three years or less. The Fund endeavors to manage credit risk and minimize interest rate risk through disciplined credit analysis and emphasis on short-term and intermediate-term maturities. The Fund intends to focus, among other things, on issuer cash flows, management and sources of repayment and decrease exposure to securities with deteriorating fundamentals and financials. The Fund invests its assets in a broad range of issuers and industries. The Fund does not normally invest in or continue to hold securities that are in default or have defaulted with respect to the payment of interest or repayment of principal. In an effort to achieve its goal, the Fund may engage in active and frequent trading. The Fund is suitable for investors who seek current income with capital preservation and who are comfortable with the risks associated with investing in a portfolio made up mainly of short duration High Yield Securities. The Fund may change its goal without shareholder approval, although it does not currently intend to do so. The Fund will not change its strategy of normally investing at least 80% of its net assets in High Yield Securities (as defined above) without providing shareholders at least 60 days’ notice. This test is applied at the time the Fund invests; later percentage changes caused by a change in Fund assets, market values or company circumstances will not require the Fund to dispose of a holding. PRINCIPAL INVESTMENT RISKS Most of the Fund’s performance depends on what happens in the high-yield bond and loan market. The market’s behavior is unpredictable, particularly in the short term. There can be no guarantee that the Fund will achieve its goal. The Fund is a mutual fund, not a bank deposit, and is not guaranteed or insured by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fall, sometimes sharply, and you could lose money by investing in the Fund. While this Fund may have a shorter duration than many other income funds, this Fund is not intended to operate like a money market fund. The following factors can significantly affect the Fund’s performance: 34 Short Duration High Income Fund Market Volatility. Markets are volatile and values of individual securities and other investments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market value. Issuer-Specific Risk. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. Interest Rate Risk. The Fund’s yield and share price will fluctuate in response to changes in interest rates. Generally, the value of investments with interest rate risk, such as fixed income securities, will move in the direction opposite to movements in interest rates. In general, the longer the maturity or duration of a fixed income security, the greater the effect a change in interest rates could have on the security’s price. Thus, the Fund’s sensitivity to interest rate risk will increase with any increase in the Fund’s overall duration. Interest rates have been unusually low in recent years. Floating rate securities (including loans) can be less sensitive to interest rate changes. Prepayment and Extension Risk. The Fund’s performance could be affected if unexpected interest rate trends or an excess of cash flow cause borrowers to pay back principal on debt securities before or after the scheduled due date, shortening or lengthening their duration. Floating rate securities can be less sensitive to prepayment risk. Call Risk. When interest rates are low, issuers will often repay the obligation underlying a “callable security” early, in which case the Fund may have to reinvest the proceeds in an investment offering a lower yield and may not benefit from any increase in value that might otherwise result from declining interest rates. Credit Risk. A downgrade or default affecting any of the Fund’s securities could affect the Fund’s performance. Lower-Rated Debt Securities Risk. Lower-rated debt securities (commonly known as “junk bonds”) involve greater risks than investment grade debt securities. Lower-rated debt securities may fluctuate more widely in price and yield than investment grade debt securities and may fall in price during times when the economy is weak or is expected to become weak. Lower-rated debt securities carry a greater risk that the issuer of such securities will default in the timely payment of principal and interest. Loan Interests Risk. Loans generally are subject to restrictions on transfer, and the Fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at prices that are less than what the Fund regards as their fair market value. Loans may be difficult to value. Senior secured loans are secured by collateral and generally are subject to restrictive covenants in favor of the lenders or security holders, including the Fund, that invest in them. In most loan agreements there is no formal requirement to pledge additional collateral. Therefore, there is a risk that the value of the collateral securing a loan may decline after the Fund invests and that the collateral may not be sufficient to cover the amount owed to the Fund. In the event the borrower defaults, the Fund’s access to the collateral may be limited or delayed by bankruptcy or other insolvency laws. Further, in the event of a default, second lien secured loans will generally be paid only if the value of the collateral is sufficient to satisfy the borrower’s obligations to the first lien secured lenders and even then, the remaining collateral may not be sufficient to cover the amount owed to the Fund. If the Fund acquires a participation interest in a loan, the Fund may not be able to control the exercise of any remedies that the lender would have under the loan and likely would not have any rights against the borrower directly. Loans made to finance highly leveraged corporate acquisitions may be especially vulnerable to adverse changes in economic or market conditions. Foreign Risk. Foreign securities involve risks in addition to those associated with comparable U.S. securities. Additional risks include exposure to less developed or less efficient trading markets; social, political or economic instability; fluctuations in foreign currencies or currency redenomination; potential for default on sovereign debt; nationalization or expropriation of assets; settlement, custodial or other operational risks; and less stringent auditing and legal standards. As a result, foreign securities can fluctuate more widely in price and may also be less liquid than comparable U.S. securities. World markets, or those in a particular region, may all react in similar fashion to important economic or political developments. In addition, foreign markets can perform differently than the U.S. market. Following the market turmoil of 2008-2009, some national economies continue to show profound instability, which may in turn affect their international trading and financial partners. 35 Short Duration High Income Fund Sector Risk. To the extent the Fund invests more heavily in particular bond market sectors, its performance will be especially sensitive to developments that significantly affect those sectors. Individual sectors may move up and down more than the broader market. The industries that constitute a sector may all react in the same way to economic, political or regulatory events. Restricted Securities Risk. Restricted securities are subject to legal restrictions on their sale. Difficulty in selling securities may result in a loss or be costly to the Fund. Illiquid Investments Risk. Illiquid investments may be more difficult to purchase or sell at an advantageous price or time, and there is a greater risk that the investments may not be sold for the price at which the Fund is carrying them. High Portfolio Turnover. The Fund may engage in active and frequent trading and may have a high portfolio turnover rate, which may increase the Fund’s transaction costs, may adversely affect the Fund’s performance and/or may generate a greater amount of capital gain distributions to shareholders than if the Fund had a low portfolio turnover rate. Risk Management. Risk is an essential part of investing. No risk management program can eliminate the Fund’s exposure to adverse events; at best, it can only reduce the possibility that the Fund will be affected by such events, and especially those risks that are not intrinsic to the Fund’s investment program. Recent Market Conditions. The financial crisis in the U.S. and many foreign economies over the past several years, including the European sovereign debt and banking crises, has resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign, and in the net asset values of many mutual funds, including to some extent the Fund. Conditions in the U.S. and many foreign economies have resulted, and may continue to result, in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness and ability of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. As a result, the values of many types of debt securities have been reduced. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region. The severity or duration of adverse economic conditions may also be affected by policy changes made by governments or quasi-governmental organizations. Because the situation in the markets is widespread, it may be difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. A decline in the Fund’s average net assets during the current fiscal year due to market volatility or other factors could cause the Fund’s expense ratios for the current fiscal year to be higher than the expense information presented in “Fees and Expenses.” PERFORMANCE Performance history will be available for the Fund after the Fund has been in operation for one calendar year. INVESTMENT MANAGERS Neuberger Berman Management LLC (NBM) is the Fund’s investment manager. Neuberger Berman Fixed Income LLC (NBFI) is the Fund’s sub-adviser. PORTFOLIO MANAGERS The Fund is managed by Ann H. Benjamin (Managing Director of NBM and NBFI), Thomas P. O’Reilly (Managing Director of NBM and NBFI) and Russ Covode (Managing Director of NBM and NBFI). Ms. Benjamin, Mr. O’Reilly and Mr. Covode have co-managed the Fund since July 2012. 36 Short Duration High Income Fund BUYING AND SELLING SHARES You may purchase, redeem (sell) or exchange shares of the Fund on any day the New York Stock Exchange is open, at the Fund’s net asset value per share next determined after your order is accepted, subject to any applicable sales charge. Shares of the Fund generally are available only through certain investment providers, such as banks, brokerage firms, workplace retirement programs, and financial advisers. Contact any investment provider authorized to sell the Fund’s shares. See “Maintaining Your Account” in the prospectus for eligibility requirements for purchases of Institutional Class shares. For certain investors, Class A and Class C shares of the Fund are also available directly from NBM by regular, first class mail (Neuberger Berman Funds, Boston Service Center, P.O. Box 8403, Boston, MA 02266-8403), by express delivery, registered mail, or certified mail (Neuberger Berman Funds, c/o State Street Bank and Trust Company, 30 Dan Road, Canton, MA 02021), or by wire, fax, telephone, exchange, or systematic investment or withdrawal (call 800-877-9700 for instructions). See “Maintaining Your Account” and “Grandfathered Investors” in the prospectus for eligibility requirements for direct purchases of Class A and Class C shares and for instructions on buying and redeeming (selling) shares directly. The minimum initial investment in Class A or Class C shares is $1,000. Additional investments can be as little as $100. These minimums may be waived in certain cases. The minimum initial investment in Institutional Class shares is $1 million. This minimum may be waived in certain cases. TAX INFORMATION Except for tax-advantaged retirement plans and accounts and other tax-exempt investors, you will be subject to tax to the extent the Fund makes distributions of ordinary income or net capital gains to you. Although those distributions generally are not taxable to a tax-exempt investor, withdrawals from certain retirement plans and accounts generally are subject to federal income tax. PAYMENTS TO INVESTMENT PROVIDERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through an investment provider or other financial intermediary, such as a bank, brokerage firm, workplace retirement program, or financial adviser (who may be affiliated with Neuberger Berman), the Fund and/or NBM and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the investment provider or other financial intermediary and its employees to recommend the Fund over another investment. Ask your investment provider or visit its website for more information. 37 Short Duration High Income Fund Neuberger Berman Strategic Income Fund Class A Shares (NSTAX), Class C Shares (NSTCX), Institutional Class Shares (NSTLX) GOAL The Fund seeks high current income with a secondary objective of long-term capital appreciation. FEES AND EXPENSES These tables describe the fees and expenses that you may pay if you buy, hold or sell shares of the Fund. You may qualify for initial sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Neuberger Berman funds. More information about these and other discounts is available from your investment provider and in “Sales Charge Reductions and Waivers" on page 86in the Fund’s prospectus and in “Additional Purchase Information – Sales Charge Reductions and Waivers” on page B-1 in Appendix B in the Fund’s SAI. Class A Class C Institutional Class Shareholder Fees (fees paid directly from your investment) Maximum initial sales charge on purchases (as a % of offering price) None None Maximum contingent deferred sales charge (as a % of the lower of original purchase price or current market value)1 None None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees Distribution (12b-1) fees None Other expenses 0.18 0.16 0.14 Total annual operating expenses 1.25 1.98 0.84 Fee waiver and/or expense reimbursement 0.09 0.12 0.08 Total annual operating expenses after fee waiver and/or expense reimbursement2 Expense Example The expense example can help you compare costs among mutual funds. The example assumes that you invested $10,000 for the periods shown, that you redeemed all of your shares at the end of those periods, that the Fund earned a hypothetical 5% total return each year, and that the Fund’s expenses were those in the table. For Class A and Institutional Class shares, your costs would be the same whether you sold your shares or continued to hold them at the end of each period. Actual performance and expenses may be higher or lower. 1 Year 3 Years 5 Years 10 Years Class A $538 $778 $1,036 $1,798 Class C (assuming redemption) $289 $585 $1,006 $2,211 Class C (assuming no redemption) $189 $585 $1,006 $2,211 Institutional Class $78 $243 $422 $965 1 For Class A shares, a contingent deferred sales charge (CDSC) of 1.00% applies on certain redemptions made within 18 months following purchases of $1 million or more made without an initial sales charge. For Class C shares, the CDSC is eliminated one year after purchase. 2 Neuberger Berman Management LLC (NBM) has contractually undertaken to waive and/or reimburse certain fees and expenses of Class A, Class C and Institutional Class so that the total annual operating expenses (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses, dividend expenses relating to short sales, and extraordinary expenses, if any) of each class are limited to 1.15%, 1.85% and 0.75% of average net assets, respectively. Each of these undertakings lasts until 10/31/2021 and may not be terminated during its term without the consent of the Board of Trustees. The Fund has agreed that each of Class A, Class C and Institutional Class will repay NBM for fees and expenses 38 Strategic Income Fund waived or reimbursed for the class provided that repayment does not cause annual operating expenses to exceed 1.15%, 1.85% and 0.75% of the class’ average net assets, respectively. Any such repayment must be made within three years after the year in which NBM incurred the expense. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 329% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its goal, the Fund invests primarily in a diversified mix of fixed rate and floating rate debt securities. The Fund’s investments may include securities issued by domestic and foreign governments, corporate entities, and trust structures. The Fund may invest in a broad array of securities, including: securities issued or guaranteed as to principal or interest by the U.S. government or any of its agencies or instrumentalities; corporate bonds; commercial paper; mortgage-backed securities and other asset-backed securities; and loans. Securities in which the Fund may invest may be structured as fixed rate debt; floating rate debt; and debt that may not pay interest at the time of issuance. The Fund may invest in debt securities across the credit spectrum, including investment grade securities, below investment grade securities and unrated securities, and may invest without limit in below investment grade securities (“high yield bonds,” commonly known as “junk bonds”). The Fund considers debt securities to be below investment grade if, at the time of investment, they are rated below the four highest categories by at least one independent credit rating agency or, if unrated, are determined by the Portfolio Managers to be of comparable quality. The Fund does not normally invest in or continue to hold securities that are in default or have defaulted with respect to the payment of interest or repayment of principal, but may do so depending on market conditions. The Fund may invest in securities whose ratings imply an imminent risk of default with respect to such payments. The Fund may also invest in derivative instruments as a means of hedging risk and/or for investment purposes, which may include altering the Fund’s exposure to interest rates, sectors and individual issuers. These derivative instruments may include futures, forward foreign currency contracts, and swaps, such as total return swaps, credit default swaps and interest rate swaps. The Fund may also invest without limit in foreign securities, but normally will not invest more than 25% of its total assets at the time of investment in obligations of issuers in emerging market countries. The Fund defines emerging market countries as those countries included in the JP Morgan Emerging Markets Bond Index-Global Diversified Index. Additionally, the Fund may invest in tender option bonds, convertible securities and preferred securities. The Fund may also engage in when-issued and delayed-delivery transactions (such as to-be-announced mortgage-backed securities), which involve a commitment by the Fund to purchase securities that will be issued at a later date. The Fund may also hold short-term securities including cash, cash equivalents and other debt obligations. The Fund may invest in debt securities of any maturity and does not have a target average duration. In an effort to achieve its goal, the Fund may engage in active and frequent trading. The Fund may change its goal without shareholder approval, although it does not currently intend to do so. Investment Philosophy and Process The Portfolio Management Team’ s investment philosophy is rooted in the belief that positive results can be achieved through a consistently applied, risk-managed approach to portfolio management that leverages the unique strengths of its proprietary fundamental research capabilities, decision-making frameworks, and quantitative risk management tools. The Portfolio Management Team employs an integrated investment process in managing the Fund. ■ Portfolio Strategy: The Global Investment Strategy Team, which consists of the Portfolio Management Team and other senior investment professionals, establishes the investment profile for the Fund, which it monitors on an ongoing basis, including exposures to sectors (such as government, structured debt, credit, etc.) and duration/yield curve positioning, utilizing internally generated data that are produced by specialty sector investment teams in conjunction with asset allocation tools. 39 Strategic Income Fund ■ Strategy Implementation: Once the Global Investment Strategy Team establishes the investment profile for the Fund, the research teams and the Portfolio Management Team determine industry/sub-sector weightings and make securities selections within the types of securities that the Fund can purchase, such as investment grade securities, below investment grade securities, emerging market securities and non-U.S. dollar denominated securities. When assessing the worth of a particular security, the teams utilize internally generated research and proprietary quantitatively driven tools and frameworks to a) establish an internal outlook, b) evaluate the market’s outlook as it is reflected in asset prices, and c) contrast the two. The goal is to identify and evaluate investment opportunities that others may have missed. PRINCIPAL INVESTMENT RISKS Most of the Fund’s performance depends on what happens in the bond market. The market’s behavior is unpredictable, particularly in the short term. There can be no guarantee that the Fund will achieve its goal. The Fund is a mutual fund, not a bank deposit, and is not guaranteed or insured by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fall, sometimes sharply, and you could lose money by investing in the Fund. The following factors can significantly affect the Fund’s performance: Market Volatility. Markets are volatile and values of individual securities and other investments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market value. Issuer-Specific Risk. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. Interest Rate Risk. The Fund’s yield and share price will fluctuate in response to changes in interest rates. In general, the value of investments with interest rate risk, such as fixed income securities, will move in the direction opposite to movements in interest rates. In general, the longer the maturity or duration of a fixed income security, the greater the effect a change in interest rates could have on the security’s price. Thus, the Fund’s sensitivity to interest rate risk will increase with any increase in the Fund’s overall duration. An increase in interest rates can impact other markets as well. For example, because many investors buy derivatives with borrowed money, an increase in interest rates can cause a decline in those markets. Interest rates have been unusually low in recent years. Floating rate securities (including loans) can be less sensitive to interest rate changes. Prepayment and Extension Risk. The Fund’s performance could be affected if unexpected interest rate trends cause the Fund’s mortgage- or asset-backed securities to be paid off earlier or later than expected, shortening or lengthening their duration. An increase in market interest rates would likely extend the effective duration of mortgage-backed securities, thereby magnifying the effect of the rate increase on the securities’ price. Call Risk. When interest rates are low, issuers will often repay the obligation underlying a “callable security” early, in which case the Fund may have to reinvest the proceeds in an investment offering a lower yield and may not benefit from any increase in value that might otherwise result from declining interest rates. Credit Risk. A downgrade or default affecting any of the Fund’s securities could affect the Fund’s performance. U.S. Government Securities Risk. Although the Fund may hold securities that carry U.S. government guarantees, these guarantees do not extend to shares of the Fund itself and do not guarantee the market price of the securities. Furthermore, not all securities issued by the U.S. government and its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Lower-Rated Debt Securities Risk. Lower-rated debt securities (commonly known as “junk bonds”) involve greater risks than investment grade debt securities. Lower-rated debt securities may fluctuate more widely in price and yield than investment grade debt securities and may fall in price during times when the economy is weak or is expected to become weak. Lower-rated debt securities carry a greater risk that the issuer of such securities will default in the timely payment of principal and interest. Issuers of securities that are in default may fail to resume principal or interest payments, in which case the Fund may lose its entire investment. When-Issued and Delayed-Delivery Securities Risk. When-issued and delayed-delivery securities can have a leverage like effect on the Fund, which can increase fluctuations in the Fund’s share price; may cause the Fund to liquidate positions when 40 Strategic Income Fund it may not be advantageous to do so, in order to satisfy its purchase obligations; and are subject to the risk that a counterparty may fail to complete the sale of the security, in which case the Fund may lose the opportunity to purchase or sell the security at the agreed upon price. Loan Interests Risk. Loans generally are subject to restrictions on transfer, and the Fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at prices that are less than what the Fund regards as their fair market value. Loans may be difficult to value.There is a risk that the value of the collateral securing a loan may decline after the Fund invests and that the collateral may not be sufficient to cover the amount owed to the Fund. In the event the borrower defaults, the Fund’s access to the collateral may be limited or delayed by bankruptcy or other insolvency laws. Further, in the event of a default, second lien secured loans will generally be paid only if the value of the collateral is sufficient to satisfy the borrower’s obligations to the first lien secured lenders and even then, the remaining collateral may not be sufficient to cover the amount owed to the Fund. If the Fund acquires a participation interest in a loan, the Fund may not be able to control the exercise of any remedies that the lender would have under the loan and likely would not have any rights against the borrower directly. Loans made to finance highly leveraged corporate acquisitions may be especially vulnerable to adverse changes in economic or market conditions. Foreign and Emerging Market Risk. Foreign securities, including those issued by foreign governments, involve risks in addition to those associated with comparable U.S. securities. Additional risks include exposure to less developed or less efficient trading markets; social, political or economic instability; fluctuations in foreign currencies or currency redenomination; potential for default on sovereign debt; nationalization or expropriation of assets; settlement, custodial or other operational risks; and less stringent auditing and legal standards. As a result, foreign securities can fluctuate more widely in price, and may also be less liquid, than comparable U.S. securities. World markets, or those in a particular region, may all react in similar fashion to important economic or political developments. In addition, foreign markets can perform differently than the U.S. market. Following the market turmoil of 2008-2009, some national economies continue to show profound instability, which may in turn affect their international trading and financial partners. Investing in emerging market countries involves risks in addition to and greater than those generally associated with investing in more developed foreign countries. Securities of issuers in emerging market countries may be more volatile and less liquid than securities of issuers in foreign countries with more developed economies or markets. Currency Risk. Currency fluctuations could negatively impact investment gains or add to investment losses. Derivatives Risk. Derivatives involve risks different from, and in some respects greater than, those associated with more traditional investments. Derivatives can be highly complex, can create investment leverage and may be highly volatile, and the Fund could lose more than the amount it invests. Derivatives may be difficult to value and may at times be highly illiquid, and the Fund may not be able to close out or sell a derivative position at a particular time or at an anticipated price. The Fund’s investments in derivatives create counterparty risk related to the risk that a futures commission merchant (“FCM” ) would default on an obligation set forth in an agreement between the Fund and the FCM. Recent legislation calls for new regulation of the derivatives markets and could limit the Fund’s ability to pursue its investment strategies. The extent and impact of the regulation are not yet fully known and may not be for some time. New regulation of derivatives may make them more costly, may limit their availability, or may otherwise adversely affect their value or performance. Sector Risk. To the extent the Fund invests more heavily in particular bond market sectors, its performance will be especially sensitive to developments that significantly affect those sectors. Individual sectors may move up and down more than the broader market. The industries that constitute a sector may all react in the same way to economic, political or regulatory events. Restricted Securities Risk. Restricted securities are subject to legal restrictions on their sale. Difficulty in selling securities may result in a loss or be costly to the Fund. Illiquid Investments Risk. Illiquid investments may be more difficult to purchase or sell at an advantageous price or time, and there is a greater risk that the investments may not be sold for the price at which the Fund is carrying them. High Portfolio Turnover. The Fund may engage in active and frequent trading and may have a high portfolio turnover rate, which may increase the Fund’s transaction costs, may adversely affect the Fund’s performance and/or may generate a greater amount of capital gain distributions to shareholders than if the Fund had a low portfolio turnover rate. 41 Strategic Income Fund Risk Management. Risk is an essential part of investing. No risk management program can eliminate the Fund’s exposure to adverse events; at best, it can only reduce the possibility that the Fund will be affected by such events, and especially those risks that are not intrinsic to the Fund’s investment program. Recent Market Conditions. The financial crisis in the U.S. and many foreign economies over the past several years, including the European sovereign debt and banking crises, has resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign, and in the net asset values of many mutual funds, including to some extent the Fund. Conditions in the U.S. and many foreign economies have resulted, and may continue to result, in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness and ability of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. As a result, the values of many types of debt securities have been reduced. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region. The severity or duration of adverse economic conditions may also be affected by policy changes made by governments or quasi-governmental organizations. Because the situation in the markets is widespread, it may be difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. A decline in the Fund’s average net assets during the current fiscal year due to market volatility or other factors could cause the Fund’s expense ratios for the current fiscal year to be higher than the expense information presented in “Fees and Expenses.” 42 Strategic Income Fund PERFORMANCE The bar chart and table below provide an indication of the risks of investing in the Fund. The bar chart shows how the Fund’s performance has varied from year to year, as represented by the performance of the Fund’s Institutional Class. The returns in the bar chart do not reflect any applicable sales charges. If sales charges were reflected, returns would be lower than those shown. The table next to the bar chart shows what the returns would equal if you averaged out actual performance over various lengths of time and compares the returns with the returns of a broad-based market index. The index, which is described in “Descriptions of Indices” in the prospectus, has characteristics relevant to the Fund’s investment strategy. Unlike the returns in the bar chart, the returns in the table reflect the maximum applicable sales charges. The Fund had a different goal, to maximize income without undue risk to principal, and investment strategy, which included managing assets by an asset allocation committee, prior to February 28, 2008. Its performance prior to that date might have been different if the current goal and investment strategy had been in effect. Past performance (before and after taxes) is not a prediction of future results. Visit www.nb.com or call 800-366-6264 for updated performance information. YEAR-BY-YEAR % RETURNS AS OF 12/31 EACH YEAR* Best quarter: Q3 ‘09, 7.42% Worst quarter: Q2 ‘04, -2.05% AVERAGE ANNUAL TOTAL % RETURNS AS OF 12/31/12* 1 Year 5 Years Since Inception (7/11/2003) Strategic Income Fund Institutional Class Return Before Taxes 12.03 9.77 8.69 Institutional Class Return After Taxes on Distributions 9.81 7.73 6.50 Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 7.21 7.10 6.22 Class A Return Before Taxes 6.85 8.40 7.97 Class C Return Before Taxes 9.80 8.56 8.05 Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 4.21 5.95 5.08 After-tax returns are shown for Institutional Class shares only and after-tax returns for other classes may vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. * For Class A and Class C, the performance prior to 12/20/2007 is that of the Fund’s Institutional Class. Because Institutional Class has lower expenses than Class A and Class C, its performance typically would have been better than that of Class A and Class C. Returns would have been lower if NBM had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. 43 Strategic Income Fund INVESTMENT MANAGERS Neuberger Berman Management LLC (NBM) is the Fund’s investment manager. Neuberger Berman Fixed Income LLC (NBFI) is the Fund’s sub-adviser. PORTFOLIO MANAGERS The Fund is managed by Thanos Bardas (Managing Director of NBM and NBFI), David M. Brown (Managing Director of NBM and NBFI), Andrew A. Johnson (Managing Director of NBM and NBFI), Thomas J. Marthaler, CFA (Managing Director of NBM and NBFI), and Bradley C. Tank (Managing Director of NBM; Chairman, Chief Executive Officer, Board Member, Managing Director and Chief Investment Officer of NBFI). Mr. Tank has managed the Fund since February 2008, Messrs. Bardas, Brown and Johnson have managed the Fund since April 2009, and Mr. Marthaler has managed the Fund since February 2013. BUYING AND SELLING SHARES You may purchase, redeem (sell) or exchange shares of the Fund on any day the New York Stock Exchange is open, at the Fund’s net asset value per share next determined after your order is accepted, subject to any applicable sales charge. Shares of the Fund generally are available only through certain investment providers, such as banks, brokerage firms, workplace retirement programs, and financial advisers. Contact any investment provider authorized to sell the Fund’s shares. See “Maintaining Your Account” in the prospectus for eligibility requirements for purchases of Institutional Class shares. For certain investors, shares of the Fund may be available directly from NBM by regular, first class mail (Neuberger Berman Funds, Boston Service Center, P.O. Box 8403, Boston, MA 02266-8403), by express delivery, registered mail, or certified mail (Neuberger Berman Funds, c/o State Street Bank and Trust Company, 30 Dan Road, Canton, MA 02021), or by wire, fax, telephone, exchange, or systematic investment or withdrawal (call 800-877-9700 (Class A and Class C) or 800-366-6264 (Institutional Class) for instructions). See “Maintaining Your Account” in the prospectus for eligibility requirements for direct purchases of shares and for instructions on buying and redeeming (selling) shares directly. The minimum initial investment in Class A or Class C shares is $1,000. Additional investments can be as little as $100. These minimums may be waived in certain cases. The minimum initial investment in Institutional Class shares is $1 million. This minimum may be waived in certain cases. TAX INFORMATION Except for tax-advantaged retirement plans and accounts and other tax-exempt investors, you will be subject to tax to the extent the Fund makes distributions of ordinary income or net capital gains to you. Although those distributions generally are not taxable to a tax-exempt investor, withdrawals from certain retirement plans and accounts generally are subject to federal income tax. PAYMENTS TO INVESTMENT PROVIDERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through an investment provider or other financial intermediary, such as a bank, brokerage firm, workplace retirement program, or financial adviser (who may be affiliated with Neuberger Berman), the Fund and/or NBM and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the investment provider or other financial intermediary and its employees to recommend the Fund over another investment. Ask your investment provider or visit its website for more information. 44 Strategic Income Fund Descriptions of Certain Practices and Security Types Futures. A futures contract is a standardized agreement to buy or sell a set quantity of an underlying asset at a future date, or to make or receive a cash payment based on the value of a securities index, or some other asset, at a stipulated future date. “Margin” with respect to a futures contract is the amount of assets that must be deposited by a Fund with, or for the benefit of, a futures commission merchant in order to initiate and maintain the position. If the price of the futures contract changes in an adverse way, a Fund may be required to post additional margin. Forward Foreign Currency Contracts. Contracts for the purchase or sale of a specific foreign currency at a future date at a fixed price are referred to as “forward contracts.” A Fund may enter into forward contracts in an attempt to hedge against changes in prevailing currency exchange rates or for investment purposes. Forward contract transactions include forward sales or purchases of foreign currencies for the purpose of protecting the U.S. dollar value of securities held or to be acquired by a Fund that are denominated in a foreign currency or protecting the U.S. dollar equivalent of dividends, interest, or other payments on those securities. A Fund may also purchase and sell forward contracts for non-hedging purposes when it anticipates that a foreign currency will appreciate or depreciate in value, but securities in that currency do not present attractive investment opportunities and are not held in its investment portfolio. Swaps. Swap agreements are two-party contracts entered into primarily by institutional investors for periods typically ranging from a few weeks to more than one year. In a standard “ swap” transaction, two parties agree to exchange one or more payments based, for example, on the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor. There are various types of swaps, including but not limited to, total return swaps, credit default swaps and interest rate swaps. Lower-Rated Debt Securities. Lower-rated debt securities (commonly known as “junk bonds”) typically offer investors higher yields than other fixed income securities. The higher yields are usually justified by the weaker credit profiles of these issuers as compared to investment grade issuers. Lower-rated debt securities include debt obligations of all types issued by U.S. and non-U.S. corporate and governmental entities, including bonds, debentures and notes, loan interests and preferred stocks that have priority over any other class of stock of the entity as to the distribution of assets or the payment of dividends. A lower-rated debt security itself may be convertible into or exchangeable for equity securities, or it may carry with it the right to acquire equity securities evidenced by warrants attached to the security or acquired as part of a unit with the security. Loans. Loans are a type of debt security that may be made in connection with, among other things, recapitalizations, acquisitions, leveraged buyouts, dividend issuances and refinancings. The loans in which a Fund typically invests are structured and administered by a third party that acts as agent for a group of lenders that make or hold interests in the loan. A Fund may acquire interests in such loans by taking an assignment of all or a portion of a direct interest in a loan previously held by another institution or by acquiring a participation in an interest in a loan that continues to be held by another institution. Additional Information about Principal Investment Risks This section provides additional information about the Funds’ principal investment risks described in the Fund Summary section. Market Volatility. Markets are volatile and values of individual securities and other investments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market values. Changes in the financial condition of a single issuer can impact a market as a whole. Terrorism and related geo-political risks have led, and may in the future lead, to increased short-term market volatility and may have adverse long-term effects on world economies and markets generally. Issuer-Specific Risk. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of an issuer’s securities may deteriorate because of a variety of factors, including disappointing earnings reports by the issuer, unsuccessful products or services, loss of major customers, major litigation against the issuer, or changes in government regulations affecting the issuer 45 or the competitive environment. Certain unanticipated events, such as natural disasters, can have a dramatic adverse effect on the value of an issuer’s securities. Interest Rate Risk. In general, the value of investments with interest rate risk, such as fixed income securities, will move in the direction opposite to movements in interest rates. Debt securities have varying levels of sensitivity to changes in interest rates. In general, the longer the maturity or duration of a debt security, the greater the effect a change in interest rates could have on the security’s price. Thus, a Fund’s sensitivity to interest rate risk will increase with any increase in the Fund’s overall duration. Short-term securities tend to react to changes in short-term interest rates, and long-term securities tend to react to changes in long-term interest rates. The link between interest rates and debt security prices tends to be weaker with lower-rated debt securities than with investment grade debt securities. An increase in interest rates can impact other markets as well. For example, because many investors buy derivatives with borrowed money, an increase in interest rates can cause a decline in those markets. A rate increase can also have a positive impact on other markets if, for example, it is taken by investors as a sign that the economy is improving. Interest rates have been unusually low in recent years. Floating rate securities (including loans) can be less sensitive to interest rate changes. Variable interest rates may reset only periodically and may not rise or decline as much as interest rates in general. Prepayment and Extension Risk. Due to a decline in interest rates or an excess in cash flow, borrowers may pay back principal before the scheduled due date. To the extent that a Fund invests in mortgage- or asset-backed securities, the Fund’s performance could be affected if unexpected interest rate trends cause these securities to be paid off earlier or later than expected, shortening or lengthening their duration. When interest rates fall, many mortgages are refinanced, and mortgage-backed securities may be repaid early. As a result, a Fund may have to reinvest the proceeds in an investment offering a lower yield, may not benefit from any increase in value that might otherwise result from declining interest rates and may lose any premium it paid to acquire the security. Higher interest rates generally result in slower payoffs, which effectively increase duration, heighten interest rate risk, and increase a Fund’s potential for price declines. The prices of variable and floating rate securities (including loans) can be less sensitive to prepayment risk. Call Risk. Some debt securities in which a Fund may invest, referred to as “callable securities,” allow the issuer to repay them early. When interest rates are low, issuers will often repay the obligation underlying a “callable security” early. Therefore, to the extent that a Fund holds callable securities and the issuers repay the obligations underlying the securities early, the Fund may have to reinvest the proceeds in an investment offering a lower yield and may not benefit from any increase in value that might otherwise result from declining interest rates. Credit Risk. Credit risk is the risk that issuers may fail, or become less able, to make interest and/or principal payments on debt securities when due. Changes in the actual or perceived creditworthiness of an issuer, factors affecting an issuer directly (such as management changes, labor relations, collapse of key suppliers or customers, or material changes in overhead), factors affecting the industry in which a particular issuer operates (such as competition or technological advances) and changes in general social, economic or political conditions can increase the risk of default by an issuer, which can affect a security’s credit quality or value. Entities providing credit or liquidity support also can be affected by these types of changes. In the wake of the financial crisis, some credit rating agencies have begun applying more stringent criteria, with the result that some securities are being downgraded. A downgrade or default affecting any of a Fund’s securities could affect the Fund’s performance. In addition, a rating may become stale in that it fails to reflect changes in an issuer’s financial condition. Ratings represent the rating agency’s opinion regarding the quality of the security and are not a guarantee of quality. U.S. Government Securities Risk. Although a Fund may hold securities that carry U.S. government guarantees, these guarantees do not extend to shares of the Fund itself and do not guarantee the market price of the securities. Furthermore, not all securities issued by the U.S. government and its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some are backed by a right to borrow from the U.S. Treasury, while others are backed only by the credit of the issuing agency or instrumentality. These securities carry at least some risk of non-payment. In August 2011, Standard & Poor’s (“S&P”) downgraded its long-term sovereign credit rating on the U.S. from “AAA” to “AA+”. In reaching its decision, S&P cited the delay by the U.S. government in raising the U.S. debt ceiling and the related fiscal policy debate. The downgrade by S&P could lead to subsequent downgrades by S&P or downgrades by other credit rating agencies. Both Fitch Ratings and Moody’s Investors Service, Inc., which currently have assigned their highest credit 46 ratings to the U.S., have a negative outlook for those credit ratings and will reassess their ratings over the course of the year. These developments, and the government’s credit concerns in general, could cause an increase in interest rates and borrowing costs, which may negatively impact both the perception of credit risk associated with the debt securities issued by the U.S. and the country’s ability to access the debt markets on favorable terms. In addition, these developments could create broader financial turmoil and uncertainty, which could increase volatility in both stock and bond markets. These events could result in significant adverse impacts on issuers of securities held by a Fund. Lower-Rated Debt Securities Risk. Lower-rated debt securities (commonly known as “junk bonds”) involve greater risks than investment grade debt securities. Lower-rated debt securities may fluctuate more widely in price and yield than investment grade debt securities and may fall in price during times when the economy is weak or is expected to become weak. Lower-rated debt securities also may require a greater degree of judgment to establish a price, may be difficult to sell at the time and price a Fund desires, and may carry higher transaction costs. Lower-rated debt securities are considered by the major rating agencies to be predominantly speculative with respect to the issuer’s continuing ability to meet principal and interest payments and carry a greater risk that the issuer of such securities will default in the timely payment of principal and interest. Issuers of securities that are in default may fail to resume principal or interest payments, in which case a Fund may lose its entire investment. Lower-rated debt securities are susceptible to such a default or decline in market value due to real or perceived adverse economic and business developments relating to the issuer, the industry in general, market interest rates and market liquidity. The market value of these securities can be volatile. Ratings of a security may not accurately reflect the actual credit risk associated with such a security. Municipal Securities Risk. The municipal securities market could be significantly affected by adverse political and legislative changes or litigation at the federal or state level, as well as uncertainties in the municipal securities market related to taxation or the rights of municipal security holders. In addition, changes in market conditions and the financial condition of the issuers may adversely affect the yield and value of a Fund’s municipal securities investments. Because many municipal securities are issued to finance similar types of projects, especially those related to education, health care, transportation and utilities, conditions in those sectors can affect the overall municipal securities market. Municipal securities backed by current or anticipated revenues from a specific project or specific asset may be adversely impacted by declines in revenue collection from the project or asset. Changes in the financial health of a municipality may make it difficult for it to make interest and principal payments when due. The amount of public information available about municipal securities is generally less than that for corporate securities. A Fund may purchase insured municipal securities. Insurance guarantees that interest payments on a municipal security will be made on time and that the principal will be repaid when the security matures. Insurance does not, however, protect a Fund or its shareholders against losses caused by declines in a municipal security’s market value. The Portfolio Managers generally look to the credit quality of the issuer of a municipal security to determine whether the security meets a Fund’s quality restrictions, even if the security is covered by insurance. However, a downgrade in the claims-paying ability of an insurer of a municipal security could have an adverse effect on the market value of the security. To the extent that a Fund invests in “private activity bonds,” a part of its dividends will be a Tax Preference Item. Those bonds are issued by or on behalf of public authorities to finance various privately operated facilities. A private activity bond generally is not backed by the credit of any governmental or public authority (or the general credit of the private user); instead, principal and interest on the bond are payable only from the facility financed thereby and the revenues it generates. Consult your tax adviser for more information. Generally, a Fund purchases municipal securities the interest on which, in the opinion of counsel to the issuer, is exempt from federal income tax. There is no guarantee that such an opinion will be correct, and there is no assurance that the Internal Revenue Service will agree with such an opinion. Municipal securities generally must meet certain regulatory and statutory requirements to distribute interest that is exempt from federal income tax. If any municipal security held by a Fund fails to meet such requirements, the interest received by the Fund from its investment in such security and distributed to shareholders would be taxable. When-Issued and Delayed-Delivery Securities Risk. When-issued and delayed-delivery securities (such as to-be-announced (TBA) mortgage-backed securities) involve a commitment by a Fund to purchase securities that will be issued at a later date. 47 Because the Fund is committed to buying them at a certain price, any change in the value of these securities, even prior to their issuance, affects the Fund’s share value. The purchase of securities on a when-issued basis also involves a risk of loss if the value of the security to be purchased declines before the settlement date. When-issued and delayed-delivery securities can have a leverage-like effect on a Fund, which can increase fluctuations in the Fund’s share price. A Fund will segregate appropriate liquid securities having a market value at least equal to the amount of its purchase commitments. When-issued and delayed-delivery securities may cause a Fund to liquidate positions when it may not be advantageous to do so, in order to satisfy its purchase obligations. When-issued and delayed-delivery securities also are subject to the risk that a counterparty may fail to complete the sale of the security. If this occurs, a Fund may lose the opportunity to purchase or sell the security at the agreed upon price. To attempt to reduce this risk, a Fund will enter into transactions with established counterparties and the Portfolio Managers will monitor the creditworthiness of such counterparties. If deemed advisable as a matter of investment strategy, a Fund may sell securities it has committed to purchase before those securities are delivered to the Fund on the settlement date. A Fund may also enter into a TBA agreement and “roll over” such agreement prior to the settlement date by selling the obligation to purchase the securities set forth in the agreement and entering into a new TBA agreement for future delivery of pools of mortgage-backed securities. TBA mortgage-backed securities may increase prepayment risks because the underlying mortgages may be less favorable than anticipated by a Fund. Loan Interests Risk. Loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell loan interests in secondary markets. As a result, a Fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at prices that are less than what the Fund regards as their fair market value. Market bids may be unavailable for loans from time to time and loans may be difficult to value. Senior secured loans are secured by collateral and generally are subject to restrictive covenants in favor of the lenders or security holders, including a Fund, that invest in them. In most loan agreements there is no formal requirement to pledge additional collateral. Therefore, there is a risk that the value of the collateral may decline after a Fund invests and that the collateral may not be sufficient to cover the amount owed to a Fund. In the event the borrower defaults, a Fund’s access to the collateral may be limited or delayed by bankruptcy or other insolvency laws. Further, in the event of a default, second lien secured loans will generally be paid only if the value of the collateral is sufficient to satisfy the borrower’s obligations to the first lien secured lenders and even then, the remaining collateral may not be sufficient to cover the amount owed to a Fund. In addition, if a secured loan is foreclosed, a Fund would likely bear the costs and liabilities associated with owning and disposing of the collateral, including the risk that collateral may be difficult to sell. If a Fund acquires a participation interest in a loan, the Fund may not be able to control the exercise of any remedies that the lender would have under the loan. In addition, a Fund normally will have to rely on the participating lender to demand and receive payments in respect of the loans, and to pay those amounts on to the Fund; the Fund will be subject to the risk that the lender may be unwilling or unable to do so. In such a case, the Fund likely would not have any rights against the borrower directly. Many banks have been weakened by the recent financial crisis and it may be difficult for a Fund to obtain an accurate picture of a lending bank’s financial condition. Loan interests may not be considered “securities,” and purchasers, such as a Fund, therefore may not be entitled to rely on the strong anti-fraud protections of the federal securities laws. Loans in which a Fund may invest may be made to finance highly leveraged corporate transactions. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, bank loan interests may be unrated, and a Fund’s Portfolio Managers may be required to rely exclusively on their analysis of the borrower in determining whether to acquire, or to continue to hold, a loan. Distressed Securities Risk. A Fund may invest in distressed securities, including loans, bonds and notes, many of which are not publicly traded and that may involve a substantial degree of risk. Distressed securities include securities of companies that are in financial distress and that may be in or about to enter bankruptcy. In certain periods, there may be little or no liquidity in the markets for these securities or other instruments. In addition, the prices of such securities may be subject to periods of abrupt and erratic market movements and above-average price volatility. It may be difficult to obtain financial information 48 regarding the financial condition of a borrower or issuer, and its financial condition may be changing rapidly. It may be more difficult to value such securities and the spread between the bid and asked prices of such securities may be greater than normally expected. If the Portfolio Managers’ evaluation of the risks and anticipated outcome of an investment in a distressed security should prove incorrect, a Fund may lose a substantial portion or all of its investment or it may be required to accept cash or securities with a value less than the Fund’s original investment. Foreign and Emerging Market Risk. Foreign securities, including those issued by foreign governments, involve risks in addition to those associated with comparable U.S. securities. Additional risks include exposure to less developed or less efficient trading markets; social, political or economic instability; fluctuations in foreign currencies or currency redenominations; potential for default on sovereign debt; nationalization or expropriation of assets; settlement, custodial or other operational risks; and less stringent auditing and legal standards. In addition, key information about the issuer, the markets or the local government or economy may be unavailable, incomplete or inaccurate. As a result, foreign securities can fluctuate more widely in price, and may also be less liquid, than comparable U.S. securities. Although foreign securities offer added diversification potential, world markets, or those in a particular region, may all react in similar fashion to important economic or political developments. Securities issued by U.S. entities with substantial foreign operations can involve additional risks relating to conditions in foreign countries. Investing in emerging market countries involves risks in addition to and greater than those generally associated with investing in more developed foreign countries. For instance, the governments of emerging market countries may be more unstable and more likely to impose capital controls, nationalize a company or industry, place restrictions on foreign ownership and on withdrawing sale proceeds of securities from the country, and/or impose burdensome taxes that could adversely affect security prices. In addition, the economies of these countries may be dependent on relatively few industries that are more susceptible to local and global changes. These countries may also have less developed legal and accounting systems. Securities markets in these countries are also relatively small and have substantially lower trading volumes. As a result, securities issued in these countries may be more volatile and less liquid than securities issued in foreign countries with more developed economies or markets. In addition, foreign markets can perform differently than the U.S. market. Over a given period of time, foreign securities may underperform U.S. securities—sometimes for years. A Fund could also underperform if the Fund’s Portfolio Managers invest in countries or regions whose economic performance falls short. To the extent that a Fund invests a portion of its assets in one country, state, region or currency, an adverse economic, business or political development may affect the value of the Fund’s investments more than if its investments were not so invested. The effect of recent, worldwide economic instability on specific foreign markets or issuers may be difficult to predict or evaluate. Some national economies continue to show profound instability, which may in turn affect their international trading partners or other members of their currency bloc. Investing in foreign securities may also involve a greater risk for excessive trading due to “time-zone arbitrage.” If an event occurring after the close of a foreign market, but before the time a Fund computes its current net asset value, causes a change in the price of the foreign securities and such price is not reflected in the Fund’s current net asset value, investors may attempt to take advantage of anticipated price movements in securities held by the Fund based on such pricing discrepancies. Currency Risk. To the extent that a Fund invests in securities or other investments denominated in or indexed to foreign currencies, changes in currency exchange rates bring an added dimension of risk. Currency fluctuations could negatively impact investment gains or add to investment losses. Although a Fund may attempt to hedge against currency risk, the hedging instruments may not always perform as the Fund expects and could produce losses. Suitable hedging instruments may not be available for currencies of emerging market countries. A Fund’s Portfolio Managers may determine not to hedge currency risks, even if suitable instruments appear to be available. Derivatives Risk. A derivative is a financial contract whose value depends on, or is derived from, changes in the value of one or more underlying assets, reference rates, or indexes. A Fund’s use of derivatives – such as futures, forward foreign currency contracts, and swaps – involves risks different from,and in some respectsgreater than, the risks associated with investing in more traditional investments, such as stocks and bonds. Derivatives can be highly complex and may perform in ways unanticipated by a Fund’s Portfolio Managers. A Fund’s use of derivatives involves the risk that the other party to the derivative contract will fail to make required payments or otherwise to comply with the terms of the contract. Derivatives can create investment leverage and may 49 be highly volatile, and a Fund could lose more than the amount it invests. Derivatives may be difficult to value and may at times be highly illiquid, and a Fund may not be able to close out or sell a derivative position at a particular time or at an anticipated price. Assets segregated to cover these transactions may decline in value and are not available to meet redemptions. Foreign exchange rates can be extremely volatile and a variance in the degree of volatility of the market or in the direction of the market from a Fund’s expectations may produce significant losses to the Fund. A Fund’s use of derivatives may increase the amount and affect the timing and character of taxable distributions payable to shareholders. Also, suitable derivative transactions may not be available in all circumstances. There can be no assurance that a Fund will engage in derivative transactions to reduce exposure to other risks when that might be beneficial. In addition, recent legislation calls for new regulation of the derivatives markets and could limit a Fund’s ability to pursue its investment strategies. The extent and impact of the regulation are not yet fully known and may not be for some time. New regulation of derivatives may make them more costly, may limit their availability, or may otherwise adversely affect their value or performance. Sector Risk. To the extent a Fund invests more heavily in particular bond market sectors, its performance will be especially sensitive to developments that significantly affect those sectors. Individual sectors may move up and down more than the broader market. The industries that constitute a sector may all react in the same way to economic, political or regulatory events. Alternatively, the lack of exposure to one or more sectors may adversely affect performance. Restricted Securities Risk. Restricted securities are subject to legal restrictions on their sale and may not be sold to the public without an effective registration statement. Before they are registered, such securities may be sold only in a privately negotiated transaction or pursuant to an exemption from registration. Difficulty in selling securities may result in a loss or be costly to a Fund. The SEC has adopted Rule 144A, which is designed to facilitate efficient trading among institutional investors by permitting the sale of certain unregistered securities to qualified institutional buyers. To the extent restricted securities held by a Fund qualify under Rule 144A and an institutional market develops for those securities, the Fund likely will be able to dispose of the securities without registering them. To the extent that institutional buyers become, for a time, uninterested in purchasing these securities, investing in Rule 144A securities could increase the level of a Fund’s illiquidity. The Manager may determine that certain securities qualified for trading under Rule 144A are liquid. Where registration of a security is required, a Fund may be obligated to pay all or part of the registration expenses, and a considerable period may elapse between the time the Fund desires to sell (and therefore decides to seek registration of) the security, and the time the Fund may be permitted to sell the security under an effective registration statement. If, during such a period, adverse market conditions were to develop, a Fund might obtain a less favorable price than prevailed when it desired to sell. There is a greater risk that restricted securities may not be sold for the price at which a Fund is carrying them. Illiquid Investments Risk. Illiquid investments may be more difficult to purchase or sell at an advantageous price or time. Judgment plays a greater role in pricing these investments than it does in pricing investments having more active markets, and there is a greater risk that the investments may not be sold for the price at which a Fund is carrying them. High Portfolio Turnover. A Fund may engage in active and frequent trading and may have a high portfolio turnover rate, which may increase the Fund’s transaction costs, may adversely affect the Fund’s performance and/or may generate a greater amount of capital gain distributions to shareholders than if the Fund had a low portfolio turnover rate. Risk Management. Management undertakes certain analyses with the intention of identifying particular types of risks and reducing a Fund’s exposure to them. However, risk is an essential part of investing, and the degree of return an investor might expect is often tied to the degree of risk the investor is willing to accept. By its very nature, risk involves exposure to the possibility of adverse events. Accordingly, no risk management program can eliminate a Fund’s exposure to such events; at best, it can only reduce the possibility that the Fund will be affected by adverse events, and especially those risks that are not intrinsic to the Fund’s investment program. While the prospectus describes material risk factors associated with a Fund’s investment program, there is no assurance that as a particular situation unfolds in the markets, the Portfolio Managers will identify all of the risks that might affect the Fund, rate their probability or potential magnitude correctly, or be able to take appropriate measures to reduce the Fund’s exposure to them. Measures taken with the intention of decreasing exposure to identified risks might have the unintended effect of increasing exposure to other risks. 50 Recent Market Conditions. The financial crisis in the U.S. and many foreign economies over the past several years, including the European sovereign debt and banking crises, has resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign, and in the net asset values of many mutual funds, including to some extent the Funds. The values of some sovereign debt and of securities of issuers that hold that sovereign debt have fallen. Conditions in the U.S. and many foreign economies have resulted, and may continue to result, in fixed income instruments experiencing unusual liquidity issues, increased price volatility and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness and ability of some lenders to extend credit, and have made it more difficult for borrowers to obtain financing on attractive terms, if at all. In some cases, traditional market participants have been less willing to make a market in some types of debt instruments, which has affected the liquidity of those instruments. As a result, the values of many types of securities, including, but not limited to, mortgage-backed, asset-backed, and corporate debt securities, have been reduced. During times of market turmoil, investors tend to look to the safety of securities issued or backed by the U.S. Treasury, causing the prices of these securities to rise and the yields to decline. The financial condition of federal, state and local governments may be sensitive to market events, which may, in turn, adversely affect the marketability of notes and bonds they issue. Recent declines in real estate prices and general business activity are reducing tax revenues of many state and local governments and could affect the economic viability of projects that are the sole source of revenue to support various private activity bonds. The reduced liquidity in fixed income and credit markets may negatively affect many issuers worldwide. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region. In response to the crisis, the U.S. and other governments and the Federal Reserve and certain foreign central banks have taken steps to support financial markets. Where economic conditions are recovering, they are nevertheless perceived as still fragile. Withdrawal of government support, failure of efforts in response to the crisis, or investor perception that such efforts are not succeeding, could adversely impact the value and liquidity of certain securities. The severity or duration of adverse economic conditions may also be affected by policy changes made by governments or quasi-governmental organizations, including changes in tax laws. In particular, the impact of U.S. financial regulation legislation on the markets and the practical implications for market participants may not be fully known for some time. Because the situation in the markets is widespread, it may be difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. Changes in market conditions will not have the same impact on all types of securities. Information about Additional Risks A Fund may engage in certain practices and invest in certain securities in addition to those described as its “principal investment strategies” in its Fund Summary section. For example, to the extent that a Fund engages in borrowing or uses derivatives or invests in foreign securities, it will be subject to the additional risks associated with these practices and securities. Borrowing and using derivatives would create investment leverage, meaning that certain gains or losses would be amplified, increasing share price movements. If a Fund were to use certain derivatives to gain market exposure for excess cash holdings, it would increase its risk of loss. Each Fund may use certain derivatives for hedging purposes and Neuberger Berman Core Bond Fund, Neuberger Berman Floating Rate Income Fund and Neuberger Berman Strategic Income Fund may also use derivatives for investment purposes. A derivative instrument, whether used for hedging or for investment purposes, could fail to perform as expected, causing a loss for a Fund. Foreign securities, including those issued by foreign governments, involve risks in addition to those associated with comparable U.S. securities, and can fluctuate more widely in price, and may also be less liquid, than comparable U.S. securities. Securities issued by U.S. entities with substantial foreign operations can involve additional risks relating to political, economic, or regulatory conditions in foreign countries. In addition, a Fund may be an investment option for a Neuberger Berman mutual fund that is managed as a “fund of funds.” As a result, from time to time, a Fund may experience relatively large redemptions or investments and could be required to sell securities or to invest cash at a time when it is not advantageous to do so. 51 When a Fund anticipates adverse market, economic, political or other conditions, or receives large cash inflows, it may temporarily depart from its goal and use a different investment strategy (including leaving a significant portion of its assets uninvested) for defensive purposes. Doing so could help a Fund avoid losses, but may mean lost opportunities. In addition, different factors could affect a Fund’s performance and a Fund may not achieve its goal. Furthermore, Neuberger Berman Municipal Intermediate Bond Fund could produce income that is not exempt from federal income tax. Descriptions of Indices The Barclays 1-3 Year U.S. Government/Credit Index is an unmanaged index of government and credit securities with maturities between 1 and 3 years (including U.S. Treasuries, U.S. government agencies, and corporate, sovereign, supranational and taxable municipal bonds). All bonds in the index must be rated investment grade (Baa3/BBB- or higher) by at least two of the following rating agencies: Standard & Poor’s, Moody’s Investors Services, Inc., and Fitch Inc. The Barclays 7-Year G.O. Index is an unmanaged index of investment grade, tax-exempt general obligations (state and local) with maturities between 6 and 8 years. The Barclays U.S. Aggregate Bond Index is an unmanaged index that represents the U.S. domestic investment grade bond market. It is comprised of the Barclays Government/Corporate Bond Index, Mortgage-Backed Securities Index and Asset-Backed Securities Index, including securities that are of investment-grade quality (Baa3/BBB- or higher) or better, have at least one year to maturity, and have an outstanding par value of at least $250 million. The BofA Merrill Lynch U.S. High Yield Master II Constrained Index is an unmanaged market value-weighted index of all domestic and Yankee high-yield bonds, including deferred interest bonds and payment-in-kind securities. Qualifying bonds must have at least one year remaining to maturity, a fixed coupon schedule and a minimum amount outstanding of $100 million. Qualifying bonds are capitalization weighted provided the total allocation to an individual issuer does not exceed 2%. The S&P/LSTA Leveraged Loan Index is a daily total return index that uses Loan Syndications and Trading Association (LSTA)/Loan Pricing Corporation (LPC) mark-to-market pricing to calculate market value change. On a real-time basis, the index tracks the current outstanding balance and spread over LIBOR for fully funded term loans. The index represents a broad cross section of leveraged loans syndicated in the United States, including dollar-denominated loans to overseas issuers. Management of the Funds Investment Manager Neuberger Berman Management LLC (the “Manager”), located at 605 Third Avenue, 2nd Floor, New York, NY 10158, is each Fund’s investment manager, administrator, and distributor. Pursuant to an investment advisory agreement, the Manager is responsible for choosing a Fund’s investments and handling its day-to-day business. The Manager carries out its duties subject to the policies established by the Board of Trustees. The investment advisory agreement establishes the fees a Fund pays to the Manager for its services as the Fund’s investment manager and the expenses paid directly by the Fund. Except for Neuberger Berman Core Bond Fund, Neuberger Berman Floating Rate Income Fund and Neuberger Berman Short Duration High Income Fund, the Manager engages Neuberger Berman Fixed Income LLC (“NBFI”), located at 190 LaSalle Street, 24th Floor, Chicago, IL 60603, as sub-adviser to provide investment recommendations, research and related services. For Neuberger Berman Core Bond Fund, Neuberger Berman Floating Rate Income Fund and Neuberger Berman Short Duration High Income Fund, the Manager engages NBFI as sub-adviser to choose each Fund’s investments and handle its day-to-day business. As investment manager, the Manager is responsible for overseeing the activities of NBFI. Together, the Neuberger Berman affiliates manage approximately $205 billion in total assets (as of 12/31/2012) and continue an asset management history that began in 1939. A discussion regarding the basis for the approval of the investment advisory and sub-advisory agreements by the Board of Trustees is available in the Funds’ annual report to shareholders dated October 2012. 52 Neuberger Berman Core Bond Fund: For the 12 months ended 10/31/12, the management/administration fees paid to the Manager were 0.46%, 0.46% and 0.34%, respectively, of average daily net assets for Class A, Class C and Institutional Class, after voluntary waiver. Effective November 1, 2012, the Manager terminated the voluntarily waiver for the Fund. Neuberger Berman Floating Rate Income Fund: For the 12 months ended 10/31/2012, the management/administration fees paid to the Manager by the Fund were 0.77%, 0.77% and 0.65%, respectively, of average daily net assets for Class A, Class C and Institutional Class Neuberger Berman High Income Bond Fund: For the 12 months ended 10/31/2012, the management/administration fees paid to the Manager by the Fund were 0.75%, 0.75% and 0.63%, respectively, of average daily net assets for Class A, Class C and Institutional Class. Neuberger Berman Municipal Intermediate Bond Fund: For the 12 months ended 10/31/2012, the management/administration fees paid to the Manager by the Fund were 0.52%, 0.52% and 0.40%, respectively, of average daily net assets for Class A, Class C and Institutional Class. Neuberger Berman Short Duration Bond Fund: For the 12 months ended 10/31/2012, the management/administration fees paid to the Manager by the Fund were 0.52%, 0.52% and 0.40%, respectively, of average daily net assets for Class A, Class C and Institutional Class. Neuberger Berman Short Duration High Income Fund: The Fund will pay the Manager fees at the annual rate of 0.45% of the Fund’s average daily net assets for investment management services. Each of Class A, Class C and Institutional Class of the Fund will pay the Manager fees at the annual rate of 0.27%, 0.27% and 0.15%, respectively, of its average daily net assets for administrative services provided to the respective class of the Fund. The Manager has requested “ managers of managers” exemptive relief from the SEC that would permit the Manager, subject to the approval of the Board of Trustees, to appoint an unaffiliated subadviser or to change the terms of a subadvisory agreement with an unaffiliated subadviser for Neuberger Berman Short Duration High Income Fund without first obtaining shareholder approval. The exemptive order would permit the Fund to add or to change unaffiliated subadvisers or to change the fees paid to such subadvisers from time to time without the expense and delays associated with obtaining shareholder approval of the change. Under this order, the Manager would have ultimate responsibility (subject to oversight by the Board) to oversee the subadvisers and recommend their hiring, termination, and replacement. It is not expected that the Manager would normally recommend replacement of an affiliated subadviser as part of its oversight responsibilities. The Fund will notify shareholders of any change in the identity of a subadviser or the addition of a subadviser to the Fund. Neuberger Berman Strategic Income Fund: For the 12 months ended 10/31/2012, the management/administration fees paid to the Manager were 0.82%, 0.82% and 0.70%, respectively, of average daily net assets for Class A, Class C and Institutional Class. Portfolio Managers Please see the Statement of Additional Information for additional information about each Portfolio Manager’s compensation, other accounts managed by each Portfolio Manager, and each Portfolio Manager’s ownership of shares in the Fund(s) that he or she manages. Neuberger Berman Core Bond Fund Thanos Bardas is a Managing Director of Neuberger Berman Management LLC and NBFI. He joined the firm in 1998. Mr. Bardas is responsible for portfolio management and quantitative strategies within the firm’s Institutional Asset Management division. In addition, he is a member of the Portfolio Strategy Committee and serves on specialty investment grade teams. Mr. Bardas has been a Portfolio Manager of the Fund since February 2008. 53 David M. Brown is a Managing Director of Neuberger Berman Management LLC and NBFI. He re-joined the firm in January 2003. Mr. Brown is Head of Investment Grade Corporate Strategies and Head of Corporate Trading. He is a member of the Investment Grade Strategy Committee and is responsible for determining credit exposures across various portfolio strategies and for managing the credit trading group. Mr. Brown has been a Portfolio Manager of the Fund since February 2008. Andrew A. Johnson is a Managing Director of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. He joined the predecessor to NBFI (Lincoln Capital Management Company) in 1989. Mr. Johnson is the Head of Investment Grade Fixed Income and the Chief Investment Officer for Investment Grade Strategies with responsibility for the overall direction of the investment process and research. Mr. Johnson is a member of the Investment team setting overall portfolio strategy and serves on specialty investment grade teams, heading the Structured Products team. Mr. Johnson has been a Portfolio Manager of the Fund since April 2009. Formerly, Mr. Johnson managed the Fund, as well as its predecessor, from its inception until February 2007. Thomas J. Marthaler, CFA, is a Managing Director of Neuberger Berman Management LLC and NBFI. He joined the firm in 2006. Mr. Marthaler manages the firm’s investment grade fixed income product specialists. Mr. Marthaler has been a Portfolio Manager of the Fund since February 2013. Bradley C. Tank is a Managing Director of Neuberger Berman Management LLC and Neuberger Berman LLC. He joined the firm in 2002 after 23 years of experience in trading and asset management. Mr. Tank is also the Chairman, Chief Executive Officer, Board Member, Managing Director and Chief Investment Officer of NBFI. Mr. Tank has been a Portfolio Manager of the Fund since April 2009. Neuberger Berman Floating Rate Income Fund Ann H. Benjamin and Thomas P. O’ Reilly are Managing Directors of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. They have co-managed the Fund since 2009. Ms. Benjamin and Mr. O’Reilly also manage high yield portfolios for NBFI and its predecessor, an affiliate of Neuberger Berman. They have managed money for NBFI since 1997. Joseph P. Lynch is a Managing Director of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. Mr. Lynch’s responsibilities include portfolio management, trading and credit research for the leveraged asset management team. He has co-managed the Fund since 2009. Prior to joining the firm, Mr. Lynch was responsible for portfolio management, trading and credit research of leveraged assets for another firm from 2002 to 2007. Stephen J. Casey is a Managing Director of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. Mr. Casey’s responsibilities include portfolio management for loan portfolios and loan capital market relationships. He has co-managed the Fund since 2010. Prior to joining the firm, Mr. Casey was responsible for portfolio management, trading and credit research of leveraged assets for another firm from 2002 to 2007. Neuberger Berman High Income Bond Fund Ann H. Benjamin and Thomas P. O’ Reilly are Managing Directors of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. They have co-managed the Fund since October 2005. Ms. Benjamin and Mr. O’Reilly also manage high yield portfolios for NBFI and its predecessor, an affiliate of Neuberger Berman. They have managed money for NBFI since 1997. Russ Covode is a Managing Director of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. He has co-managed the Fund since February 2011. Mr. Covode also manages high yield and blended credit portfolios for NBFI. He joined the firm in 2004. Neuberger Berman Municipal Intermediate Bond Fund James L. Iselin and S. Blake Miller are Managing Directors of Neuberger Berman Management LLC and NBFI. Mr. Iselin has managed the Fund since 2007. Mr. Iselin joined NBFI in 2006. Previously, Mr. Iselin was a portfolio manager for another 54 investment adviser working in the Municipal Fixed Income group since 1993. Mr. Miller has managed the Fund since 2010. Mr. Miller joined NBFI in 2008. Prior to this, he was the head of Municipal Fixed Income investing at another firm where he worked since 1986. Neuberger Berman Short Duration Bond Fund Thomas Sontag is a Managing Director of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. He has been a Portfolio Manager of the Fund since 2006 and has managed portfolios for NBFI since 2004. Michael Foster is a Senior Vice President of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. He has been a Portfolio Manager of the Fund since 2008. Mr. Foster has been a portfolio manager at NBFI since 2004. Richard Grau is a Senior Vice President of Neuberger Berman Management LLC, Neuberger Berman LLC, and NBFI. He has been a Portfolio Manager of the Fund since 2008. Mr. Grau has been a portfolio manager at NBFI since 2004. Neuberger Berman Short Duration High Income Fund Ann H. Benjamin and Thomas P. O’ Reilly are Managing Directors of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. They have co-managed the Fund since July 2012. Ms. Benjamin and Mr. O’Reilly also manage high yield portfolios for NBFI and its predecessor, an affiliate of Neuberger Berman. They have managed money for NBFI since 1997. Russ Covode is a Managing Director of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. He has co-managed the Fund since July 2012. Mr. Covode also manages high yield and blended credit portfolios for NBFI. He joined the firm in 2004. Neuberger Berman Strategic Income Fund Thanos Bardas is a Managing Director of Neuberger Berman Management LLC and NBFI. He joined the firm in 1998. Mr. Bardas is responsible for portfolio management and quantitative strategies within the firm’s Institutional Asset Management division. In addition, he is a member of the Portfolio Strategy Committee and serves on specialty investment grade teams. Mr. Bardas has been a Portfolio Manager of the Fund since April 2009. David M. Brown is a Managing Director of Neuberger Berman Management LLC and NBFI. He re-joined the firm in January 2003. Mr. Brown is Head of Investment Grade Corporate Strategies and Head of Corporate Trading. He is a member of the Investment Grade Strategy Committee and is responsible for determining credit exposures across various portfolio strategies and for managing the credit trading group. Mr. Brown has been a Portfolio Manager of the Fund since April 2009. Andrew A. Johnson is a Managing Director of Neuberger Berman Management LLC, Neuberger Berman LLC and NBFI. He joined the predecessor to NBFI (Lincoln Capital Management Company) in 1989. Mr. Johnson is the Head of Investment Grade Fixed Income and the Chief Investment Officer for Investment Grade Strategies with responsibility for the overall direction of the investment process and research. Mr. Johnson is a member of the Investment team setting overall portfolio strategy and serves on specialty investment grade teams, heading the Structured Products team. Mr. Johnson has been a Portfolio Manager of the Fund since April 2009. Thomas J. Marthaler, CFA, is a Managing Director of Neuberger Berman Management LLC and NBFI. He joined the firm in 2006. Mr. Marthaler manages the firm’s investment grade fixed income product specialists. Mr. Marthaler has been a Portfolio Manager of the Fund since February 2013. Bradley C. Tank is a Managing Director of Neuberger Berman Management LLC and Neuberger Berman LLC. He joined the firm in 2002 after 23 years of experience in trading and asset management. Mr. Tank is also the Chairman, Chief Executive Officer, Board Member, Managing Director and Chief Investment Officer of NBFI. Mr. Tank has been a Portfolio Manager of the Fund since February 2008. 55 Financial Highlights Neuberger Berman Core Bond Fund—Class A All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2008(1) 2009 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 9.77 8.64 10.18 10.85 10.77 Plus: Income from investment operations Net investment income (loss)(8) 0.33 0.37 0.28 0.23 0.17 Net gains/(losses) – realized and unrealized (1.13 ) 1.57 0.72 0.21 0.53 Subtotal: income (loss) from investment operations (0.80 ) 1.94 1.00 0.44 0.70 Minus: Distributions to shareholders Income dividends 0.33 0.40 0.28 0.25 0.18 Capital gain distributions — 0.00 0.05 0.27 0.27 Subtotal: distributions to shareholders 0.33 0.40 0.33 0.52 0.45 Equals: Share price (NAV) at end of year 8.64 10.18 10.85 10.77 11.02 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and/or waiver and/or offset arrangements had not been in effect. Net expenses — actual 0.85 (4) 0.85 0.85 0.85 0.85 Gross expenses(2) 2.73 (4) 1.36 1.09 1.01 0.99 Expenses(3) 0.85 (4) 0.85 0.85 0.85 0.85 Net investment income (loss) — actual 4.01 (4) 3.81 2.64 2.18 1.61 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(5) (8.37 )(6) 22.96 10.04 4.32 6.75 Net assets at end of year (in millions of dollars) 0.1 18.5 23.4 26.3 47.3 Portfolio turnover rate (%)(9) 430 (7) 450 340 379 360 (1) Period from 12/20/2007 (beginning of operations) to 10/31/2008. Shows what this ratio would have been if there had been no expense reimbursement and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. Annualized. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses and/or waived a portion of the investment management fee. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2008. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (9) The portfolio turnover rates not including mortgage dollar roll transactions were 162%, 115%, 112%, 238% and 104% for the years ended October 31, 2012, 2011, 2010, 2009 and 2008. 56 Financial Highlights Neuberger Berman Core Bond Fund—Class C All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2008(1) 2009 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 9.77 8.64 10.18 10.86 10.78 Plus: Income from investment operations Net investment income (loss)(8) 0.26 0.32 0.19 0.15 0.09 Net gains/(losses) – realized and unrealized (1.12 ) 1.55 0.74 0.21 0.53 Subtotal: income (loss) from investment operations (0.86 ) 1.87 0.93 0.36 0.62 Minus: Distributions to shareholders Income dividends 0.27 0.33 0.20 0.17 0.10 Capital gain distributions — 0.00 0.05 0.27 0.27 Subtotal: distributions to shareholders 0.27 0.33 0.25 0.44 0.37 Equals: Share price (NAV) at end of year 8.64 10.18 10.86 10.78 11.03 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and/or waiver and/or offset arrangements had not been in effect. Net expenses — actual 1.60 (4) 1.61 1.60 1.60 1.60 Gross expenses(2) 3.43 (4) 2.68 1.84 1.77 1.74 Expenses(3) 1.60 (4) 1.61 1.60 1.60 1.60 Net investment income (loss) — actual 3.24 (4) 3.39 1.83 1.43 0.86 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(5) (8.98 )(6) 22.04 9.31 3.54 5.95 Net assets at end of year (in millions of dollars) 0.1 0.8 2.9 4.4 7.0 Portfolio turnover rate (%)(9) 430 (7) 450 340 379 360 (1) Period from 12/20/2007 (beginning of operations) to 10/31/2008. Shows what this ratio would have been if there had been no expense reimbursement and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. Annualized. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses and/or waived a portion of the investment management fee. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2008. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (9) The portfolio turnover rates not including mortgage dollar roll transactions were 162%, 115%, 112%, 238% and 104% for the years ended October 31, 2012, 2011, 2010, 2009 and 2008. 57 Financial Highlights Neuberger Berman Core Bond Fund—Institutional Class All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2008 2009 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 9.77 8.65 10.21 10.88 10.81 Plus: Income from investment operations Net investment income (loss)(4) 0.43 0.43 0.32 0.28 0.22 Net gains/(losses)—realized and unrealized (1.12 ) 1.57 0.73 0.22 0.53 Subtotal: income (loss) from investment operations (0.69 ) 2.00 1.05 0.50 0.75 Minus: Distributions to shareholders Income dividends 0.43 0.44 0.33 0.30 0.23 Capital gain distributions — 0.00 0.05 0.27 0.27 Subtotal: distributions to shareholders 0.43 0.44 0.38 0.57 0.50 Equals: Share price (NAV) at end of year 8.65 10.21 10.88 10.81 11.06 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursements and/or waiver and/or offset arrangements had not been in effect. Net expenses—actual 0.45 0.45 0.45 0.45 0.45 Gross expenses(1) 0.83 0.94 0.70 0.62 0.59 Expenses(2) 0.45 0.45 0.45 0.45 0.45 Net investment income (loss)—actual 4.48 4.60 3.02 2.58 2.08 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(3) (7.34 ) 23.70 10.45 4.82 7.16 Net assets at end of year (in millions of dollars) 32.1 59.1 120.3 180.8 218.9 Portfolio turnover rate (%)(5) 430 450 340 379 360 (1) Shows what this ratio would have been if there had been no expense reimbursement and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses and/or waived a portion of the investment management fee. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (5) The portfolio turnover rates not including mortgage dollar roll transactions were 162%, 115%, 112%, 238% and 104% for the years ended October 31, 2012, 2011, 2010, 2009 and 2008. 58 Financial Highlights Neuberger Berman Floating Rate Income Fund—Class A All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.00 10.17 9.91 Plus: Income from investment operations Net investment income (loss)(7) 0.41 0.50 0.49 Net gains/(losses)—realized and unrealized 0.16 (0.22 ) 0.32 Subtotal: income (loss) from investment operations 0.57 0.28 0.81 Minus: Distributions to shareholders Income dividends 0.40 0.52 0.50 Capital gain distributions — 0.02 — Subtotal: distributions to shareholders 0.40 0.54 0.50 Equals: Share price (NAV) at end of year 10.17 9.91 10.22 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 1.07 (5) 1.07 1.07 Gross expenses(2) 2.21 (5) (8) 1.34 1.29 Expenses(3) 1.07 (5) 1.07 1.07 Net investment income (loss)—actual 4.87 (5) 5.00 4.87 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 5.85 (6) 2.77 8.33 Net assets at end of year (in millions of dollars) 12.9 22.7 36.8 Portfolio turnover rate (%) 112 (6) 147 112 (1) Period from 12/29/2009 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. Annualized. Not annualized. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Organization expenses, which are non-recurring expenses, are included in the ratio on a non-annualized basis. 59 Financial Highlights Neuberger Berman Floating Rate Income Fund—Class C All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.00 10.17 9.91 Plus: Income from investment operations Net investment income (loss)(7) 0.35 0.42 0.41 Net gains/(losses)—realized and unrealized 0.18 (0.22 ) 0.32 Subtotal: income (loss) from investment operations 0.53 0.20 0.73 Minus: Distributions to shareholders Income dividends 0.36 0.44 0.42 Capital gain distributions — 0.02 — Subtotal: distributions to shareholders 0.36 0.46 0.42 Equals: Share price (NAV) at end of year 10.17 9.91 10.22 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 1.82 (5) 1.82 1.82 Gross expenses(2) 3.39 (5) (8) 2.06 2.05 Expenses(3) 1.82 (5) 1.82 1.82 Net investment income (loss)—actual 4.23 (5) 4.22 4.10 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 5.39 (6) 1.98 7.51 Net assets at end of year (in millions of dollars) 0.7 7.8 14.4 Portfolio turnover rate (%) 112 (6) 147 112 (1) Period from 12/30/2009 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. Annualized. Not annualized. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Organization expenses, which are non-recurring expenses, are included in the ratio on a non-annualized basis. 60 Financial Highlights Neuberger Berman Floating Rate Income Fund—Institutional Class All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.00 10.17 9.91 Plus: Income from investment operations Net investment income (loss)(7) 0.44 0.54 0.53 Net gains/(losses)—realized and unrealized 0.17 (0.22 ) 0.31 Subtotal: income (loss) from investment operations 0.61 0.32 0.84 Minus: Distributions to shareholders Income dividends 0.44 0.56 0.53 Capital gain distributions — 0.02 — Subtotal: distributions to shareholders 0.44 0.58 0.53 Equals: Share price (NAV) at end of year 10.17 9.91 10.22 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 0.70 (5) 0.70 0.70 Gross expenses(2) 1.87 (5) (8) 0.95 0.91 Expenses(3) 0.70 (5) 0.70 0.70 Net investment income (loss)—actual 5.28 (5) 5.39 5.26 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 6.24 (6) 3.16 8.73 Net assets at end of year (in millions of dollars) 70.5 181.5 241.5 Portfolio turnover rate (%) 112 (6) 147 112 (1) Period from 12/30/2009 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. Annualized. Not annualized. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Organization expenses, which are non-recurring expenses, are included in the ratio on a non-annualized basis. 61 Financial Highlights Neuberger Berman High Income Bond Fund—Class A All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). PERIOD ENDED OCTOBER 31, 2009(1) 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 7.51 8.66 9.49 9.06 Plus: Income from investment operations Net investment income (loss)(8) 0.33 0.70 0.62 0.55 Net gains/(losses)—realized and unrealized 1.13 0.91 (0.36 ) 0.49 Subtotal: income (loss) from investment operations 1.46 1.61 0.26 1.04 Minus: Distributions to shareholders Income dividends 0.31 0.78 0.62 0.56 Capital gain distributions — — 0.07 0.08 Subtotal: distributions to shareholders 0.31 0.78 0.69 0.64 Equals: Share price (NAV) at end of year 8.66 9.49 9.06 9.46 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement/repayment and/or waiver and/or offset arrangements had not been in effect. Net expenses—actual 1.12 (5) 1.12 1.12 1.08 Gross expenses 1.27 (5)(2) 1.16 (2) 1.11 (2) 1.08 Expenses(3) 1.12 (5) 1.12 1.12 1.08 Net investment income (loss)—actual 9.19 (5) 7.75 6.64 6.01 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%) 19.69 (6)(4) 19.52 (4) 2.83 (4) 11.90 Net assets at end of year (in millions of dollars) 24.3 277.5 341.6 505.3 Portfolio turnover rate (%) 167 (7) 144 88 82 (1) Period from 5/27/2009 (beginning of operations) to 10/31/2009. Shows what this ratio would have been if there had been no expense reimbursement/repayment and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower/higher if Neuberger Berman Management LLC had not reimbursed/recouped certain expenses and/or waived a portion of the investment management fee. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2009. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. 62 Financial Highlights Neuberger Berman High Income Bond Fund—Class C All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). PERIOD ENDED OCTOBER 31, 2009(1) 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 7.51 8.67 9.50 9.07 Plus: Income from investment operations Net investment income (loss)(8) 0.30 0.64 0.54 0.48 Net gains/(losses)—realized and unrealized 1.14 0.91 (0.35 ) 0.50 Subtotal: income (loss) from investment operations 1.44 1.55 0.19 0.98 Minus: Distributions to shareholders Income dividends 0.28 0.72 0.55 0.49 Capital gain distributions — — 0.07 0.08 Subtotal: distributions to shareholders 0.28 0.72 0.62 0.57 Equals: Share price (NAV) at end of year 8.67 9.50 9.07 9.48 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement/repayment and/or waiver and/or offset arrangements had not been in effect. Net expenses—actual 1.87 (5) 1.87 1.87 1.85 Gross expenses(2) 2.02 (5) 1.93 1.87 1.84 Expenses(3) 1.87 (5) 1.87 1.87 1.85 Net investment income (loss)—actual 8.26 (5) 7.05 5.82 5.25 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 19.43 (6) 18.60 2.06 11.15 Net assets at end of year (in millions of dollars) 2.6 25.5 46.9 72.3 Portfolio turnover rate (%) 167 (7) 144 88 82 (1) Period from 5/27/2009 (beginning of operations) to 10/31/2009. (2) Shows what this ratio would have been if there had been no expense reimbursement/repayment and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. (4) Would have been lower/higher if Neuberger Berman Management LLC had not reimbursed/recouped certain expenses and/or waived a portion of the investment management fee. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2009. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. 63 Financial Highlights Neuberger Berman High Income Bond Fund—Institutional Class All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). PERIOD ENDED OCTOBER 31, 2009(1) 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 7.51 8.68 9.50 9.07 Plus: Income from investment operations Net investment income (loss) 0.36 0.77 0.64 0.59 Net gains/(losses)—realized and unrealized(8) 1.14 0.87 (0.34 ) 0.49 Subtotal: income (loss) from investment operations 1.50 1.64 0.30 1.08 Minus: Distributions to shareholders Income dividends 0.33 0.82 0.66 0.59 Capital gain distributions — — 0.07 0.08 Subtotal: distributions to shareholders 0.33 0.82 0.73 0.67 Equals: Share price (NAV) at end of year 8.68 9.50 9.07 9.48 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement/repayment and/or waiver and/or offset arrangements had not been in effect. Net expenses—actual 0.75 (5) 0.75 0.73 0.70 Gross expenses 0.91 (5)(2) 0.77 (2) 0.72 (2) 0.70 Expenses(3) 0.75 (5) 0.75 0.73 0.70 Net investment income (loss)—actual 9.86 (5) 8.55 6.93 6.42 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%) 20.23 (6)(4) 19.81 (4) 3.23 (4) 12.44 Net assets at end of year (in millions of dollars) 86.6 266.2 1,514.7 2,306.1 Portfolio turnover rate (%) 167 (7) 144 88 82 (1) Period from 5/27/2009 (beginning of operations) to 10/31/2009. Shows what this ratio would have been if there had been no expense reimbursement/repayment and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower/higher if Neuberger Berman Management LLC had not reimbursed/recouped certain expenses and/or waived a portion of the investment management fee. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2009. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. 64 Financial Highlights Neuberger Berman Municipal Intermediate Bond Fund—Class A All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 11.36 11.60 11.58 Plus: Income from investment operations Net investment income (loss)(5) 0.12 0.33 0.25 Net gains/(losses)—realized and unrealized 0.24 0.03 0.57 Subtotal: income (loss) from investment operations 0.36 0.36 0.82 Minus: Distributions to shareholders Income dividends 0.12 0.33 0.26 Capital gain distributions — 0.05 0.08 Subtotal: distributions to shareholders 0.12 0.38 0.34 Equals: Share price (NAV) at end of year 11.60 11.58 12.06 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 0.87 (6) 0.87 0.87 Gross expenses(2) 23.88 (6) 1.87 1.15 Expenses(3) 0.87 (6) 0.87 0.87 Net investment income (loss)—actual 3.00 (6) 2.91 2.11 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 3.20 (7) 3.22 7.16 Net assets at end of year (in millions of dollars) 0.2 0.2 3.4 Portfolio turnover rate (%) 101 (8) 79 54 (1) Period from 6/21/2010 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2010. 65 Financial Highlights Neuberger Berman Municipal Intermediate Bond Fund—Class C All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 11.36 11.59 11.58 Plus: Income from investment operations Net investment income (loss)(5) 0.09 0.23 0.17 Net gains/(losses)—realized and unrealized 0.23 0.05 0.56 Subtotal: income (loss) from investment operations 0.32 0.28 0.73 Minus: Distributions to shareholders Income dividends 0.09 0.24 0.17 Capital gain distributions — 0.05 0.08 Subtotal: distributions to shareholders 0.09 0.29 0.25 Equals: Share price (NAV) at end of year 11.59 11.58 12.06 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 1.62 (6) 1.62 1.62 Gross expenses(2) 22.28 (6) 2.39 1.95 Expenses(3) 1.62 (6) 1.62 1.62 Net investment income (loss)—actual 2.14 (6) 1.99 1.44 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 2.83 (7) 2.54 6.37 Net assets at end of year (in millions of dollars) 0.1 0.6 1.5 Portfolio turnover rate (%) 101 (8) 79 54 (1) Period from 6/21/2010 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2010. 66 Financial Highlights Neuberger Berman Municipal Intermediate Bond Fund—Institutional Class All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 11.36 11.59 11.57 Plus: Income from investment operations Net investment income (loss)(5) 0.14 0.36 0.30 Net gains/(losses)—realized and unrealized 0.23 0.04 0.58 Subtotal: income (loss) from investment operations 0.37 0.40 0.88 Minus: Distributions to shareholders Income dividends 0.14 0.37 0.31 Capital gain distributions — 0.05 0.08 Subtotal: distributions to shareholders 0.14 0.42 0.39 Equals: Share price (NAV) at end of year 11.59 11.57 12.06 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 0.50 (6) 0.50 0.50 Gross expenses(2) 26.10 (6) 0.77 0.70 Expenses(3) 0.50 (6) 0.50 0.50 Net investment income (loss)—actual 3.30 (6) 3.19 2.53 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 3.25 (7) 3.60 7.65 Net assets at end of year (in millions of dollars) 0.1 6.8 124.7 Portfolio turnover rate (%) 101 (8) 79 54 (1) Period from 6/21/2010 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2010. 67 Financial Highlights Neuberger Berman Short Duration Bond Fund—Class A All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 7.60 7.72 7.51 Plus: Income from investment operations Net investment income (loss)(5) 0.05 0.13 0.08 Net gains/(losses)—realized and unrealized 0.15 (0.14 ) 0.21 Subtotal: income (loss) from investment operations 0.20 (0.01 ) 0.29 Minus: Distributions to shareholders Income dividends 0.08 0.20 0.16 Subtotal: distributions to shareholders 0.08 0.20 0.16 Equals: Share price (NAV) at end of year 7.72 7.51 7.64 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 0.87 (6) 0.87 0.88 Gross expenses(2) 26.42 (6) 1.50 1.41 Expenses(3) 0.87 (6) 0.87 0.88 Net investment income (loss)—actual 1.83 (6) 1.75 1.07 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 2.67 (7) (0.10 ) 3.87 Net assets at end of year (in millions of dollars) 0.1 0.2 2.3 Portfolio turnover rate (%) 69 (8) 84 74 (1) Period from 6/21/2010 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2010. 68 Financial Highlights Neuberger Berman Short Duration Bond Fund—Class C All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 7.60 7.72 7.51 Plus: Income from investment operations Net investment income (loss)(5) 0.03 0.07 0.04 Net gains/(losses)—realized and unrealized 0.15 (0.13 ) 0.20 Subtotal: income (loss) from investment operations 0.18 (0.06 ) 0.24 Minus: Distributions to shareholders Income dividends 0.06 0.15 0.10 Subtotal: distributions to shareholders 0.06 0.15 0.10 Equals: Share price (NAV) at end of year 7.72 7.51 7.65 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 1.62 (6) 1.62 1.63 Gross expenses(2) 34.63 (6) 2.17 2.12 Expenses(3) 1.62 (6) 1.62 1.63 Net investment income (loss)—actual 1.04 (6) 0.97 0.51 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 2.39 (7) (0.84 ) 3.23 Net assets at end of year (in millions of dollars) 0.0 1.0 1.7 Portfolio turnover rate (%) 69 (8) 84 74 (1) Period from 6/21/2010 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2010. 69 Financial Highlights Neuberger Berman Short Duration Bond Fund—Institutional Class All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2010(1) 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 7.97 8.09 7.88 Plus: Income from investment operations Net investment income (loss)(5) 0.06 0.17 0.13 Net gains/(losses)—realized and unrealized 0.16 (0.14 ) 0.20 Subtotal: income (loss) from investment operations 0.22 0.03 0.33 Minus: Distributions to shareholders Income dividends 0.10 0.24 0.19 Subtotal: distributions to shareholders 0.10 0.24 0.19 Equals: Share price (NAV) at end of year 8.09 7.88 8.02 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 0.50 (6) 0.51 0.51 Gross expenses(2) 33.53 (6) 1.03 0.98 Expenses(3) 0.50 (6) 0.51 0.51 Net investment income (loss)—actual 2.16 (6) 2.09 1.65 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) 2.73 (7) 0.40 4.30 Net assets at end of year (in millions of dollars) 0.0 17.9 22.2 Portfolio turnover rate (%) 69 (8) 84 74 (1) Period from 6/21/2010 (beginning of operations) to 10/31/2010. Shows what this ratio would have been if there had been no expense reimbursement. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2010. 70 Financial Highlights Neuberger Berman Short Duration High Income Fund—Class A All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2012(1) PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.00 Plus: Income from investment operations Net investment income (loss)(6) 0.03 Net gains/(losses)—realized and unrealized 0.01 Subtotal: income (loss) from investment operations 0.04 Minus: Distributions to shareholders Income dividends 0.03 Subtotal: distributions to shareholders 0.03 Equals: Share price (NAV) at end of year 10.01 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 1.02 (4)(7) Gross expenses(2) 4.79 (4)(7) Expenses 1.02 (4)(7) Net investment income (loss)—actual 3.18 (4)(7) OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(3) 0.36 (5) Net assets at end of year (in millions of dollars) 0.1 Portfolio turnover rate (%) 35 (5) (1) Period from 9/28/2012 (beginning of operations) to 10/31/2012. (2) Shows what this ratio would have been if there had been no expense reimbursement. (3) Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. (4) Annualized. (5) Not annualized. (6) The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (7) Organization expenses, which are non-recurring expenses, are included in the ratio on a non-annualized basis. 71 Financial Highlights Neuberger Berman Short Duration High Income Fund—Class C All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2012(1) PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.00 Plus: Income from investment operations Net investment income (loss)(6) 0.02 Net gains/(losses)—realized and unrealized 0.01 Subtotal: income (loss) from investment operations 0.03 Minus: Distributions to shareholders Income dividends 0.02 Subtotal: distributions to shareholders 0.02 Equals: Share price (NAV) at end of year 10.01 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 1.60 (4)(7) Gross expenses(2) 5.89 (4)(7) Expenses 1.60 (4)(7) Net investment income (loss)—actual 2.13 (4)(7) OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(3) 0.30 (5) Net assets at end of year (in millions of dollars) 0.0 Portfolio turnover rate (%) 35 (5) (1) Period from 9/28/1012 (beginning of operations) to 10/31/2012. (2) Shows what this ratio would have been if there had been no expense reimbursement. (3) Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. (4) Annualized. (5) Not annualized. (6) The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (7) Organization expenses, which are non-recurring expenses, are included in the ratio on a non-annualized basis. 72 Financial Highlights Neuberger Berman Short Duration High Income Fund—Institutional Class All figures have been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2012(1) PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.00 Plus: Income from investment operations Net investment income (loss)(6) 0.03 Net gains/(losses)—realized and unrealized 0.01 Subtotal: income (loss) from investment operations 0.04 Minus: Distributions to shareholders Income dividends 0.03 Subtotal: distributions to shareholders 0.03 Equals: Share price (NAV) at end of year 10.01 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and offset arrangements had not been in effect. Net expenses—actual 0.71 (4)(7) Gross expenses(2) 4.24 (4)(7) Expenses 0.71 (4)(7) Net investment income (loss)—actual 3.24 (4)(7) OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(3) 0.38 (5) Net assets at end of year (in millions of dollars) 25.0 Portfolio turnover rate (%) 35 (5) (1) Period from 9/28/2012 (beginning of operations) to 10/31/2012 (2) Shows what this ratio would have been if there had been no expense reimbursement. (3) Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses. (4) Annualized. (5) Not annualized. (6) The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (7) Organization expenses, which are non-recurring expenses, are included in the ratio on a non-annualized basis. 73 Financial Highlights Neuberger Berman Strategic Income Fund—Class A All figures have been audited by Ernst & Young LLP, the fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2008(1) 2009 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.19 8.78 10.59 11.24 10.99 Plus: Income from investment operations Net investment income (loss)(8) 0.36 0.43 0.48 0.42 0.36 Net gains/(losses) – realized and unrealized (0.78 ) 1.77 0.81 (0.04 ) 0.86 Subtotal: income (loss) from investment operations (0.42 ) 2.20 1.29 0.38 1.22 Minus: Distributions to shareholders Income dividends 0.28 0.39 0.51 0.44 0.41 Capital gain distributions 0.61 — 0.13 0.19 0.12 Return of capital 0.10 — Subtotal: distributions to shareholders 0.99 0.39 0.64 0.63 0.53 Equals: Share price (NAV) at end of year 8.78 10.59 11.24 10.99 11.68 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss) – as they actually are as well as how they would have been if certain expense reimbursement and/or waiver and/or offset arrangements had not been in effect. Net expenses — actual 1.20 (5) 1.15 1.15 1.15 1.15 Gross expenses(2) 7.52 (5) 1.93 1.37 1.31 1.24 Expenses(3) 1.21 (5) 1.15 1.15 1.15 1.15 Net investment income (loss)—actual 4.36 (5) 4.25 4.44 3.79 3.22 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) (4.64 )(6) 25.51 12.72 3.55 11.39 Net assets at end of year (in millions of dollars) 0.2 68.2 142.9 196.0 309.1 Portfolio turnover rate (%)(9) 323 (7) 322 238 265 329 (1) Period from 12/20/2007 (beginning of operations) to 10/31/2008. Shows what this ratio would have been if there had been no expense reimbursement and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses and/or waived a portion of the investment management fee. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2008. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (9) The portfolio turnover rates not including mortgage dollar roll transactions were 157%, 122%, 152%, 182%, and 145% for the years ended October 31, 2012, 2011, 2010, 2009 and 2008. 74 Financial Highlights Neuberger Berman Strategic Income Fund—Class C All figures have been audited by Ernst & Young LLP, the fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2008(1) 2009 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.19 8.78 10.58 11.23 10.98 Plus: Income from investment operations Net investment income (loss)(8) 0.29 0.36 0.41 0.34 0.28 Net gains/(losses) – realized and unrealized (0.77 ) 1.76 0.81 (0.04 ) 0.86 Subtotal: income (loss) from investment operations (0.48 ) 2.12 1.22 0.30 1.14 Minus: Distributions to shareholders Income dividends 0.22 0.32 0.44 0.36 0.33 Capital gain distributions 0.61 — 0.13 0.19 0.12 Return of capital 0.10 — Subtotal: distributions to shareholders 0.93 0.32 0.57 0.55 0.45 Equals: Share price (NAV) at end of year 8.78 10.58 11.23 10.98 11.67 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss) – as they actually are as well as how they would have been if certain expense reimbursement and/or waiver and/or offset arrangements had not been in effect. Net expenses — actual 1.90 (5) 1.85 1.85 1.85 1.85 Gross expenses(2) 8.75 (5) 2.55 2.10 2.03 1.97 Expenses(3) 1.91 (5) 1.85 1.85 1.85 1.85 Net investment income (loss)—actual 3.56 (5) 3.53 3.75 3.09 2.52 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(4) (5.22 )(6) 24.47 11.93 2.83 10.62 Net assets at end of year (in millions of dollars) 0.1 36.2 93.3 120.9 184.8 Portfolio turnover rate (%)(9) 323 (7) 322 238 265 329 (1) Period from 12/20/2007 (beginning of operations) to 10/31/2008. Shows what this ratio would have been if there had been no expense reimbursement and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses and/or waived a portion of the investment management fee. Annualized. Not annualized. Portfolio turnover is calculated at the Fund level. Percentage indicated was calculated for the Fund’s fiscal year ended 10/31/2008. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (9) The portfolio turnover rates not including mortgage dollar roll transactions were 157%, 122%, 152%, 182%, and 145% for the years ended October 31, 2012, 2011, 2010, 2009 and 2008. 75 Financial Highlights Neuberger Berman Strategic Income Fund—Institutional Class All figures have been audited by Ernst & Young LLP, the Fund’s independent registered public accounting firm. Their report, along with full financial statements, appears in the Fund’s most recent annual shareholder report (see back cover). YEAR ENDED OCTOBER 31, 2008 2009 2010 2011 2012 PER-SHARE DATA ($) Data apply to a single share throughout each year indicated. You can see what the Fund earned (or lost), what it distributed to investors, and how its share price changed. Share price (NAV) at beginning of year 10.38 8.78 10.58 11.23 10.98 Plus: Income from investment operations Net investment income (loss)(4) 0.44 0.45 0.53 0.46 0.41 Net gains/(losses)—realized and unrealized (1.02 ) 1.79 0.81 (0.04 ) 0.85 Subtotal: income (loss) from investment operations (0.58 ) 2.24 1.34 0.42 1.26 Minus: Distributions to shareholders Income dividends 0.31 0.44 0.56 0.48 0.45 Capital gain distributions 0.61 — 0.13 0.19 0.12 Return of capital 0.10 — Subtotal: distributions to shareholders 1.02 0.44 0.69 0.67 0.57 Equals: Share price (NAV) at end of year 8.78 10.58 11.23 10.98 11.67 RATIOS (% OF AVERAGE NET ASSETS) The ratios show the Fund’s expenses and net investment income (loss)—as they actually are as well as how they would have been if certain expense reimbursement and/or waiver and/or offset arrangements had not been in effect. Net expenses—actual 0.83 0.75 0.75 0.75 0.75 Gross expenses(1) 4.03 2.47 0.96 0.90 0.84 Expenses(2) 0.84 0.75 0.75 0.75 0.75 Net investment income (loss)—actual 4.54 4.59 4.88 4.20 3.61 OTHER DATA Total return shows how an investment in the Fund would have performed over each year, assuming all distributions were reinvested. The turnover rate reflects how actively the Fund bought and sold securities. Total return (%)(3) (6.09 ) 25.97 13.17 3.96 11.85 Net assets at end of year (in millions of dollars) 4.6 18.7 118.8 210.8 526.3 Portfolio turnover rate (%)(5) 323 322 238 265 329 (1) Shows what this ratio would have been if there had been no expense reimbursement and/or waiver of a portion of the investment management fee. Shows what this ratio would have been if there had been no expense offset arrangements. Would have been lower if Neuberger Berman Management LLC had not reimbursed certain expenses and/or waived a portion of the investment management fee. The per share amounts have been calculated based on the average number of shares outstanding during each fiscal period. (5) The portfolio turnover rates not including mortgage dollar roll transactions were 157%, 122%, 152%, 182%, and 145% for the years ended October 31, 2012, 2011, 2010, 2009 and 2008. 76 Your Investment Shares of the Funds generally are available only through investment providers. For certain investors, shares of a Fund may also be available directly from Neuberger Berman Management LLC. See “Maintaining Your Account” . Choosing a Share Class The Funds offer different classes of shares through this prospectus. Each share class is available through various investment programs or accounts, including certain types of retirement plans and accounts (see limitations below). The services or share classes available to you may vary depending upon how you wish to purchase shares of a Fund. Each share class represents investment in the same portfolio of securities, but each class has its own sales charge and expense structure, allowing you to choose the class that best fits your situation. When you purchase shares of a Fund, you should choose a share class. If none is chosen, your investment will be made in Class A shares. Factors you should consider in choosing a class of shares include: ■ how long you expect to own the shares ■ how much you intend to invest ■ total expenses associated with owning shares of each class ■ whether you qualify for any reduction or waiver of sales charges (for example, Class A shares may be a less expensive option than Class C shares over time, particularly if you qualify for a sales charge reduction or waiver) ■ whether you plan to take any distributions in the near future ■ availability of (and eligibility for) share classes. Each investor’s financial considerations are different. You should speak with your investment provider to help you decide which share class is best for you. 77 Summary of Primary Differences Among Share Classes Class A Shares Initial sales charge For all Funds, except Neuberger Berman Short Duration Bond Fund, up to 4.25% (reduced for purchases of $50,000 or more and eliminated for purchases of $1 million or more) For Neuberger Berman Short Duration Bond Fund, up to 2.50% (reduced for purchases of $50,000 or more and eliminated for purchases of $1 million or more) Contingent deferred sales charge None (except that a charge of 1.00% applies to certain redemptions made within 18 months following purchases of $1 million or more without an initial sales charge) 12b-1 fees 0.25% annually Dividends Generally higher than Class C due to lower annual expenses and lower than Institutional Class due to higher annual expenses Purchase maximum None Conversion None Class C Shares Initial sales charge None Contingent deferred sales charge 1.00% if shares are sold within one year after purchase 12b-1 fees 1.00% annually Dividends Generally lower than Class A and Institutional Class due to higher annual expenses Purchase maximum See the discussion regarding purchase minimums and maximums in “Maintaining Your Account” Conversion None Institutional Class Shares Initial sales charge None Contingent deferred sales charge None 12b-1 fees None Dividends Generally higher than Class A and Class C due to lower annual expenses Purchase maximum None Conversion None Maintaining Your Account Purchase of Class A and Class C shares — To open an account and purchase Class A and Class C shares of a Fund, contact any investment provider authorized to sell the Fund’s shares. See “Investment Providers” if you are buying shares through an investment provider. For Grandfathered Investors (as defined below), instructions for buying shares directly from Neuberger Berman Management LLC are under “Buying Shares.” Purchase of Institutional Class shares — To open an account and purchase Institutional Class shares of a Fund, contact any investment provider authorized to sell the Fund’s shares. See “Investment Providers” if you are buying shares through an investment provider. Institutional Class shares are available for purchase (i) primarily through omnibus accounts (either at the plan level or at the level of the investment provider) by 401(k) plans, 457 plans, employer-sponsored 403(b) plans, profit-sharing and money purchase pension plans, defined benefit plans and non-qualified deferred compensation plans, (ii) through omnibus accounts by banks, broker-dealers and other financial institutions (including registered investment advisors and financial planners) that have entered into an agreement with Neuberger Berman Management LLC or an affiliate, purchasing shares on behalf of clients participating in fixed or asset-based fee programs, (iii) by institutional investors, if approved by Neuberger Berman Management LLC, or (iv) by accounts or funds managed by Neuberger Berman Management LLC or an affiliate (including the funds in the Neuberger Berman family of funds). 78 For shareholders who are eligible to buy Institutional Class shares directly from Neuberger Berman Management LLC (“Eligible Investors”), instructions for buying shares directly from Neuberger Berman Management LLC are under “Buying Shares.” When you buy shares — Investment checks must be drawn on a U.S. bank. When you buy shares, you will receive the next share price to be calculated after your order has been accepted. Purchase orders are deemed “accepted” when the Funds’ transfer agent has received payment for the shares. In the case of certain institutional investors, Neuberger Berman Management LLC will process purchase orders when received, on the basis of a pre-existing arrangement to make payment by the following morning. In addition, if you have established a systematic investment program (SIP) with one or more of the Funds, your order is deemed accepted on the date you pre-selected on your SIP application for the systematic investments to occur. Dividends normally are first earned the business day after your purchase order is accepted. If you use an investment provider, you should check with that provider to find out by what time your purchase order must be received so that it can be processed the same day. Depending on when it accepts orders, it is possible that a Fund’s share price could change on days when you are unable to buy shares. Whenever you make an initial investment in a Fund or add to your existing account (except with an automatic investment), you will be sent a statement confirming your transaction if you bought shares directly. Investors who bought shares through an investment provider should contact their investment provider for information regarding transaction statements. Purchase minimums — The minimum initial investment in Class A or Class C shares is $1,000. Additional investments in Class A or Class C shares can be as little as $100. The minimum initial investment in Institutional Class shares is $1 million. These minimums may be waived in certain cases. See the Statement of Additional Information for more information. Purchase maximums — For Class C shares, a purchase transaction may not (1) be $1 million or above or (2) increase an investor’s aggregate holdings in Class C shares to $1 million or above. In addition, if you have significant holdings in the fund family, you may not be eligible to invest in Class C shares. Specifically, you may not purchase Class C shares if you are eligible to purchase Class A shares at the $1 million or more sales charge discount rate (i.e., at net asset value). See “Sales Charges” and the Statement of Additional Information for more information regarding sales charge discounts. When you sell shares — To sell shares you bought through an investment provider, contact your investment provider. See “Investment Providers” if you are selling shares through an investment provider. If you bought your shares directly from Neuberger Berman Management LLC, instructions for selling shares are under “Selling Shares.” When you sell shares, you will receive the next share price to be calculated after your order has been accepted, minus any applicable contingent deferred sales charge. Redemption orders are deemed “accepted” when a Fund’s transfer agent has received your order to sell. Investors will receive the dividends earned by a Fund on the day they sell their shares. If you use an investment provider, you should check with that provider to find out by what time your redemption order must be received so that it can be processed the same day. Depending on when it accepts orders, it is possible that a Fund’s share price could change on days when you are unable to sell shares. In some cases, you will have to place your order to sell shares in writing, and you will need a Medallion signature guarantee (see “Medallion Signature Guarantees”). When selling Class A or Class C shares in an account that you do not intend to close, remember to leave at least $1,000 worth of shares in the account. When selling Institutional Class shares in an account that you do not intend to close, remember to leave at least $1 million worth of shares in the account. Otherwise, a Fund has the right to request that you bring the balance back up to the minimum level. If you have not done so within 60 days, we may close your account and redeem the proceeds. Institutional Class shareholders of a Fund as of the opening of regular trading on the Exchange on July 1, 2009, may continue to hold and buy Institutional Class shares of the Fund as long as they continuously maintain an account in Institutional Class shares of the Fund. 79 The Funds reserve the right to pay in kind for redemptions. The Funds do not redeem in kind under normal circumstances, but would do so when the Board of Trustees has determined that it is in the best interests of a Fund’s shareholders as a whole. Institutional Class shareholders are urged to call 800-366-6264 before effecting any large redemption. Class A and Class C only — If you notify your investment provider, you may reinvest proceeds from a redemption, dividend payment or capital gain distribution without a sales charge in a Fund or another fund in the fund family provided the reinvestment occurs within 90 days after the date of the redemption or distribution and is made into the same account from which you redeemed the shares or received the distribution. If the account has been closed, reinvestment can be made without a sales charge if the new receiving account has the same registration as the closed account. Proceeds from a redemption and all dividend payments and capital gain distributions will be reinvested in the same share class from which the original redemption or distribution was made. Any contingent deferred sales charge on Class A or Class C shares will be credited to your account. Proceeds will be reinvested at the next calculated net asset value after your request is accepted. Redemption proceeds from a systematic withdrawal plan are not eligible for reinvestment without a sales charge. This paragraph does not apply to rollover investments as described under “Rollovers from retirement plans to IRAs.” Uncashed checks — We do not pay interest on uncashed checks from Fund distributions or the sale of Fund shares. We are not responsible for checks after they are sent to you. Checks will not be forwarded if the address of record is incorrect. After allowing a reasonable time for delivery, please call us if you have not received an expected check. While we cannot track a check, we may make arrangements for a replacement. When you exchange Class A and Class C shares — Generally, you can move an investment from one fund to a comparable class of another fund in the fund family (or to an eligible money market fund outside the fund family) through an exchange of shares or by electing to use your cash distributions from one fund to purchase shares of the other fund, both without a sales charge. Exchanges from eligible money market funds outside the fund family will be subject to applicable sales charges on the fund being purchased, unless the eligible money market fund shares were acquired through an exchange from a fund in the fund family having a sales charge or by reinvestment or cross-reinvestment of dividends or capital gains from a fund in the fund family having a sales charge. Currently, most, but not all, funds in the fund family offer Class A and Class C shares. When you exchange Institutional Class shares — Generally, you can move an investment from one fund to a comparable class of another fund in the fund family (or to an eligible money market fund outside the fund family) through an exchange of shares or by electing to use your cash distributions from one fund to purchase shares of the other fund. When you exchange shares — There are three things to remember when making an exchange: ■ both accounts must have the same registration ■ you will need to observe the minimum investment and minimum account balance requirements for the fund accounts involved ■ because an exchange is treated as a sale of the exchanged shares for tax purposes, consider any tax consequences before placing your order. The exchange privilege can be withdrawn from any investor that we believe is trying to “time the market” or is otherwise making exchanges that we judge to be excessive. Frequent exchanges can interfere with Fund management and affect costs and performance for other shareholders. Contact your investment provider to see if it allows you to take advantage of the fund exchange program and for its policies to effect an exchange. Grandfathered Investors generally are also eligible to take advantage of the exchange privilege assuming that they meet the requirements set forth above. Placing orders by telephone — If you use an investment provider, contact your investment provider for its policies regarding telephone orders. If you bought your shares directly from Neuberger Berman Management LLC, you have the option of placing telephone orders, subject to certain restrictions. This option is available to you unless you indicate on your account application (or in a subsequent letter to us or to State Street Bank and Trust Company) that you do not want it. 80 Whenever we receive a telephone order, we take steps to make sure the order is legitimate. These may include asking for identifying information and recording the call. As long as a Fund and its representatives take reasonable measures to verify the authenticity of calls, investors may be responsible for any losses caused by unauthorized telephone orders. In unusual circumstances, it may be difficult to place an order by phone. In these cases, consider sending your order by express delivery. Proceeds from the sale of shares — For Class A and Class C shares, the proceeds from the shares you sell are generally sent out within three business days after your order is executed, and nearly always within seven days. For Institutional Class shares, the proceeds from the shares you sell are generally sent out the next business day after your order is executed, and nearly always within seven days. When you sell shares through your investment provider, contact your provider to find out when proceeds will be sent to you. There are two cases in which proceeds may be delayed beyond this time: ■ in unusual circumstances where the law allows additional time if needed ■ if a check you wrote to buy shares has not cleared by the time you sell those shares; clearance may take up to 15 calendar days from the date of purchase. If you think you may need to sell shares soon after buying them, you can avoid the check clearing time by investing by wire. The Funds do not issue certificates for shares. Other policies — Under certain circumstances, the Funds reserve the right to: ■ suspend the offering of shares ■ reject any exchange or purchase order ■ suspend or reject future purchase orders from any investor who does not provide payment to settle a purchase order ■ change, suspend, or revoke the exchange privilege ■ suspend the telephone order privilege ■ satisfy an order to sell Fund shares with securities rather than cash, for certain very large orders ■ suspend or postpone your right to sell Fund shares or postpone payments on redemptions for more than seven days, on days when trading on the New York Stock Exchange (“Exchange”) is restricted, or as otherwise permitted by the Securities and Exchange Commission (“SEC”) ■ suspend or postpone your right to sell Fund shares or postpone payments on redemptions for more than seven days, on days when the Exchange or the bond market is closed ■ suspend or postpone your right to sell Fund shares or postpone payments on redemptions for more than seven days, on days when the Exchange, the Federal Reserve or the bond market closes early (e.g., on the eve of a major holiday or because of a local emergency, such as a blizzard) ■ change its investment minimums or other requirements for buying and selling, or waive any minimums or requirements for certain investors ■ remain open and process orders to purchase or sell Fund shares when the Exchange is closed. Medallion Signature Guarantees You may need a Medallion signature guarantee when you sell shares directly or through an investment provider. A Medallion signature guarantee is a guarantee that your signature is authentic. Medallion signature guarantees are required for a variety of transactions including requests for changes to your account or to the instructions for distribution of proceeds. We reserve the right to require a Medallion signature guarantee on any transaction at our discretion. Most banks, brokers, and other financial institutions can provide you with one. Some may charge a fee; others may not, particularly if you are a customer of theirs. 81 A notarized signature from a notary public is not a Medallion signature guarantee. Investment Providers The shares available in this prospectus can be purchased through certain investment providers such as banks, brokerage firms, workplace retirement programs, and financial advisers. The minimum aggregate size for each investment provider’s account with a Fund is $1 million for Institutional Class shares. This minimum does not apply to your individual account; however, your investment provider may establish a minimum size for individual accounts. Neuberger Berman Management LLC can waive this $1 million minimum for investment providers in appropriate cases. The fees and policies outlined in this prospectus are set by the Funds and by Neuberger Berman Management LLC. However, if you use an investment provider, most of the information you will need for managing your investment will come from that provider. This includes information on how to buy and sell shares, investor services, and additional policies. If you use an investment provider, contact that provider to buy or sell shares of the Funds described in this prospectus. Most investment providers allow you to take advantage of the fund exchange program, which is designed for moving an investment from one fund to a comparable class of another fund in the fund family through an exchange of shares. Currently, most, but not all, funds in the fund family offer Class A and Class C shares. In exchange for the services it offers, your investment provider may charge fees that are in addition to those described in this prospectus. Additional Payments to Investment Providers Neuberger Berman Management LLC and/or its affiliates pay additional compensation, out of their own resources and not as an expense of the Funds, to certain investment providers or other financial intermediaries, including affiliates, in connection with the sale, distribution, retention and/or servicing of Fund shares. If your investment provider receives such payments, these payments may create an incentive for your investment provider or its employees to recommend or sell shares of the Funds to you. If you have purchased shares of a Fund through an investment provider, please speak with your investment provider to learn more about any payments it receives from Neuberger Berman Management LLC and/or its affiliates, as well as fees and/or commissions the investment provider charges. You should also consult disclosures made by your investment provider at the time of purchase. Any such payments by Neuberger Berman Management LLC or its affiliates will not change the net asset value or the price of a Fund’s shares. For more information, please see the Funds’ Statement of Additional Information. Distribution and Shareholder Servicing Fees The Funds have adopted plans pursuant to Rule 12b-1 under the Investment Company Act of 1940. Under the plans, Class A and Class C pay the Funds’ distributor, Neuberger Berman Management LLC, a fee at an annual rate of 0.25% and 1.00%, respectively, of their average net assets to compensate financial intermediaries for providing distribution related services to a Fund and/or administrative or shareholder services to Fund shareholders. Neuberger Berman Management LLC may also retain part of this fee as compensation for providing these services. These fees increase the cost of investment. Because these fees are paid out of a Fund’s assets on an on-going basis, over the long term they could result in higher overall costs than other types of sales charges. 82 Information Required From New Accounts To help the U.S. government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, we (which may include your investment provider acting on our behalf) will require your name, address, date of birth, and social security number or other identifying number. We may also require other identifying documents. If we cannot verify the information you supply to us or if it is incomplete, we may be required to return your funds or redeem your account. Retirement Plans and Accounts If you use an investment provider, contact that provider for information on retirement plans or accounts it may make available for investment in Fund shares. Rollovers from Retirement Plans to IRAs Assets from a retirement plan may be invested in Class A or Class C shares through an IRA rollover. Assets from a retirement plan invested in Class A shares through an IRA rollover will be subject to applicable sales charges and the terms and conditions generally applicable to Class A share investments described in this prospectus and in the Statement of Additional Information. Internet Access If you use an investment provider, contact that provider about the services and information it provides on the Internet. Share Prices Because Class A shares of the Funds have an initial sales charge, the price you pay for each Class A share of a Fund is the Fund’s offering price, which is the Fund’s net asset value per share plus any applicable sales charge. The initial sales charge for Class A shares of a Fund may be eliminated in certain circumstances. Because Class C shares of the Funds do not have an initial sales charge, the price you pay for each Class C share of a Fund is the Fund’s net asset value per share. Unless a contingent deferred sales charge is applied, a Fund pays you the full share price when you sell Class A or Class C shares (see “Sales Charges” for more information). Because Institutional Class shares of the Funds do not have a sales charge, the price you pay for each Institutional Class share of a Fund is the Fund’s net asset value per share. Similarly, because there are no fees for selling Institutional Class shares, a Fund pays you the full share price when you sell Institutional Class shares. If you use an investment provider, that provider may charge fees that are in addition to those described in this prospectus. The Funds are open for business every day the Exchange is open. The Exchange is generally closed on all national holidays and Good Friday; Fund shares will not be priced on those days or other days on which the Exchange is closed. On days when the financial markets or bond markets close early, such as the day after Thanksgiving and Christmas Eve, all orders must be received by 1:00 p.m. Eastern time in order to be processed that day. Because fixed income securities trade in markets outside the Exchange, a Fund may decide to remain open on a day when the Exchange is closed for unusual reasons. In such a case, the Fund would post a notice on www.nb.com. Each Fund calculates its share price as of the end of regular trading on the Exchange on business days, usually 4:00 p.m. Eastern time. In general, every buy or sell order you place will go through at the next share price calculated after your order has been accepted (see “Maintaining Your Account” for information on placing orders). If you use an investment provider, you 83 should check with that provider to find out by what time your order must be received so that it can be processed the same day. Depending on when it accepts orders, it is possible that a Fund’s share price could change on days when you are unable to buy or sell shares. Because foreign markets may be open on days when U.S. markets are closed, the value of foreign securities owned by a Fund could change on days when you cannot buy or sell Fund shares. Remember, though, any purchase or sale takes place at the next share price calculated after your order is accepted. Share Price Calculations The net asset value per share of each class of a Fund is the total value of Fund assets attributable to shares of that class minus the liabilities attributable to that class, divided by the total number of shares outstanding for that class. Because the value of a Fund’s portfolio securities changes every business day, its share price usually changes as well. Debt securities (other than short-term securities) held by a Fund generally are valued by one or more independent pricing services approved by the Board of Trustees on the basis of market quotations. Short-term securities held by a Fund may be valued on the basis of amortized cost. Equity securities held by a Fund generally are valued by one or more independent pricing services approved by the Board of Trustees at the last reported sale price or official closing price or, if there is no reported sale or official closing price, on the basis of market quotations. If a valuation for a security is not available from an independent pricing service or if Neuberger Berman Management LLC believes in good faith that the valuation does not reflect the amount a Fund would receive on a current sale of that security, the Fund seeks to obtain quotations from principal market makers. If such quotations are not readily available, the Fund may use a fair value estimate made according to methods approved by the Board of Trustees. A Fund may also use these methods to value certain types of illiquid securities. Fair value pricing generally will be used if the market in which a portfolio security trades closes early or if trading in a particular security was halted during the day and did not resume prior to a Fund’s net asset value calculation. A Fund may also fair value securities that trade in a foreign market if significant events that appear likely to affect the value of those securities occur between the time the foreign market closes and the time the Exchange closes. Significant events may include (1) corporate actions or announcements that affect a single issuer, (2) governmental actions that affect securities in one sector, country or region, (3) natural disasters or armed conflicts that affect a country or region, or (4) significant domestic or foreign market fluctuations. The effect of using fair value pricing is that a portfolio security will be priced based on the subjective judgment of Neuberger Berman Management LLC, operating under procedures approved by the Board of Trustees, instead of being priced using valuations from an independent pricing service. Fair value pricing can help to protect a Fund by reducing arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing will completely prevent dilution of a Fund’s net asset value by such traders. Privileges and Services If you purchase shares through an investment provider, consult your investment provider for information about privileges and services. If you purchase shares directly from Neuberger Berman Management LLC, see “Direct Investors” for information about privileges and services. 84 Sales Charges Class A Sales Charges — The initial sales charge you pay each time you buy Class A shares differs depending upon the amount you invest and may be reduced or eliminated for larger purchases as indicated below. The “offering price,” the price you pay to buy shares, includes any applicable sales charge, which will be deducted directly from your investment. Shares acquired through reinvestment of dividends or capital gain distributions are not subject to an initial sales charge. For all Funds, except Neuberger Berman Short Duration Bond Fund Sales charges as a percentage of: Investment Offering Price Net amount invested Dealer commission as a percentage of offering price Less than $50,000 4.25% 4.44% 4.00% $50,000 but less than $100,000 3.75% 3.90% 3.50% $100,000 but less than $250,000 3.25% 3.36% 3.00% $250,000 but less than $500,000 2.50% 2.56% 2.25% $500,000 but less than $1 million 2.00% 2.04% 1.75% $1 million or more and certain other investments described below None None See below For Neuberger Berman Short Duration Bond Fund Sales charges as a percentage of: Investment Offering Price Net amount invested Dealer commission as a percentage of offering price Less than $50,000 2.50% 2.56% 2.25% $50,000 but less than $100,000 2.25% 2.30% 2.00% $100,000 but less than $250,000 2.00% 2.04% 1.75% $250,000 but less than $500,000 1.75% 1.78% 1.50% $500,000 but less than $1 million 1.50% 1.52% 1.25% $1 million or more and certain other investments described below None None See below The sales charge, expressed as a percentage of the offering price or the net amount invested, may be higher or lower than the percentages described in the table above due to rounding. This is because the dollar amount of the sales charge is determined by subtracting the net asset value of the shares purchased from the offering price, which is calculated to two decimal places using standard rounding criteria. The impact of rounding will vary with the size of the investment and the net asset value of the shares. Similarly, any contingent deferred sales charge paid by you on investments in Class A shares may be higher or lower than the 1% charge described below due to rounding. Except as provided below, investments in Class A shares of $1 million or more may be subject to a 1% contingent deferred sales charge if the shares are sold within 18 months of purchase. The contingent deferred sales charge is a percentage of the original purchase price or the current market value of the shares being sold, whichever is less. Class A purchases not subject to sales charges — The following investments are not subject to any initial or contingent deferred sales charge if Neuberger Berman Management LLC is properly notified of the nature of the investment: ■ investments in Class A shares made by endowments or foundations with $50 million or more in assets 85 ■ investments in Class A shares by Grandfathered Investors (see “Direct Investors” for more information) ■ investments made by accounts that are part of certain qualified fee-based programs and that purchased Class A shares before the discontinuation of your investment dealer’s load-waived A share program with the fund family. Neuberger Berman Management LLC may pay investment providers up to 1% on investments made in Class A shares with no initial sales charge. Each Fund may reimburse Neuberger Berman Management LLC for all or a portion of these payments through its plans of distribution. See “Distribution and Shareholder Servicing Fees” for additional information regarding each Fund’s plans of distribution. Certain other investors may qualify to purchase shares without a sales charge, such as employees of investment providers authorized to sell funds in the fund family, employees of Neuberger Berman and members of the Funds’ Board of Trustees. See the Statement of Additional Information for more information. Class C Sales Charges — Class C shares are sold without any initial sales charge. For Class C shares, a contingent deferred sales charge of 1% applies if shares are sold within one year of purchase. Any contingent deferred sales charge paid by you on investments in Class C shares, expressed as a percentage of the applicable redemption amount, may be higher or lower than the percentages described above due to rounding. Shares acquired through reinvestment of dividends or capital gain distributions are not subject to a contingent deferred sales charge. In addition, the contingent deferred sales charge may be waived in certain circumstances. See “Sales Charge Reductions and Waivers - Contingent deferred sales charge waivers”. The contingent deferred sales charge is a percentage of the original purchase price or the current market value of the shares being sold, whichever is less. For purposes of determining the contingent deferred sales charge, if you sell only some of your shares, shares that are not subject to any contingent deferred sales charge will be sold first, followed by shares that you have owned the longest. Neuberger Berman Management LLC pays 1% of the amount invested to investment providers who sell Class C shares. See “Distribution and Shareholder Servicing Fees” for information regarding each Fund’s plans of distribution. Sales Charge Reductions and Waivers To receive a reduction in your Class A initial sales charge, you or your investment provider must let Neuberger Berman Management LLC know at the time you purchase shares that you qualify for such a reduction. If you or your investment provider does not let Neuberger Berman Management LLC know that you are eligible for a reduction, you may not receive a sales charge discount to which you are otherwise entitled. In order to determine your eligibility to receive a sales charge discount, it may be necessary for you or your investment provider to provide Neuberger Berman Management LLC with information and records (including account statements) of all relevant accounts invested in the fund family. To have your Class A or Class C contingent deferred sales charge waived, you or your investment provider must let Neuberger Berman Management LLC know at the time you redeem shares that you qualify for such a waiver. In addition to the information below, you may obtain more information about sales charge reductions and waivers from the Statement of Additional Information, from your investment provider or at http://www.nb.com. Reducing your Class A initial sales charge — Consistent with the policies described in this prospectus, you and your “immediate family” (your spouse — or equivalent if recognized under local law — and your children under the age of 21) may combine all of your investments in the fund family to reduce your Class A sales charge. Aggregating accounts to reduce Class A initial sales charge — To receive a reduced Class A sales charge, investments made by you and your immediate family (see above) may be aggregated if made for your own account(s) and/or certain other accounts, such as: ■ trust accounts established by the above individuals (please see the Statement of Additional Information for details regarding aggregation of trust accounts where the person(s) who established the trust is/are deceased) ■ solely controlled business accounts 86 ■ single-participant retirement plans. Concurrent purchases to reduce Class A initial sales charge — You may combine simultaneous purchases (including, upon your request, purchases for gifts) of any class of shares of two or more funds in the fund family to qualify for a reduced Class A sales charge. Rights of accumulation to reduce Class A initial sales charge — You may take into account your accumulated holdings in all share classes of the fund family to determine the initial sales charge you pay on each purchase of Class A shares. Subject to your investment provider’s capabilities, your accumulated holdings will be calculated as the higher of (a) the current value of your existing holdings or (b) the amount you invested (excluding capital appreciation) less any withdrawals. Please see the Statement of Additional Information for details. You should retain any records necessary to substantiate the historical amounts you have invested. If you make a gift of shares, upon your request, you may purchase the shares at the sales charge discount allowed under rights of accumulation of all of your accounts in the fund family. Letter of Intent to reduce Class A initial sales charge — You may reduce your Class A sales charge by establishing a letter of intent. A letter of intent allows you to combine all purchases of all share classes of funds in the fund family you intend to make over a 13-month period (the “Period”) to determine the applicable sales charge; however, purchases made under a right of reinvestment, appreciation of your holdings, and reinvested dividends and capital gains do not count as purchases made during the Period. The market value of your existing holdings eligible to be aggregated as of the day immediately before the start of the Period may be credited toward satisfying the statement. A portion of your account may be held in escrow to cover additional Class A sales charges that may be due if your total purchases over the Period do not qualify you for the applicable sales charge reduction. Employer sponsored retirement plans may be restricted from establishing a letter of intent. See “Sales Charges” for more information. Right of reinvestment — Please see “Maintaining Your Account — When you sell shares” for information on how to reinvest proceeds from a redemption, dividend payment or capital gain distribution without a sales charge. Contingent deferred sales charge waivers — The contingent deferred sales charge on Class A and Class C shares may be waived in the following cases: ■ permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which contingent deferred sales charge would apply to the initial shares purchased ■ tax-free returns of excess contributions to individual retirement accounts (“IRAs”) ■ redemptions due to death or post-purchase disability of the shareholder (this generally excludes accounts registered in the names of trusts and other entities) ■ distributions from an IRA upon the shareholder’s attainment of age 59½ ■ IRA rollover from a fund in the fund family held in an employer sponsored retirement plan to Class A shares ■ redemptions due to the complete termination of a trust upon the death of the trustor/grantor or beneficiary, but only if such termination is specifically provided for in the trust document ■ the following types of transactions, if together they do not exceed 12% of the value of an account annually (see the Statement of Additional Information for more information about waivers regarding these types of transactions): ■ redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70 ½ (required minimum distributions that continue to be taken by the beneficiary(ies) after the account owner is deceased also qualify for a waiver) ■ if you have established a systematic withdrawal plan, redemptions through such a plan (including any dividends and/or capital gain distributions taken in cash) ■ if no commission or transaction fee is paid by the distributor to authorized dealers at the time of purchase. Exchanges of shares — Exchanges of shares are generally not subject to any applicable sales charges. However, exchanges from eligible money market funds outside the fund family will be subject to applicable sales charges on the fund being purchased, unless the eligible money market fund shares were acquired through an exchange from a fund in the fund family 87 having a sales charge or by reinvestment or cross-reinvestment of dividends or capital gains from a fund in the fund family having a sales charge. Distributions and Taxes Distributions — Each Fund pays out to its shareholders any net investment income and net realized capital gains. Ordinarily, each Fund declares income dividends daily and pays them monthly. Each Fund makes any capital gain distributions once a year (usually in December). Gains from foreign currency transactions, if any, are normally distributed in December. The Funds may make additional distributions, if necessary, to avoid income or excise taxes. Unless you designate otherwise, your income dividends and capital gain distributions, if any, from a Fund will be reinvested in additional shares of the distributing Class of the Fund. However, if you prefer, you may receive all distributions in cash or reinvest capital gain distributions but receive income dividends in cash. Distributions taken in cash can be sent to you by check or by electronic transfer to a designated bank account or invested in shares of the same Class of another fund in the fund family with the same account registration. To take advantage of one of these options, please indicate your choice on your application or contact a Fund in writing or by phone if you bought shares directly. If you use an investment provider, you must consult it about whether your income dividends and capital gain distributions from a Fund will be reinvested in additional shares of the distributing Class of the Fund or paid to you in cash. How distributions are taxed — Except for tax-advantaged retirement plans and accounts and other tax-exempt investors (collectively “exempt investors”) and except as noted in the next sentence, all Fund distributions you receive are generally taxable to you, regardless of whether you take them in cash or reinvest them in additional Fund shares. The part of Neuberger Berman Municipal Intermediate Bond Fund’ s income dividends that it reports to its shareholders in writing as “exempt-interest dividends” (essentially, the part of its dividends equal to the excess of its interest income that is excludable from gross income for federal income tax purposes over certain amounts disallowed as deductions) is excludable from its shareholders’ gross income for those purposes. Accordingly, shares of Neuberger Berman Municipal Intermediate Bond Fund are not appropriate investments for exempt investors. Fund distributions to individual retirement accounts (“IRAs”), Roth IRAs, and qualified retirement plans generally are tax-free. Eventual withdrawals from a Roth IRA also may be tax-free, while withdrawals from other retirement plans and accounts generally are subject to tax. Distributions of net realized capital gains and other taxable income, if any, generally are taxable to you in the year you receive them. In some cases, however, distributions you receive in January are treated for federal income tax purposes as if they had been paid the previous December 31. Your tax statement (see “Taxes and You”) will help clarify this for you. Distributions of net investment income (other than exempt-interest dividends) and the excess of net short-term capital gain over net long-term capital loss (“dividends”) are taxed as ordinary income. It is not expected that any of the Funds’ distributions will be attributable to “qualified dividend income” (generally, dividends a Fund receives on stock of most U.S. and certain foreign corporations), which is subject to maximum federal income tax rates that are lower than the rates for ordinary income. Distributions of net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) are taxed as long-term capital gain and for certain individual shareholders are subject to maximum federal income tax rates that are lower than the rates for ordinary income. Whether a Fund’s capital gain distributions are treated as long-term or short-term gain depends on how long the Fund held the securities it sold that generated the gain, not on when you bought your shares of the Fund or whether you reinvested your distributions. As noted above, income dividends from Neuberger Berman Municipal Intermediate Bond Fund generally are exempt from federal income tax. However, part of Neuberger Berman Municipal Intermediate Bond Fund’s exempt-interest dividends may be a tax preference item for purposes of the federal alternative minimum tax (“Tax Preference Item”), which could have adverse tax consequences for a high-income individual who otherwise would owe comparatively little in federal income tax, and any exempt-interest dividend that a corporate shareholder receives will be included in “adjusted current earnings” for 88 purposes of the federal alternative minimum tax. Neuberger Berman Municipal Intermediate Bond Fund also may invest in securities or use techniques that produce taxable income; your tax statement will identify any income of this type. If, for any taxable year, a Fund distributes an amount that exceeds its taxable income, including net realized gains, for that year - which might result from, among other things, the difference between book and tax accounting treatment of certain derivatives and foreign currency transactions - that excess generally will be treated as a non-taxable return of capital, which will reduce your tax basis in your Fund shares. To the extent that excess is greater than your tax basis, it will be treated as gain from a sale of your shares (taxed as described below). How share transactions are taxed — When you sell (redeem) or exchange Fund shares, you generally will realize a taxable gain or loss. An exception, once again, applies to exempt investors. For certain individual shareholders, any capital gain recognized on a redemption or exchange of Fund shares that have been held for more than one year will qualify for maximum federal income tax rates that are lower than the rates for ordinary income. Additional tax — Beginning in 2013 an individual shareholder’s distributions from a Fund and gains recognized from the redemption of Fund shares will be subject to a 3.8% federal tax to the extent the individual’s “net investment income” (which generally includes dividends, interest, and net gains from the disposition of investment property) is greater than the excess of his or her “modified adjusted gross income” over a specified threshold. This tax is in addition to any other taxes due on that income. A similar tax applies to estates and trusts. You should consult your own tax professional regarding the effect, if any, this provision may have on your investment in Fund shares. Taxes and You The taxes you actually owe on Fund distributions and share transactions can vary with many factors, such as your marginal tax bracket, how long you held your shares, and whether you owe federal alternative minimum tax. How can you figure out your tax liability on Fund distributions and share transactions? One helpful tool is the tax statement that we or your investment provider sends you after the end of each calendar year. It details the distributions you received during the past year and shows their tax status. That statement, or a separate statement from us or your investment provider, covers your share transactions. Most importantly, consult your tax professional. Everyone’s tax situation is different, and your tax professional should be able to help you answer any questions you may have. Backup Withholding A Fund is required to withhold at the backup withholding rate from the money you are otherwise entitled to receive from its taxable distributions and redemption proceeds (regardless of whether you realized a gain or loss) if you are an individual or certain other non-corporate shareholder who fails to provide a correct taxpayer identification number to the Fund. Withholding at that rate also is required from a Fund’s taxable distributions to which you are otherwise entitled if you are such a shareholder and the Internal Revenue Service tells us that you are subject to backup withholding or you are subject to backup withholding for any other reason. If you use an investment provider, you must supply your signed taxpayer identification number form (generally, Form W-9) to your investment provider and it must supply its taxpayer identification number to us, in order to avoid backup withholding. Buying Shares Before a Distribution The money a Fund earns, either as income or as capital gains, is reflected in its share price until it distributes the money. At that time, the amount of the distribution is deducted from the share price. Because of this, if you buy shares of a Fund just before it makes a distribution of net realized capital gains or other taxable 89 income, you will end up getting some of your investment back as a taxable distribution. You can avoid this situation by waiting to invest until after the record date for the distribution. Generally, if you are investing in a Fund through a tax-advantaged retirement plan or account or are otherwise an exempt investor, there are no current tax consequences to you from distributions. Basis Determination and Reporting Your basis in Fund shares acquired after December 31, 2011 (collectively, “Covered Shares”) will be determined in accordance with a Fund’s default method, which is average basis, unless you affirmatively elect in writing (which may be electronic) to use a different method acceptable to the Internal Revenue Service. The basis determination method may not be changed with respect to a redemption of Covered Shares after the settlement date of the redemption. A Fund must report to the Internal Revenue Service and furnish to its shareholders the basis information for Covered Shares. See “Distributions and Taxes” in the SAI for more information about the rules regarding basis determination and a Fund’s reporting obligation. You should consult with your tax professional to determine the best basis determination method for your tax situation and to obtain more information about how the basis determination law applies to you. Direct Investors Eligible Investors and Grandfathered Investors are collectively referred to as “Direct Investors”. “Grandfathered Investors” are investors in any fund in the Neuberger Berman family of funds who hold their shares directly with Neuberger Berman, who established accounts in Investor Class or Trust Class shares prior to March 1, 2008, and who have continuously maintained an account directly with Neuberger Berman since that date. A Grandfathered Investor’s “immediate family” (his or her spouse — or equivalent if recognized under local law — and his or her children under the age of 21) are also deemed “Grandfathered Investors.” A Grandfathered Investor’s mother, father, sister, or brother may open a custodial account for the Grandfathered Investor’s minor children. Grandfathered Investors do not include any investment providers who have accounts with a fund or shareholders who invest through such investment providers. Statements and Confirmations — Please review your account statements and confirmations carefully as soon as you receive them. You must contact us within 30 days if you have any questions or notice any discrepancies. Otherwise, you may adversely affect your right to make a claim about the transaction(s). Systematic Investments — This plan lets you take advantage of dollar-cost averaging by establishing periodic investments of $100 or more a month (for Institutional Class, once you make an initial minimum investment of at least $1 million). You choose the schedule and amount. Your investment money may come from an eligible money market fund outside the fund family or your bank account. Systematic Withdrawals — This plan lets you arrange withdrawals of at least $100 from a fund in the fund family on a periodic schedule. You can also set up payments to distribute the full value of an account over a given time. While this service can be helpful to many investors, be aware that it could generate capital gains or losses. Electronic Bank Transfers — When you sell Fund shares, you can have the money sent to your bank account electronically rather than mailed to you as a check. Please note that your bank must be a member of the Automated Clearing House, or ACH, system. FUNDfone®—Grandfathered Investors only. Get up-to-date performance and account information through our 24-hour automated service by calling 800-335-9366. Dollar-Cost Averaging Systematic investing allows you to take advantage of the principle of dollar-cost averaging. When you make regular investments of a given amount — say, $100 a month — you will end up investing at different 90 share prices over time. When the share price is high, your $100 buys fewer shares; when the share price is low, your $100 buys more shares. Over time, this can help lower the average price you pay per share. Dollar-cost averaging cannot guarantee you a profit or protect you from losses in a declining market. But it can be beneficial over the long term. Internet Access Grandfathered Investors with Internet access can enjoy many valuable and time-saving features by visiting us at www.nb.com. The site offers more complete information on our funds, including current performance data, portfolio manager interviews, tax information plus educational articles, news and analysis. You can tailor the site so it serves up information that is most relevant to you. As a Fund shareholder, you can use the web site to access account information 24 hours a day. Retirement Plans and Accounts We offer Direct Investors a number of tax-advantaged plans and accounts for retirement saving: Traditional individual retirement accounts (“IRAs”) allow money to grow tax-deferred until you take it out, usually at or after retirement. Contributions are deductible for some investors, but even when they are not, an IRA can be beneficial. Roth IRAs offer tax-free growth like a traditional IRA, but instead of tax-deductible contributions, the withdrawals are tax-free for investors who meet certain requirements. Also available: SEP-IRA, SIMPLE-IRA, Keogh, and other types of plans. Coverdell Education Savings Accounts (formerly Education IRAs), though not for retirement savings, also are available. Consult your tax professional to find out which types of plans or accounts may be beneficial for you. Call 800-877-9700 for information on any Neuberger Berman retirement plan or account. 91 If you are a Direct Investor buying or selling shares, instructions are provided in the following charts. Buying Shares – Direct Investors Method Things to know Instructions Sending us a check Grandfathered Investors: Your first investment must be at least $1,000 Additional investments can be as little as $100 Eligible Investors: Your first investment must be at least $1 million Direct Investors: We cannot accept cash, money orders, starter checks, cashier’s checks, travelers checks, or other cash equivalents You will be responsible for any losses or fees resulting from a bad check; if necessary, we may sell other shares belonging to you in order to cover these losses All checks must be made out to “Neuberger Berman Funds”; we cannot accept checks made out to you or other parties and signed over to us Fill out the application and enclose your check If regular first-class mail, send to: Neuberger Berman Funds Boston Service Center P.O. Box 8403 Boston, MA 02266-8403 If express delivery, registered mail, or certified mail, send to: Neuberger Berman Funds c/o State Street Bank and Trust Company 30 Dan Road Canton, MA 02021 Wiring money Grandfathered Investors: All wires must be for at least $1,000 Eligible Investors: Your first investment must be at least $1 million Grandfathered Investors: Before wiring any money, call 800-877-9700 for an order confirmation Eligible Investors: Before wiring any money, call 800-366-6264 for an order confirmation Direct Investors: Have your financial institution send your wire to State Street Bank and Trust Company Include your name, the Fund name, your account number and other information as requested Exchanging from another fund All exchanges must be for at least $1,000 Both accounts involved must be registered in the same name, address and taxpayer ID number An exchange order cannot be cancelled or changed once it has been placed If you are an individual retail investor, please call 800-877-9700 to place your order If you are an institution or an investment provider, please call 800-366-6264 to place your order By telephone We do not accept phone orders for a first investment Additional shares will be purchased when your order is accepted Not available on retirement accounts If you are an individual retail investor, please call 800-877-9700 to notify us of your purchase If you are an institution or an investment provider, please call 800-366-6264 to notify us of your purchase Immediately follow up with a wire or electronic transfer Setting up systematic investments All investments must be at least $100 (and for Institutional Class, in addition to an initial minimum investment of at least $1 million) If you are an individual retail investor, please call 800-877-9700 for instructions If you are an institution or an investment provider, please call 800-366-6264 for instructions 92 Selling Shares – Direct Investors Method Things to know Instructions Sending us a letter Unless you instruct us otherwise, we will mail your proceeds by check to the address of record, payable to the registered owner(s); checks will not be forwarded If you have designated a bank account on your application, you can request that we wire the proceeds to this account; if the total balance of all of your Neuberger Berman fund accounts is less than $100,000, you will be charged an $8.00 wire fee You can also request that we send the proceeds to your designated bank account by electronic transfer (ACH) without a fee You may need a Medallion signature guarantee Please also supply us with your e-mail address and daytime telephone number when you write to us in the event we need to reach you Send us a letter requesting us to sell shares signed by all registered owners; include your name, account number, the Fund name, the dollar amount or number of shares you want to sell, and any other instructions If regular first-class mail, send to: Neuberger Berman Funds Boston Service Center P.O. Box 8403 Boston, MA 02266-8403 If express delivery, registered mail, or certified mail, send to: Neuberger Berman Funds c/o State Street Bank and Trust Company 30 Dan Road Canton, MA 02021 Sending us a fax Grandfathered Investors: For amounts of up to $100,000 Eligible Investors: For amounts of up to $250,000 Direct Investors: Not available if you have changed the address on the account in the past 15 days Write a request to sell shares as described above If you are an individual retail investor, please call 800-877-9700 to obtain the appropriate fax number If you are an institution or an investment provider, please call 800-366-6264 to obtain the appropriate fax number Calling in your order Grandfathered Investors: All phone orders to sell shares must be for at least $1,000 unless you are closing out an account Direct Investors: Not available if you have declined the phone option or are selling shares in certain retirement accounts (The only exception is for those retirement shareholders who are at least 59½ or older and have their birthdates on file) Not available if you have changed the address on the account in the past 15 days If you are an individual retail investor, please call 800-877-9700 to place your order If you are an institution or an investment provider, please call 800-366-6264 to place your order Give your name, account number, the Fund name, the dollar amount or number of shares you want to sell, and any other instructions Exchanging into another fund All exchanges must be for at least $1,000 Both accounts involved must be registered in the same name, address and taxpayer ID number An exchange order cannot be cancelled or changed once it has been placed If you are an individual retail investor, please call 800-877-9700 to place your order If you are an institution or an investment provider, please call 800-366-6264 to place your order Setting up systematic withdrawals Withdrawals must be at least $100 If you are an individual retail investor, please call 800-877-9700 for instructions If you are an institution or an investment provider, please call 800-366-6264 for instructions 93 Market Timing Policy Frequent purchases, exchanges and redemptions of Fund shares (“market-timing activities”) can interfere with effective Fund management and adversely affect Fund performance in various ways, including by requiring a portfolio manager to liquidate portfolio holdings at a disadvantageous time or price, by increasing costs (such as brokerage costs) to a Fund by requiring a portfolio manager to effect more frequent purchases and sales of portfolio securities, and possibly by requiring a portfolio manager to keep a larger portion of Fund assets in cash, all of which could adversely affect the interests of long-term shareholders. To discourage market-timing activities by Fund shareholders, the Board of Trustees has adopted market-timing policies and has approved the procedures of the principal underwriter for implementing those policies. As described earlier in this prospectus, pursuant to such policies, the exchange privilege can be withdrawn from any investor that is believed to be “timing the market” or is otherwise making exchanges judged to be excessive. In furtherance of these policies, under certain circumstances, the Funds reserve the right to reject any exchange or purchase order; change, suspend or revoke the exchange privilege; or suspend the telephone order privilege. Neuberger Berman Management LLC applies the Funds’ policies and procedures with respect to market-timing activities by monitoring trading activity in the Funds, identifying excessive trading patterns, and warning or prohibiting shareholders who trade excessively from making further purchases or exchanges of Fund shares. These policies and procedures are applied consistently to all shareholders. Although the Funds make efforts to monitor for market-timing activities, the ability of the Funds to monitor trades that are placed by the underlying shareholders of omnibus accounts maintained by brokers, retirement plan accounts and other approved intermediaries may be limited in those instances in which the investment intermediary maintains the underlying shareholder accounts. Accordingly, there can be no assurance that the Funds will be able to eliminate all market-timing activities. Portfolio Holdings Policy A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information. The complete portfolio holdings for each Fund are available at www.nb.com/holdings and are generally posted 15-30 days after each month-end. Each Fund’s complete portfolio holdings will remain available at this website until the subsequent month-end holdings have been posted. Complete portfolio holdings for the Funds will also be available in reports on Form N-Q and Form N-CSR filed with the SEC. Historical portfolio holdings are available upon request. Fund Structure Each Fund uses a “multiple class” structure. Each Fund offers one or more classes of shares that have identical investment programs, but different arrangements for distribution and shareholder servicing and, consequently, different expenses. This prospectus relates solely to the Class A, Class C and Institutional Class shares of the Funds. 94 NEUBERGER BERMAN INCOME FUNDS Class A, Class C and Institutional Class Shares If you would like further details on these Funds you can request a free copy of the following documents: Shareholder Reports. The shareholder reports offer information about each Fund, including: ■ a discussion by the Portfolio Managers about strategies and market conditions that significantly affected the Fund’s performance during the last fiscal year ■ Fund performance data and financial statements ■ portfolio holdings. Statement of Additional Information (SAI). The SAI contains more comprehensive information on each Fund, including:  ■ various types of securities and practices, and their risks  ■ investment limitations and additional policies  ■ information about the Fund’s management and business structure. The SAI is hereby incorporated by reference into this prospectus, making it legally part of the prospectus. Investment manager: Neuberger Berman Management LLC Sub-adviser: Neuberger Berman Fixed Income LLC Obtaining Information You can obtain a shareholder report, SAI, and other information from your investment provider, or from: Neuberger Berman Management LLC 605 Third Avenue 2nd Floor
